PARQUE EÓLICO LIBERTADOR 1

ESTUDIO DE IMPACTO AMBIENTAL

09 DE JUNIO 2011
CONTENIDO

CAPITULO |: Nota de Solicitud de la Autorización Ambiental Previ.

CAPITULO Il: Documentos del Proyecto

1-1 Resumen Ejecutivo

11-1.1 Introducción

11-1.2 Memoria Descriptiva del Proyecto

1-2 Marco Legal

1I-2.1 Ley General de Protección del Ambiente

11-2.2 Ley de Prevención y Evaluación de Impacto Ambiental

11-2.3 Ley 18.362 artículos 241 al 250 (“servidumbre eólica”)

11-2.4 Ley de Ordenamiento Territorial y Desarrollo Sostenible ......

11-2.5 Normativa Departamental de Lavalleja

11-2.6 Normativa Departamental de Maldonado.

11-2.7 Normativa Específica.

11-3 Localización del Proyecto

11-4 Descripción de las Características Principales del Proyecto ....

11-4.1 Aerogeneradores

11-4.2 Fase de Proyecto

11-4.3 Fase de Construcción

11-4.4 Fase de Operación

11-4.5 Fase de Abandono

CAPITULO lll: Estudio de Impacto Ambiental (EsIA)

IIl-1 Antecedentes ambientales vinculados a la energía eólica ......

IIl-1.1 Niveles sonoros

111-1.2 Efectos sobre la biota

111-1.3 Impacto Visual

111-1.4 Percepción social

II-2 Descripción del Medio Receptor...

1l-2.1 Reporte Fotográfico

IIl-2.2 Medio Físico

11l-2.4 Medio Antrópico y Simbólico

1-3 Identificación de Impactos

1Il-3.1 Metodología empleada

111-3.2 Identificación de Actividades Impactantes

1Il-3.3 Matriz de Interacción

NI-4 Valoración de Impactos Ambientales.

111-4.1 Metodología empleada

111-4.2 Resultados de la Valoración

IES Evaluación y Mitigación de Impactos Negativos SignificativOS.........cociciicnmm.mmmm.m.. 63

IIl-5.1 Fase Construcción - Pérdidas de Restos Arqueológicos

Ill-5.1 Fase Construcción - Percepción Social Negativa por ServiduMbre......coccicicincinicinns 66
III-5.2 Fase Operación - Molestias por las sombras y efecto parpadeO ...ooococicicicacacnnncncnnnn 67
II-5.3 Fase Operación - Molestias por Emisiones Sonoras de los Aerogeneradores.......... 71
I1I-5.4 Fase Operación — Modificación del Paisaje por presencia de las Turbinas .............. 87
III-5.5 Fase Operación - Mortandad de Avifauna y Quirópteros (FO) .....oconicinninnincnnaninnnns 93

Ill-6 Medidas Preventivas - Correctoras

IIl-6.1 Medidas Preventivas - Correctoras durante la Construcción .....ononnaronorcnacacs 96

I1l-6.2 Medidas Preventivas — Correctoras durante la Operación....

111-6.3 Medidas Correctoras en Fase de Abandono

1-7 Plan de Vigilancia

l1l-7.1 Fase de Construcción

111-7.2 Fase de Operación

1-8 Plan de Contingencias

111-8.1 Introducción

111-8.2 Objetivos .....

111-8.3 Alcance y Estrategia

111-8.4 Definiciones

111-8.5 Aspectos Claves para la Implementación .

I11-8.6 Actividades previas necesarias para la aplicabilidad del Plan de Contingencias .... 106

111-8.7 Desarrollo del Plan de Contingencias

ANEXO | Tetrápodos: composición e impacto ambiental
ANEXO ll Estudio de Impacto Arqueológico
ANEXO lll Aerogeneradores IMPSA - 1V77

ANEXO IV Medición de ruido de fondo
ANEXO V. Documentos y Certificados Notariales

ÍNDICE DE FIGURAS

Figura Il-1: Ubicación del Parque Eólico Libertador.

Figura II-2: Imagen satelital con ubicación del sitio.
Figura II-3: Vista a vuelo de pájaro (Sur a Norte).
Figura II-4: Vista a vuelo de pájaro (Norte a Sur).
Figura II-5: Ubicación del predio sobre Carta 1:50.000 del SGM (G27-Fuente del Puma).
Figura Il-6: Conexión de la Central Generadora......
Figura Il-7: Construcción de la base del aerogenerador. Fuente IMPSA. ....ooicicicinincinnnnnnanoconannn 28
Figura Il-8: Montaje de las aspas. Fuente IMPSA.
Figura Il-9: Montaje de la torre. Fuente IMPSA.
Figura IIl-1: Velocidad media anual, altura 15m. .

Figura IIl-2: Velocidad media anual, altura 30m. .
Figura IIl-3: Velocidad media anual, altura 50m.

Figura III-4: Velocidad media anual, altura 90m...
Figura IIl-5: Cuadrículas 17 y J7 (de izquierda a derecha) del Mapa Eólico del Uruguay — altura
90 m....
Figura III-6: Rosa de Vientos.
Figura lIl-7: Mapa Geológico del Uruguay (simplificado). Fuente DINAMIGE. ....oooniocicicicicnninnnnns 40
Figura I1l-8: Hidrografía de la zona. %
Figura III-9: Aptitud de Tierras. Fuente SIG RENARE.
Figura III-10: Afloramientos rocosos.

Figura II-11: Praderas. ..occicincinicinnnninnnnnn.
Figura III-12: Secciones Censales de Lavalleja y densidades de población
Figura I1l-13: Secciones Censales de Maldonado y densidades de población.
Figura 111-14: Valle “El Hilo de la Vida”. ..........
Figura III-15: “Cairnes” en el Valle el Hilo de la Vida
Figura IIl-16: Reubicación aerogenerador LV-02..

Figura IIl-17: Reubicación aerogenerador LV-13.

Figura IIl-18: Reubicación aerogeneradores LV-20 y LV-21......

Figura III-19: Zona menor a 1 km de al menos un aerogenerado!
Figura III-20: Patrones de sombras proyectadas anualmente. .......
Figura IIl-21: Horas de sombra anuales para vivienda C1 y V1.......

Figura IIl-22: Horas de sombra anuales para vivienda C3, V2, V3 y V4.
Figura III-23: Mediciones en campo del ruido de fondo y representatividad en demás viviendas.

Figura IIl-24: Mediciones de ruido en C1, C2, V3 y V6.
Figura III-25: Vistas de las mediciones. ...
Figura III-26: Interfaz gráfica de Open Wind. ....
Figura IIl-27: Interfaz de Open Wind antes del cálculo del mapa de ruid:
Figura 1Il-28: Mapa de Ruido para velocidad de viento > 6,5 m/s. ....
Figura IIl-29: Mapa de Ruido para vel. de viento entre 5,5 — 6,5 m/s. ....
Figura 1Il-30: Mapa de Ruido para vel. de viento entre 4,5 — 5,5 m/s. .
Figura IIl-31: Planta cementera abandonada al Norte del emprendimient
Figura 1Il-32: FOTO 1 — vista en planta. ..........

Figura 11l-33: FOTO 1 — escenario actual. .......
Figura IIl-34: FOTO 1 — escenario futuro.
Figura IIl-35: FOTO 2 — vista en planta. ...
Figura IIl-36: FOTO 2 — escenario actual. .......
Figura 11l-37: FOTO 2 — escenario futuro.
Figura 11l-38: FOTO 3 — vista en planta.
Figura IIl-39: FOTO 3 — escenario actual.
Figura I1l-40: FOTO 3 — escenario futuro. .......

Figura 11I-41: Estimación de muertes anuales de aves en los Países Bajo:
Figura 42: Plan de Contingencias — Flujo de Comunicaciones.

ÍNDICE DE TABLAS

Tabla II-1: Características de los aerogeneradores.
Tabla 1-2: Criterios de diseño para los caminos. .
Tabla II-3: Transporte de materiales. ....
Tabla 1I1-1: Datos climáticos de Estación Meteorológica de Carrasco.
Tabla IIl-2: Generalidades de las Unidades de Suelo. ...........
Tabla I1l-3: Índices de Productividad CONEAT para cada padrón. ......
Tabla 111-4: Actividades consideradas para cada fase............... % %
Tabla !!l-5: Rango de atributos utilizados para valorar los impactos ambientales. Fuente:
Vicente Conesa Fdez. — Vitora (1997, Guía Metodológica para la Evaluación de Impacto
Ambiental).......
Tabla 1I1-6: Valoración de los Impactos identificado:
Tabla 111-7: Impactos Positivos...
Tabla 1I1-8: Impactos Negativos Significativos.
Tabla 1I1-9: Coordenadas UTM Zona 215 de los aerogeneradores
Tabla 1I1-10: Horas de sombra por año para cada vivienda......
Tabla 11-11: Máximos aceptables de ruido de fondo.
Tabla II1-12: Resultado de ruido de fondo en las viviendas medidas...
Tabla 111-13: Niveles de ruido de los aerogeneradores, según Norma IEC 16400-11:2002.
Tabla 111-14: NPS aportado por la operación del PE para distintas velocidades de viento. ........ 82
Tabla 11-15: Resultados de NPS en el exterior de las viviendas. Velocidad de viento > 6,5 m/s.83
Tabla I1l-16: Resultados de NPS en el exterior de las viviendas. Velocidad de viento entre 5,5-
6,5 m/s. .
Tabla 11-17:
5,5 m/s.
Tabla 11-18: NPS resultante de la operación del PE para velocidad de viento > 6,5 m/s en
exterior e interior de las viviendas.................

CAPITULO 1: Nota de Solicitud de la Autorización Ambiental
Previa
Montevideo, 09 de junio de 2011

Sr. Ministro de Vivienda Ordenamiento Territorial y Medio Ambiente
Arq. Graciela Muslera

Sr. Director Nacional de Medio Ambiente
Arq. Jorge Rucks

Presente

Ref. Exp.: 2011/14000/00804

Por la presente, nos dirigimos a ustedes para presentar los documentos de la Solicitud
de Autorización Ambiental Previa correspondiente al proyecto “PARQUE EÓLICO
LIBERTADOR” solicitada en el Certificado de Clasificación del Proyecto de la Declaración
de Viabilidad Ambiental de Localización, de fecha 11 de abril de 2011.

A continuación se presenta la siguiente tabla para proporcionar una identificación
precisa y rápida de la información general que se aporta en la presente.

Denominación o título del o
1. Parque Eólico Libertador
proyecto

Padrones N2 5020, 14956 y 5035 de la 12
Sección Judicial del Departamento de
Lavalleja y en los padrones N2 30364,
20803, 23538 y 20784 de la 4? Sección
Judicial del Departamento de Maldonado. El
2. Localización del proyecto Parque se encuentra a unos 10.500 m al sur
de la ciudad de Minas (desde el límite
urbano hasta el aerogenerador más
cercano). La extensión del predio,
incluyendo todos los padrones, es de 1.680
has aproximadamente, sobre la Ruta
Nacional N? 12.

LKSur S.A.
var Arigas990

Nombre completo o razón
3. social precisa del titular del Consorcio VENTI
proyecto

C.!. (persona física) o RUT
4. (persona jurídica) del titular 215344630014
del proyecto

LKSur S.A. 7
Nombre completo del o de

5. los representantes legales o Daniel Rocca Balea

apoderados (si corresponde)

C.!. del representante o
6. . 1.610.658-3

apoderado firmante

Domicilio real del titular del , )
7. , Av. Fernández Crespo 2442 / Entre Piso

proyecto teléfono/fax

Domicilio constituido a los

efectos de las notificaciones , )
8. , . . Av. Fernández Crespo 2442 / Entre Piso

- teléfono/fax (si es diferente

al domicilio real)

Nombres de los profesionales Ing. Diego Kauff

ng. Diego Kauffman

9. | responsables del EsIA y de la Ing. Nicolás Rehermann

tramitación

Domicilio del profesional — .

, Bv. Artigas 990 — 09897076 / 27081216 —
10. | teléfono/fax y correo
o dkauffmanOIksur.com.uy

electrónico

N? de expediente donde se
11. | comunicó y clasificó el 2011/14000/00804

proyecto

Nombre de otros autorizados
12. | a notificarse y acceder al Nicolás Rehermann

expediente (si es necesario)

Se adjunta información correspondiente a Documentos del Proyecto y Estudio de
Impacto Ambiental, según lo dispuesto en el Certificado de Clasificación del Proyecto.

Sin otro particular, les saluda muy atentamente

Ing. Diego Kauffman

Técnico responsable

Daniel Rocca
Titular del Proyecto

LKSur S.A
CAPITULO II: Documentos del Proyecto
Solicitud de Autorización Ambiental Previa

PARQUE EÓLICO LIBERTADOR — Consorcio VENTI
II-1 Resumen Ejecutivo

1-1.1 Introducción

El presente Capítulo, “Documentos del Proyecto”, forma parte de la Solicitud de Autorización
Ambiental Previa del Proyecto Parque Eólico Libertador l. El mismo consta de 34
aerogeneradores de 1,5 MW cada uno, para lograr una potencia máxima instalada de 51 MW.

Los Documentos del Proyecto contienen los aspectos definitorios del emprendimiento de
acuerdo al Artículo 10 del Decreto 349/005; objetivo, justificación, componentes, etapas,
titulares, técnicos responsables, marco legal que lo rige, localización y área de influencia del
proyecto y descripción del proyecto.

La localización del proyecto se encuentra a 10 km al sur de la ciudad de Minas, teniendo su
ingreso por la Ruta Nacional N2 12, la cual es lindera al predio donde se ejecutará el
emprendimiento, siendo su extensión total de aproximadamente 1.680 hectáreas. Dicho
predio incluye padrones rurales de la 12 Sección Judicial del departamento Lavalleja y la 42
Sección Judicial del departamento de Maldonado.

El nuevo parque eólico contempla la ejecución de un acceso al proyecto, de caminos internos,
plataformas de montaje, obras de drenaje; así como las fundaciones para los aerogeneradores.
Estos aspectos deberán ser abordados con mayor detalle a partir de la elaboración de un
proyecto básico y posteriormente la elaboración de un proyecto ejecutivo para la
construcción.

De acuerdo con la Ley 16.466 y el Decreto Reglamentario 349/005 se solicitó a la Dirección
Nacional de Medio Ambiente la Viabilidad Ambiental de Localización (VAL) del Proyecto.

Con fecha 11 de abril de 2011 se obtiene la Declaración de Viabilidad Ambiental de
Localización y Certificado de Clasificación de Proyecto, el cual clasifica el emprendimiento de
acuerdo al literal “B” del Artículo 5 (Decreto 349/005), que incluye aquellos proyectos de
actividades, construcciones u obras, cuya ejecución pueda tener impactos ambientales
significativos moderados, cuyos efectos negativos pueden ser eliminados o minimizados
mediante la adopción de medidas bien conocidas y fácilmente aplicables. En estos casos,
deberá realizarse un estudio de impacto ambiental sectorial.

A continuación se adjunta la Declaración de Viabilidad Ambiental de Localización.

LKSur S.A. 11
12/04/2811 10:56 4511

DINAMA PAGE 61

sl

a DIRECCION NACIONAL DE MEDIO AMBIENTE
Ps A
DINAMA DIVISIÓN ADMINISTRACIÓN

Dn a

PIGRNTENARIO:
URUGUAY

LKSUR S.A

TITULAR:

ASUNTO: Parque Eólico LIBERTADOR

9241398
ER 1

INTENDENCIA DEPARTAMENTO DE LAVALLEJA 44423715
INTENDENCIA DEPARTAMENTAL DE MALDONADO 42229132 -
JUNTA DEPARTAMENTAL DE MALDONADO 42228468
MIEM , 29021629

REFERENCIA:

Notificación Resolución DI.NA.MA. No

Notificación Resolución Ministerial NO

Conferencia de Vista (art.75 Decreto 500/991)

* Notificación certificado de proyecto “B”

Otro

[expediente | [expediente | 2011/14000/00804

OBSERVACIONES:

N> PÁGINAS (incl. ésta): 2

11/04/2011

917 07 10 int. 3054, 4502, 4510, 4559 FAx: 4511
Solicitud de Autorización Ambiental Previa

PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

11-1.2 Memoria Descriptiva del Proyecto

El Parque Eólico Libertador presentado por el Consorcio VENTI, se encuentra en el marco de la
convocatoria llevada a cabo por la realización de compra venta de energía eléctrica por parte
de UTE con proveedores a instalarse en la República Oriental del Uruguay, según el Pliego de
Condiciones de la Contratación Directa N? K39607.

Los datos generales del proyecto son:

+ Tipo de fuente primaria de energía: Eólica

+ Potencia ofertada: 51 MW

+ Potencia autorizada: 51 MW

e Potencia a respaldar: 0,537 MW

+ Tensión de conexión': 63 kV

+ Modalidad de venta: Venta de toda la energía generada
e Ubicación: Departamento de Lavalleja y Maldonado

El proyecto consta de la instalación de 34 aerogeneradores de tipo IMPSA-1V77, cada uno con
altura de buje de 85 m y 3 aspas de 37,25 m de longitud. Se construirá un Puesto de Conexión
y Medida dentro del predio que comprende el emprendimiento. Desde el Puesto de Conexión
y Medida hasta el puesto de Distribución de UTE 3P02, se construirá una línea aérea de 63 kV
de conductor 240/40ACSR con OPGW de 12.3 km, más un tramo de 1 km en cable, (3x1 Cable
36/66 kV XLPE Al 630 mm?) + FO.

Además de los componentes antes señalados, el proyecto comprende la construcción de
nueva caminería interna y adaptación de la existente, plataformas de grúas para los trabajos
de montaje de los aerogeneradores, instalaciones para el personal, etc.

1-2 Marco Legal

La actividad de generación de energía eléctrica en Uruguay es libre, y bajo ciertas condiciones
reglamentarias (técnicas y medioambientales) cualquier generador puede conectarse a la red
eléctrica pública.

El marco legal vigente está compuesto por un conjunto de leyes y decretos, de los cuales se
citan los más importantes a los efectos del presente informe:

Y” Ley General de Protección del Ambiente, número 17.283

Ley de Prevención y Evaluación del Impacto Ambiental, número 16.466, y su decreto
reglamentario 349/005

Artículos 241 al 250 de la Ley número 18.362 del año 2008

Ley de Ordenamiento Territorial y Desarrollo Sostenible

Normativa Departamental de Lavalleja

Normativa Departamental de Maldonado

Plan Estratégico Microrregión de Minas

Normativa Específica

SS

GS KSNSKS

i Definida por UTE

LKSur S.A. 13
Solicitud de Autorización Ambiental Previa

PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

11-2.1 Ley General de Protección del Ambiente

La Ley 17.283 en su Artículo 12 declara de interés general la protección del ambiente, la
calidad del aire, del agua, del suelo y del paisaje, la conservación de la diversidad biológica, la
reducción y el adecuado manejo de sustancias tóxicas o peligrosas y de los desechos
cualquiera sea su tipo, entre otros.

En el Artículo 52 se define el objetivo de esta la Ley, de establecer previsiones generales
básicas atinentes a la política nacional ambiental y a la gestión ambiental coordinada con los
distintos sectores públicos y privados.

Establece en su Artículo 62 los principios de política ambiental, y en el Artículo 72 los
instrumentos de gestión ambiental. Además determina la coordinación y competencia de las
autoridades en materia ambiental.

En los artículos incluidos en el Capítulo IIl-Disposiciones Especiales de la presente Ley, se
declara de interés general la protección del ambiente frente a cualquier afectación que
pudiera derivarse del uso y manejo de sustancias químicas, del manejo y disposición de los
residuos cualquiera sea su tipo. También declara de interés general la conservación y uso
sostenible de la diversidad biológica. Además plantea los principios básicos para el control de
la contaminación limitando las emisiones que pudieran afectar la calidad del aire, la capa de
ozono y el cambio climático.

11-2.2 Ley de Prevención y Evaluación de Impacto Ambiental

La Ley 16.466 del 19 de enero de 1994 ha hecho obligatoria en nuestro país la realización de la
Evaluación de Impacto Ambiental como procedimiento para la aceptación de una serie de
actividades, construcciones u obras. Esta Evaluación de Impacto Ambiental debe desarrollarse
a través de un procedimiento y una aprobación por parte de la Dirección Nacional de Medio
Ambiente (DINAMA) donde se defina si el proyecto es o no ambientalmente viable.

El Decreto 349/05, reglamentario de dicha Ley, establece que esta aprobación toma la forma
del otorgamiento de la Autorización Ambiental Previa, la que debe ser gestionada por todos
los emprendimientos que se encuentran definidos en el Art. 2 de dicho Decreto. En el capítulo
V se establece además un permiso de viabilidad ambiental de localización en el proceso de
formulación del proyecto para las actividades y construcciones comprendidas en los numerales
6,9 a12, 16 y 17, 19 a 23 y 32 del Artículo 22.

El capítulo VI, establece para las actividades y construcciones que hubieran recibido la
Autorización Ambiental Previa, comprendidas en los numerales 5 y 6, 9a 13, 15a17 y 19a 23
del Artículo 22 la obtención de la Autorización Ambiental de Operación y su renovación cada 3
años.

11-2.3 Ley 18.362 artículos 241 al 250 (“servidumbre eólica”)

En la Ley 18.362 Rendición de Cuentas y Balance de Ejecución Presupuestal Ejercicio 2007, en
sus artículos 241 al 250, se legisla sobre acceso a los sitios para la explotación de la energía
eólica (“servidumbre eólica”).

14 LKSur S.A
Solicitud de Autorización Ambiental Previa

PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

11-2.4 Ley de Ordenamiento Territorial y Desarrollo Sostenible

La Ley 18.308 de junio de 2008, establece el marco regulador general para el ordenamiento
territorial y desarrollo sostenible. Define las competencias e instrumentos de planificación,
participación y actuación en la materia. Orienta el proceso de ordenamiento del territorio
hacia la consecución de objetivos de interés nacional y general. Diseña los instrumentos de
ejecución de los planes y de actuación territorial.

Se establece que el ejercicio de la planificación y ejecución en el ámbito departamental, se
debe realizar a través de Directrices Departamentales, Ordenanzas Departamentales y Planes
Locales.

Específicamente en el Art. 39 (Régimen del suelo rural), se establece que en suelo rural quedan
prohibidas las edificaciones que pueden generar necesidades de infraestructuras y servicios
urbanos, representen el asentamiento de actividades propias del medio urbano en detrimento
de las propias del medio rural o hagan perder el carácter rural o natural del paisaje.

11-241 Artículo 587 del Proyecto de Ley Presupuestal Nacional

“Declárese por la vía interpretativa que las prohibiciones del régimen del suelo rural previstas
en el inciso final del artículo 39 de la Ley 18.308, de 18 de junio de 2008, no incluyen aquellas
construcciones como las de sitios o plantas de tratamiento y disposición de residuos, parques y
generadores eólicos, cementerios parque o aquellas complementarias o vinculadas a las
actividades agropecuarias y extractivas, como los depósitos o silos”.

Es por esto que la localización del emprendimiento en zona rural, no contradice lo dispuesto
en la Ley 18.308 en el inciso final del Art. 39.

11-2.5 Normativa Departamental de Lavalleja

En cuanto a la legislación local se encuentra vigente la Ordenanza de Desarrollo y
Ordenamiento Territorial del Departamento de Lavalleja. La misma expresa la voluntad del
Gobierno Departamental de impulsar procesos de desarrollo en forma integrada y sostenida.

Se declara de interés patrimonial departamental sus recursos ambientales y culturales. Se
integran a este patrimonio los recursos naturales tales como; agua, suelo, subsuelo, costas,
humedales, cursos de agua, montes indígenas, planicies de inundación, lagunas, afloramientos
rocosos y todo otro ecosistema frágil. Se declara de interés departamental mantener y
valorizar el patrimonio constituido por las construcciones, elementos urbanos poseedores de
valores relevantes de tipo arquitectónico, urbanístico histórico o cultural que dada su
naturaleza representen hitos urbanos con los que el Departamento y sus habitantes se
identifican.

11-2.5.1 Plan Estratégico Microrregión de Minas
En cuanto a Ordenamiento Territorial, actualmente no se cuenta con ningún Plan aprobado.
En el Plan Estratégico de la ciudad de Minas, se encuentran las Directrices Regionales de

Ordenamiento y Desarrollo Territorial de la Región Centro. Dicho Plan se estructura sobre la
base de cinco componentes:

LKSur S.A. 15
Solicitud de Autorización Ambiental Previa

PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

Programa de Hábitat Social

Programa Integrado Turismo — Patrimonio — Ambiente

Zonificación Primaria, Política de Crecimiento y Densificación del Tejido Urbano
Programa de Desarrollo Integrado y Promoción Económica

Sistema Vial y Redes de Infraestructura

Payne

11-2.6 Normativa Departamental de Maldonado

Durante el año 2006, se inició el proceso de elaboración de un sistema de planes para el
ordenamiento y la gestión del territorio departamental llevado a cabo por la Dirección General
de Planeamiento Urbano y Ordenamiento Territorial.

Con este propósito se contemplaron tres escalas territoriales (regional, internacional,
microrregional, urbana) y se puso en marcha un conjunto de Talleres Territoriales, concebidos
éstos como ámbitos de participación ciudadana constituidos específicamente para el diálogo y
el aprendizaje en relación con el territorio como factor de desarrollo y para la concertación
público-social y privada de acciones de ordenamiento.

A los efectos de la organización de las Directrices, se estructura el territorio departamental en
ocho microrregiones, constituidas por: (01) Laguna del Sauce — Portezuelo — Punta Ballena —
Laguna del Diario; (2) Piriápolis; (3) San Carlos; (4) Maldonado — Punta del Este; (5) Solís
Grande; (06) Pan de Azúcar; (7) Aiguá; (08) Garzón — José Ignacio.

Dada la ubicación del emprendimiento, el mismo se encuentra sobre la Microrregión (3) San
Carlos, la cual se divide en tres zonas; zona urbana de San Carlos, zona balnearia y zona rural,
siendo ésta última la zona que abarca al emprendimiento.

11-2.7 Normativa Específica

El proyecto ejecutivo, los equipos electromecánicos, los materiales complementarios a
emplear, las obras civiles asociadas, los procedimientos para el montaje, conexionado y los
ensayos, se ajustarán a las indicaciones de las últimas ediciones o revisiones de las siguientes
entidades de estandarización.

IEC - International Electrotechnical Commission
ISO - International Organization for Standarization
DIN - Deutsches Institute fuer Normung

ANSI - American National Standards Institute
ASTM - American Society for Testing and Materials
ASME - American Society of Mechanical Engineers
AISC - American Institute of Steel Construction
AWS - American Welding Society

NFPA - National Fire Protection Association

16 LKSur S.A
Solicitud de Autorización Ambiental Previa
PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

NEMA - National Electrical Manufacturers Association

IEEE - The Institute of Electrical and Electronic Engineers Inc.
SSPC - Steel Structures Painting Council

MIL - Military Department of Defense, USA

VDE - Verband Deutscher Elektrotechniker

1-3 Localización del Proyecto

El Proyecto Parque Eólico Libertador | se ubicará en la 12 Sección Judicial del departamento de
Lavalleja, en los padrones rurales N2 5020, 14956 y 5035 y en la 4? Sección Judicial del
departamento de Maldonado, en los padrones rurales N* 30364, 20803, 23538 y 20784. El
parque se encuentra a unos 10.500 m al sur de la ciudad de Minas (desde el límite del área
urbana hasta el aerogenerador proyectado más cercano), sobre las inmediaciones de la Ruta
Nacional N2 12. La extensión del predio, incluyendo todos los padrones, es de 1.680 has
aproximadamente.

Al sitio del emprendimiento se llega a través de la Ruta N2 12 que comunica la ciudad de Minas
con el acceso al proyecto y luego se llega a los terrenos por medio de caminos existentes
vecinales, cuyo trazado será mejorado y adaptado a las exigencias del proyecto. Las ciudades
más próximas al proyecto son: Minas (10 km), San Carlos (34 km) y Pan de Azúcar (30 km).

En la Figura ll-1 se presenta la ubicación del emprendimiento, donde se observa la zona
limítrofe entre los departamentos de Lavalleja y Maldonado.

FLORIDA

ROCHA

Figura lI-1: Ubicación del Parque Eólico Libertador.

LKSur S.A. 17
Solicitud de Autorización Ambiental Previa
PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

En la Figura Il-2, se muestra por medio de una imagen satelital la ubicación del predio que
comprende el proyecto. También se puede observar la ubicación de la ciudad de Minas al
norte del emprendimiento.

MITE DE PARQUE

y +

Google

Figura II-2: Imagen satelital con ubicación del sitio.

En la Figura ll-3se presenta una vista a “vuelo de pájaro” en sentido Norte donde se pueden
apreciar los aerogeneradores en 3D, en la Figura !l-4 se observa la vista a “vuelo de pájaro”
pero en sentido opuesto a la Figura 11-3.

Figura II-3: Vista a vuelo de pájaro (Sur a Norte).

18 LKSur S.A
Solicitud de Autorización Ambiental Previa

PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

Figura 1-4: Vista a vuelo de pájaro (Norte a Sur).

En la Figura Il-5 se presentan los límites del predio sobre la Carta G 27 Fuente del Puma del
Servicio Geográfico Militar escala 1:50.000.

Figura II-5: Ubicación del predio sobre Carta 1:50.000 del SGM (G27-Fuente del Puma).

LKSur S.A. 19
Solicitud de Autorización Ambiental Previa

PARQUE EÓLICO LIBERTADOR - Consorcio VENTI
1-4 Descripción de las Características Principales del Proyecto

11-4.1 Aerogeneradores

El Proyecto consta de la instalación de 34 aerogeneradores y la construcción de un conjunto de
instalaciones complementarias para una adecuada operación del Parque Eólico Libertador.

Un aerogenerador es un generador eléctrico movido por una turbina accionada por el viento.
Sus precedentes directos son los molinos de viento que se empleaban para la molienda y
obtención de harina. En este caso, la energía eólica, en realidad la energía cinética del aire en
movimiento, proporciona energía mecánica a un rotor hélice que, a través de un sistema de
transmisión mecánico, hace girar el rotor de un generador, normalmente un alternador
trifásico, que convierte la energía mecánica rotacional en energía eléctrica.

En el Parque Eólico Libertador se utilizarán aerogeneradores de tipo IMPSA-IV77, con una
altura de buje de 85 m y 3 aspas de 37.25 m de longitud.

En la Tabla Il-1 se presentan las características técnicas principales de los aerogeneradores a
instalar:

Características Técnicas IMPSA - 1V77
Potencia Nominal 1.500 Kw
Velocidad viento de arranque 3 m/s
Velocidad viento de parada 22 m/s
Velocidad de rotación 9-17.3 rpm
Diámetro del rotor 77m
Superficie barrida 4.657 m*
Velocidad máxima borde de aspa 70 m/s
Altura al punto de giro 85m

Largo de aspas 37.25 m

Tabla II-1: Características de los aerogeneradores.

En el ANEXO lll se presenta la ficha de los aerogeneradores IMPSA — 1V77.

El generador eléctrico es del tipo síncrono de imanes permanentes y velocidad variable con
transmisión directa que genera energía eléctrica con frecuencia variable. Puede trabajar con
velocidades de viento entre 3 m/s a 22 m/s. Este generador tiene un sistema de refrigeración
por circulación de aire natural, no forzado, lo que reduce la complejidad eléctrica y mecánica
del mismo, reduciendo también los tiempos de mantenimiento.

El aerogenerador 1V77 de 1,5MW es del tipo de velocidad variable donde el sistema de control
ajusta la velocidad de la turbina en función de la velocidad del viento de forma de optimizar la
captación de potencia proveniente del viento. En el rango de velocidad de viento elevada,
cuando la máquina se encuentra operando en potencia nominal, el control de ángulo de la
palas (Pitch Controller) actúa para preservar al aerogenerador de sobrecargas. En estas
condiciones el control actúa aumentando el ángulo de las palas lo que provoca la reducción de

20 LKSur S.A
Solicitud de Autorización Ambiental Previa

PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

potencia extraída del viento y mantiene la potencia de la máquina limitada. Este control es
realizado por el sistema de control de palas.

El equipo posee dos sistemas de freno independientes. El primero es el freno aerodinámico
que varía el ángulo de ataque de cada pala con movimientos independientes entre sí, y el
segundo es el freno mecánico que se utiliza para realizar el mantenimiento de la máquina.

Para poder transmitir la potencia generada a la red de 31,5 kV, cada unidad es provista de un
transformador elevador de 0,620 kV a 31,5 kV, de 1,6 MVA, el cual es instalado en el exterior
de la torre, junto a una celda de media tensión con seccionador — fusible para protección.

Un conversor de frecuencia regula la potencia eléctrica del generador y la frecuencia de salida
de la corriente, la cual se inyecta en la red a través de un transformador.

11-4.2 Fase de Proyecto

La ubicación de los 34 aerogeneradores en el predio es en base a las características de relieve
del terreno y en función de los vientos de forma de buscar la máxima eficiencia del parque.
También fue analizada la distancia de interferencia entre aerogeneradores.

Para realizar la distribución de los aerogeneradores y la ubicación de la subestación también se
tuvieron en cuenta las siguientes premisas:

— Minimizar pérdidas aerodinámicas, sin sobrecargar costos de obra.

— Respetar distancias mínimas a rutas

=- Ubicación de aerogeneradores en zonas no inundables

— Disponer espacio físico para la instalación de una Subestación elevadora

— Respetar distancias a centros poblados.

— Optimizar circuitos de interconexión en MT, tanto en longitudes como en cantidad de
circuitos.

= Ubicación simétrica respecto a los circuitos de interconexión internos de 31,5kV del
Parque.

Los aerogeneradores están constituidos por una torre tubular de concreto de 85 m de altura,
cimentada directamente sobre la roca mediante un macizo de hormigón armado. La torre
cuenta con un acceso a su interior ubicado en la base de la misma. En dicho interior se
encuentran las escaleras, plataformas y dispositivos de seguridad.

Serán utilizados colores apropiados para minimizar el impacto visual que pueden generar las
torres y sus aspas en el entorno.

Según los requerimientos de la normativa vigente, las torres estarán debidamente balizadas e
iluminadas.

11-4.2.1 Estudios Eléctricos de Prefactibilidad

Los estudios eléctricos tienen como finalidad analizar y documentar el desempeño del Parque
Eólico Libertador l, necesarios para la conexión del parque al sistema de transporte de UTE, a
los fines que este nuevo parque eólico pueda integrarse al sistema eléctrico uruguayo,
cumpliendo los requisitos y condiciones técnicas establecidas en los Procedimientos para la

LKSur S.A. 21
Solicitud de Autorización Ambiental Previa
PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

Programación de la Operación, el Despacho de Cargas, y el Cálculo de Precios, emanados de la
reglamentación vigente.

Los estudios de funcionamiento eléctrico que se desarrollan se corresponden con aquellos
establecidos por los Procedimiento Técnico del ente regulador del sector eléctrico uruguayo,
los cuales son requeridos para la presentación de la solicitud de acceso del nuevo generador.

Generalmente el alcance de los estudios comprende un análisis del funcionamiento eléctrico
en estado estacionario y transitorio del sistema eléctrico, considerando la inclusión del Parque.

Los estudios a realizar comprenden:

— Flujos de carga para la red.

=  Cortocircuitos

= Análisis de estabilidad transitoria ante la aplicación de fallas monofásicas, fallas
trifásicas y desconexiones intempestivas en el sistema eléctrico.

11-4.2.2  Caminería

Al predio se accede por la Ruta N2 12, según se puede apreciar en la Figura ll-2, luego por
medio de caminos vecinales se llegan a los distintos padrones que integran el predio del
proyecto.

Se deberán adaptar, tanto los caminos existentes como los caminos internos proyectados,
hasta la ubicación de cada aerogenerador, para que cumplan las características de poder
soporte y pendientes requeridas para el transporte de los aerogeneradores.

Para poder aprovechar una aceptable subrasante para los caminos internos hasta las
posiciones de los aerogeneradores, se proyectarán los caminos por las partes altas del terreno,
intentando utilizar sendas y trillos existentes.

En la Tabla Il-2 se presentan las especificaciones técnicas generales propuestas para los
caminos:

22 LKSur S.A
Solicitud de Autorización Ambiental Previa
PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

Parámetro Unidad | — Valor
Velocidad de Diseño kv 20
Ancho de calzada m 700
Radio minimo m 385
Pendiente máxima excepcional % 5
Pendiente máxima normal % 3
Tongitud minima curva vertical m 30
Bombeo de calzada % 2
Peralle máximo % 3
Sub-base TBR 20%
Base CBR 50%
Talud Corto m 1HAV
Talud Lleno m 2HAV
N'km estimado de caminos km 14

Tabla 11-2: Criterios de diseño para los caminos.

En un camino recto, la separación mínima libre de obstáculos debe respetar los valores según
el esquema siguiente:

Siendo:
H: Altura de separación entre 4,40 a 5,90 m dependiendo del método de transporte
W: Anchura de separación 4,50 m

Respecto a las curvas, se deben respetar las siguientes especificaciones que se representan en
el siguiente bosquejo:

Donde:

R1: Radio interno: 35 m

LKSur S.A. 23
Solicitud de Autorización Ambiental Previa
PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

R2: Radio interno área de obstáculo libre - 50 m
R3: Radio externo área de obstáculo libre - determinado por la longitud del rotor

El área marcada con línea punteada, debe estar libre de todo obstáculo, es decir, árboles,
edificios, mástiles, etc.

11-4.2.3 Plataforma de grúas

Para los trabajos de montaje de los aerogeneradores se deberá construir una plataforma para
la operación de las grúas de montaje, para cada uno de los aerogeneradores. Cada plataforma
tendrá una superficie aproximada de 900 m2 y deberá ser capaz de soportar el peso de la grúa
y los equipos a utilizar.

11-4.2.4 Tendido eléctrico

Para la construcción y explotación de un parque eólico es necesaria la instalación de una red
de media tensión que transporte la energía desde cada generador hasta la nueva subestación
elevadora del parque.

La interconexión de los aerogeneradores a la línea aérea de media tensión se realizará
mediante cables subterráneos dispuestos en ductos, los cuales saldrán desde la parte inferior
de la fundación, hasta llegar a la acometida de cada uno de los postes. La distancia entre el
centro de la fundación de cada aerogenerador y la línea aérea de interconexión, será
aproximadamente de 50 metros. Cada poste de acometida poseerá descargadores y
seccionadores-fusibles con accionamiento a pértiga, para protección y conexión/desconexión
de cada aerogenerador.

Los trabajos correspondientes a la infraestructura eléctrica consisten en:

= Instalación y montaje de los transformadores de cada aerogenerador.

=- Construcción de tres líneas aéreas en aluminio en 31,5kV en circuito simple, que
llegarán a la Subestación, totalizando una longitud aproximada de 16 Km.

—- Interconexión de los aerogeneradores a la línea aérea de media tensión mediante
cables subterráneos.

El recorrido interno al predio seguirá la traza de los caminos para facilitar el mantenimiento,
interconectando los transformadores de cada aerogenerador.

11-4.2.5 Subestación

El objetivo de la Subestación (SET) es elevar la tensión del circuito de interconexión del parque
de 31,5 kV a 150 kV, para poder inyectar la potencia generada por el parque hacia el sistema
eléctrico nacional. Una vez en funcionamiento, dicha subestación tendrá como beneficio un
aumento de potencia para cubrir la demanda y mejorar la calidad de energía.

Los principales componentes de la SET son:

—  1Transformador 30/63kV — 60MVA.
— 1 Campo de 63kV completos para entrada de línea
— 1 Campos de 63kV completo transformador

24 LKSur S.A
Solicitud de Autorización Ambiental Previa
PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

— Barra principal

— Campos de 31,5kV interiores, en armarios de Potencia.

—- Sistema de protección y Control

= Sistema de comunicaciones

— Sistema de Puesta a Tierra

— Sistema de Servicios Auxiliares Eléctricos.

=- Sistema Ininterrumpido de potencia: UPS y grupo electrógeno

11-4.2.6 Conexión de la Central Generadora

La conexión será en 63 kV, al puesto de Distribución de UTE 3P02, mediante una línea aérea de
63 kV de conductor 240/40ACSR con OPGW de 12,3 km, más un tramo de 1 km en cable, (3x1
Cable 36/66 kV XLPE A1 630 mm2) +FO, a construir entre el puesto de Distribución de UTE
3P02 y el Puesto de Conexión y Medida a construir en el predio Generador, como se muestra
en la Figura II-6.

Minas
Cambio de conductor en la
terna norte a 150 ALAL

Linea 240/40 ACSR (12.3 km aprox.)

Cable 36/66 kV XLPE Al
630mm2 (1 km aprox)

Figura Il-6: Conexión de la Central Generadora.

I-4.3 Fase de Construcción

Las obras necesarias para la construcción, puesta en marcha y explotación del Parque Eólico
son:

=- Construcción de los caminos de acceso al parque y de los caminos internos entre los
aerogeneradores, así como de las plataformas de montaje de los mismos.

— Fundaciones, plataformas de montaje y montaje de los aerogeneradores.

=- Infraestructura para el tendido del cableado eléctrico.

LKSur S.A. 25
Solicitud de Autorización Ambiental Previa

PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

Se estima que el plazo de ejecución de la obra en su conjunto durará entre 18 y 24 meses.
Pueden existir contratiempos que generen atrasos como son condiciones climáticas adversas,
retrasos en la salida de los equipos en el puerto, etc.

La construcción requerirá la instalación de obradores, una planta de hormigón, vestuarios,
oficinas y talleres, los cuales serán ubicados en un punto baricéntrico de la obra, con el fin que
se generen los menores impactos negativos posibles.

11-4.3.1 Obrador

Para el nuevo parque eólico, se construirá un obrador o campamento de obra completo que
sirva de apoyo para realizar las tareas de construcción, montaje y puesta en marcha de los
aerogeneradores.

— El obrador agrupará las siguientes áreas:

— Depósito descubierto y cubierto

— Depósito para materiales

— - Área para la gerencia de la obra

— Área para IMPSA

— Obrador Contratista civil

— - Área de circulación de vehículos livianos y pesados

— Área de acopio para equipos

— Planta de Hormigón, laboratorio de suelos y hormigones

Las oficinas serán instalaciones temporales como contenedores de tipo marítimo metálicos o
construcción liviana adaptada como oficinas, depósitos, comedores y/o unidades sanitarias. El
predio deberá contar con alimentación eléctrica e iluminación artificial en toda su extensión a
partir de la obra civil.

Una vez finalizada la obra, el Contratista desmontará y retirará los materiales correspondientes
al campamento de obra, procediendo a la limpieza de la zona, emparejando adecuadamente el
terreno y restaurando los niveles existentes, eliminando caminos provisorios que queden sin
utilización y dejando el lugar en perfectas condiciones.

11-4.3.2 Caminos

La construcción de los caminos cumplirá las disposiciones normativas uruguayas para vías
secundarias y facilitará el tránsito de maquinaria pesada y larga durante la construcción,
puesta en marcha y mantenimiento del parque eólico.

La traza de los caminos de servicio se encajará de forma de minimizar los desmontes o
terraplenes difíciles de integrar en el paisaje. Se compensarán volúmenes de desmontes y
terraplenes para minimizar los movimientos de tierras a depósito.

Se estima que la longitud de los caminos internos será de 14 km.

11-4.3.3 Plataformas de Montaje

Las plataformas de montaje tendrán una sección típica transversal similar a la sección
transversal de los caminos internos. Poseerán las dimensiones mínimas para permitir las

26 LKSur S.A
Solicitud de Autorización Ambiental Previa
PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

maniobras de montaje de las grúas que se ocuparán en el izaje y ensamblaje de los
componentes de cada uno de los aerogeneradores, así como el acopio parcial de los equipos
durante el pre-montaje.

Tendrán una inclinación mínima de 0.50%, tanto longitudinal como transversal. Se prestará
especial atención en algunas zonas de ubicación de aerogeneradores, donde probablemente
se requerirá de mayores rellenos estructurales y terraplenes para conservar las máximas
pendientes permitidas.

11-4.3.4 Fundación de los aerogeneradores

La fundación tipo del proyecto comprende la instalación de una base de gravedad circular en
hormigón armado apoyada superficialmente sobre el suelo de fundación o cimentación
profunda, según estudio de suelos. La fundación posee un pedestal circular que comprende el
anillo central donde quedará embebida la brida o virola de fundación y sobre la cual se instala
y fija la torre. Esta área corresponde a una zona de anclaje donde se transfirieren las cargas de
todo el aerogenerador a la brida de fundación y esta a su vez la transfiere al bloque de
fundación. El alcance de esta propuesta contempla una fundación tipo superficial.

Las dimensiones y características de dichas fundaciones serán definidas a partir de los
resultados de los estudios geotécnicos correspondientes. Una fundación tipo se conforma de
una platea de hormigón subterránea de 2 m de alto, cilíndricas en la base y cónicas hacia la
base de la torre de aproximadamente 9 m de diámetro en el contacto con el piso.

El volumen de excavación estimado para cada fundación es aproximadamente de 350 m3. Este
volumen de suelo se utilizará para rellenar la excavación una vez colocada la base para el
aerogenerador y el sobrante será utilizado para otras necesidades de la obra como ser mejora
de caminos y plataformas.

La superficie de terreno alterada por la totalidad del proyecto se estima que será de 15.22 ha,
lo que representa menos del 0.1% de todo el predio considerado.

A continuación se muestran algunas imágenes del proceso constructivo.

LKSur S.A. 27
Solicitud de Autorización Ambiental Previa
PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

Figura lI-9: Montaje de la torre. Fuente IMPSA.

28 LKSur S.A
Solicitud de Autorización Ambiental Previa

PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

11-4.3.5 Maquinaria

A continuación se presenta un listado de la maquinaria que se utilizará en la etapa de
construcción del parque:

= Camiones

= Grúas

— Plumas

=-  Bulldozer

—  Retroexcavadora
—  Cargadora frontal
- Compactadores

11-4.3.6 Tránsito inducido

A nivel de tránsito, el impacto será apreciable durante la fase de construcción, siendo
absolutamente marginal una vez entre en operación.

La construcción de los caminos internos se hará en forma sincronizada con la ejecución de las
fundaciones de los aerogeneradores. El mayor tránsito interno, momento crítico, se generará
en la etapa de construcción de caminos y bases de los aerogeneradores, el transporte de todos
los componentes que conforman los aerogeneradores a sus ubicaciones, así como el traslado
de las grúas para su montaje y de los materiales necesarios.

Para estimar la cantidad de viajes de los distintos materiales necesarios para la construcción se
supone como ubicación preliminar de la planta de hormigón y acopio de materiales un punto
cercano al acceso del predio.

A continuación se analizan el tipo de transporte y la ruta de llegada de los materiales
necesarios para realizar la obra:

Material Tipo de Transporte Ruta de llegada
Cemento Portland Camión Simple Ruta 12
Agregados para Hormigón Camión Simple Ruta 12
Hierro Camión Especial Ruta 12
Material Granular para Caminería Camión Simple Ruta 12
Hormigón desde planta a cada fundación Camión Mixer Ruta 12

Tabla 1-3: Transporte de materiales.

La fundación de cada aerogenerador demandará aproximadamente 353 m3 de hormigón,
totalizando 12.002 m3 para los 34 aerogeneradores.

Los aerogeneradores llegarán por Ruta N2 12 desde el puerto de Montevideo hasta el predio
del emprendimiento. Una vez determinadas las características del transporte a utilizar, será
determinado el recorrido hasta el predio en forma conjunta con el MTOP y las Intendencias de
Lavalleja y Maldonado. Se procederá análogamente para el caso de las grúas especiales para el
montaje.

LKSur S.A. 29
Solicitud de Autorización Ambiental Previa
PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

11-4.4 Fase de Operación

Las tareas a realizar por parte del personal especializado serán básicamente mantenimientos
programados para inspección de los equipos que integran el parque y eventualmente
reparaciones no programadas cuando surjan desperfectos puntuales.

H-4.5 Fase de Abandono

En caso de dar por finalizadas las actividades de generación, se realizará el desmantelamiento
de los aerogeneradores, la subestación, la línea de transmisión y la demolición de las
construcciones existentes, dejando el predio y la servidumbre libre de residuos de todo tipo.

30 LKSur S.A
CAPITULO !lI: Estudio de Impacto Ambiental (EsIA)
Solicitud de Autorización Ambiental Previa

PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

HI-1 Antecedentes ambientales vinculados a la energía eólica

Los antecedentes ambientales locales concretos son escasos, sin embargo existe
internacionalmente muchas investigaciones y experiencias sobre las interacciones con el
ambiente de los proyectos vinculados a la energía eólica. A continuación se presentan algunos
lineamientos de aplicación directa al análisis ambiental de parques eólicos.

HII-1.1 Niveles sonoros

Los niveles sonoros que se asocian con el funcionamiento de un parque eólico dependen de las
características y cantidad de equipos instalados. En cualquier caso, se trata de sonidos con
mayor contenido energético en las frecuencias bajas, por debajo de 100 Hz, lo que dificulta su
abatimiento y en consecuencia permite que su propagación ocurra aún a grandes distancias de
la fuente.

Los niveles sonoros asociados con el funcionamiento de un aerogenerador no son elevados; a
100 m se esperan valores nominales en el orden de 58 dB(A). Esto quiere decir que un
observador situado en forma equidistante de dos aerogeneradores funcionando recibirá un
nivel de presión sonora de 61 dB(A).

A modo de referencia, el nivel de presión sonora que puede generar una ráfaga de viento de 5
m/s de velocidad se sitúa en el orden de los 80 dB(A).

En general el efecto que puede generar un parque eólico sobre los niveles sonoros
ambientales deja de ser relevante a escasos cientos de metros, aunque podría eventualmente
tener interés para alguna especie particularmente sensible a los sonidos de baja frecuencia.

HI-1.2 Efectos sobre la biota

La fase de construcción de un parque eólico implica una remoción de tierra muy baja, apenas
lo necesario para las fundaciones de los aerogeneradores, por lo que no es de suponer un
cambio ambiental significativo. Los efectos que pudieran registrarse sobre la flora y la fauna en
esta fase son de escasa entidad.

En cambio, la fase operativa del proyecto, amerita un mayor detenimiento en la medida que
sus potenciales efectos negativos pueden alcanzar especies no relevadas a nivel local. La
puesta en funcionamiento de los aerogeneradores, puede constituir un factor de riesgo para
especies faunísticas con un alta movilidad. Los animales más susceptibles de ser afectados por
la presencia y funcionamiento de un parque eólico son las aves y los mamíferos voladores.
Entre estos, las aves migratorias de larga distancia, que representan un 10 % de las especies de
aves registradas en Uruguay, no se encuentran entre las especies que podrían verse afectadas,
debido a que su altura de vuelo es muy elevada y a que sus sitios de recalada se encuentran en
las proximidades de espejos de agua importantes, particularmente en la zona costera y de
humedales.

El riesgo de colisión está siempre presente, por lo que debería conocerse qué especies podrían
verse más afectadas o cuál es el alcance de los impactos dentro de su población. No existen
elementos contundentes como para suponer que a partir de la colisión de ejemplares de una
especie, ésta pueda verse amenazada o con riesgo de extinción. Los antecedentes indicarían

LKSur S.A. 33
Solicitud de Autorización Ambiental Previa

PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

que, por lo general, existe una relación directa entre aves con poblaciones supernumerarias y
riesgos de colisión. En ecología se ha demostrado que una especie puede desaparecer por la
pérdida de su hábitat natural, en el cual procrea, crece y/o se nutre, pero no debido al hecho
de que mueran individuos de la especie a lo largo de un determinado tiempo. De esto se
desprende que es de vital importancia como medida mitigatoria, optimizar las condiciones
ambientales que estimulen y mantengan la tasa reproductiva de las especies potencialmente
afectadas.

TII-1.3 Impacto Visual

Es inevitable que la presencia física de un parque de aerogeneradores no pase desapercibida.
Los aerogeneradores se caracterizan por su esbeltez, y el mayor impacto ambiental deriva de
su altura, dado que las posibilidades de ser alcanzados visualmente por un observador son
muy amplias, más aún cuando se ubican sobre zonas altas.

Para minimizar el impacto visual generado por la presencia física de los aerogeneradores, estos
suelen ser pintados con colores claros, por lo general blanco mate, facilitando así su
integración con el entorno, dado que a lo lejos apenas se reconocen como líneas verticales, y
en las cercanías no generan otro efecto visual que la de incorporar un elemento antrópico,
poco voluminoso y esbelto, pero perceptible en el paisaje.

La instalación de aerogeneradores debería evitarse en paisajes frágiles o declarados como
protegidos.

TII-1.4 Percepción social

En materia de energía eólica, se encuentran operando en el país dos parques de gran escala?;
el primero ubicado en el km 241 de la Ruta 9 en el departamento de Rocha con una potencia
instalada de 10 MW y el otro en el Cerro de los Caracoles, a pocos kilómetros al Norte de la
ciudad de San Carlos en el departamento de Maldonado con una potencia instalada de 20
MW.

Estos emprendimientos no sólo no han tenido fuertes opositores en ninguna de sus etapas,
sino que por el contrario, han sido tomados como ejemplo de experiencias exitosas de
generación de energía “limpia”.

A nivel mundial, la instalación de parques eólicos ha tenido históricamente el apoyo de la
sociedad, tanto de las poblaciones locales como de organizaciones sociales y ambientales. El
motivo principal de dicho apoyo es seguramente que la energía eólica es una alternativa
energética renovable y no contaminante. Sin embargo, en los últimos años ha surgido cierta
resistencia por parte de organizaciones conservacionistas y ambientalistas por los efectos que
los aerogeneradores producirían en poblaciones de murciélagos y de aves, especialmente aves
migratorias y por los impactos visuales generados por las granjas eólicas que ocupan grandes
superficies del territorio.

2 Se entiende por gran escala parques conformados por aerogeneradores de varios cientos de kilovatios
o de algunos megavatios.

34 LKSur S.A
Solicitud de Autorización Ambiental Previa

PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

nI-2 Descripción del Medio Receptor

El sitio seleccionado para la construcción del Parque Eólico Libertador, se encuentra ubicado
entre los departamentos de Lavalleja y Maldonado, a unos 10 km al sur de la ciudad de Minas.
Al Oeste, el sitio limita con la Ruta Nacional N2 12, en aproximadamente unos 6 km.

Los padrones que conforman el predio, se encuentran en la Primera Sección Judicial del
departamento de Lavalleja y en la Cuarta Sección Judicial del departamento de Maldonado.

Para mayor detalle sobre la ubicación del emprendimiento ver Capítulo ll, sección 11-3.

III-2.1 Reporte Fotográfico

Se define como Reporte Fotográfico a la ubicación en una imagen satelital de las fotografías
tomadas en las visitas de campo. Esto tiene como objetivo representar de forma gráfica las
características paisajísticas del entorno y sus particularidades.

A continuación se muestra el Reporte Fotográfico realizado de la zona a implantarse el Parque
Eólico Libertador |. En el mismo se muestran dos fotografías tomadas desde la Ruta N2 12 y
dos desde puntos dentro del predio. Las ubicaciones y el sentido de las fotografías, fueron
escogidas con el objetivo de representar el paisaje que se observa en la zona del
emprendimiento.

LKSur S.A. 35
Caminería

Límite del Parque

Aerogeneradores

cendDog.Consulting

2010 Gosgle. ———*Y

1310 DigitalGlobe

Solicitud de Autorización Ambiental Previa

PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

HI-2.2 Medio Físico

1I-2.2.1 Clima

Uruguay es el único país sudamericano que se encuentra íntegramente dentro de la zona
templada. Las ausencias de sistemas orográficos importantes contribuyen a que las variaciones
espaciales de temperatura, precipitaciones y otros parámetros climáticos sean pequeñas.

La ciudad de Minas cuenta con su propio microclima generado por las elevaciones de las
cuchillas y cerros que caracterizan la geografía de la zona. Su clima se caracteriza por húmedo,
con persistencias de precipitaciones ocasionales durante todo el año.

La Estación Meteorológica de la ciudad de Rocha es la más cercana al predio donde se ubicará
el emprendimiento, que cuenta con información disponible de estadísticas meteorológicas. En
la tabla siguiente se resumen los datos climáticos más relevantes correspondientes a dicha

estación.

PARÁMETRO VALOR
Temperatura media anual (*C) 16
Temperatura máxima media anual (*C) 21.5
Temperatura mínima media anual (*C) 10.8
Humedad relativa media anual (%) 81
Precipitación media anual (mm) 1122
Días con precipitación >=L|mm media anual 79

Tabla 111-1: Datos climáticos de Estación Meteorológica de Carrasco.

En el Mapa Eólico del Uruguay, se presenta, para todo el territorio nacional, las velocidades
medias anuales de viento para distintas alturas. Dicho mapa se divide en una cuadrícula de 10
x 10 (aproximadamente 50 km de lado cada una). En las siguientes figuras se presenta el Mapa
Eólico para distintas alturas.

LKSur S.A. 37

Solicitud de Autorización Ambiental Previa

PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

tá cl

Velocidad (mis) Vetocida (mi)

Figura lII-1: Velocidad media anual, altura 15m. Figura III-2: Velocidad media anual, altura 30m.
. A
o IE
A
Valoció ns)
|
Figura III-3: Velocidad media anual, altura 50m. Figura lI1-4: Velocidad media anual, altura 90m

En las figuras anteriores se identifica con un círculo azul la zona donde se ubicará el
emprendimiento. Como se puede observar esta zona se encuentra entre las cuadrículas 17 y J7.

Velocidad media anual Velocidad media anual

Velocidad (m/s) Velocidad (m/s)

Figura : Cuadrículas 17 y 37 (de izquierda a derecha) del Mapa Eólico del Uruguay — altura 90 m.

38 LKSur S.A
Solicitud de Autorización Ambiental Previa
PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

En las cuadrículas anteriores se puede observar que en la zona del emprendimiento, la
velocidad media anual de los vientos, a una altura de 90 m, toma valores entre 7,5 y 9 m/s. Se
destaca que los resultados que se encuentran disponibles en el Mapa Eólico del Uruguay,
representan una aproximación del clima de viento en todo el territorio del país, y no son
suficientemente precisos para realizar cálculos técnicos ajustados.

La realización de un monitoreo en el predio del emprendimiento permitió la obtención de
resultados locales con mucha mayor precisión (Ubicación de elementos de medición: UTM
WGS 84 Zone: 21 East: 671,661 North: 16,180,977). Según los datos obtenidos, se estableció la
predominancia de los vientos de dirección NNE, con velocidades en el orden de los 7,8m/s a 60
m de altura. En la Figura 6 6 se presenta la Rosa de Vientos obtenida en dicho monitoreo,
realizado entre Julio de 2008 y Junio de 2010.

Figura lIl-6: Rosa de Vientos.

11F2.2.2 Geología

La zona donde se ubicará el emprendimiento del Parque Eólico Libertador |, se encuentra
sobre el Cinturón Vulcano Sedimentario de Lavalleja como se puede observar en la Figura l1l-7.

LKSur S.A. 39
Solicitud de Autorización Ambiental Previa

PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

, Permano Superar Cinturón Vulcano
panes Sedimentano de Lavalleja
Neogeno Permiano Meda 8 Inteñor [cade dales Five
Pateoceno Pennsyivanano dB
¡Cretácico Superior [Devónico Interior ¡Cinturones de Aroyo Grande

[Orogenea Erasianea San José
[nin mens basamento deformado —— 9 cudad
Vrásico Granitos Cofsionales
e capta

Figura lII-7: Mapa Geológico del Uruguay (simplificado). Fuente DINAMIGE.

Dentro del Cinturón Vulcano Sedimentario de Lavalleja sobre la ubicación del emprendimiento,
se encuentran aflorando las siguientes unidades geológicas:

+ Granito Minas

Macizo granítico que se desarrolla al Sur de la ciudad de Minas. Este macizo se manifiesta bajo
la forma de una intrusión, ligeramente alargada en dirección NS, estando constituido
litológicamente por un granito calcocalcalino de grano medio a veces con algo de hornblenda.
No obstante es posible observar variaciones, granitos y granodioritas hornblendo de grano
medio. Este granito da una morfología ondulada de pedregosidad media. (Fuente: Memoria
Explicativa de la Carta Geológica del Uruguaya a escala 1:500.000).

+ Grupo Lavalleja

Los metamorfitos del Grupo Lavalleja — Rocha constituyen los de mayor extensión y
representatividad, desarrollándose básicamente como dos cinturones separados entre sí, por
las áreas néisico migmatíticas y graníticas del Precámbrico Superior Moderno. El primer de
ellos se desarrolla contiguo al Zócalo de la Cuenca del Río de la Plata (Precámbrico Medio),
desarrollándose en los departamentos de Maldonado, Lavalleja, Treinta y Tres y Cerro Largo. El

40 LKSur S.A
Solicitud de Autorización Ambiental Previa

PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

segundo es contiguo al Litoral Atlántico desarrollándose exclusivamente en el departamento
de Rocha. (Fuente: Memoria Explicativa de la Carta Geológica del Uruguaya a escala
1:500.000).

112.23 Hidrogeología

El emprendimiento se ubica en una zona de acuíferos en rocas con porosidad intersticial o por
fracturas de limitada amplitud con baja posibilidad para agua subterránea. Bajo esta
denominación se encuentran las rocas sedimentarias ígneas metamórficas que, por su
composición, tienen importancia hidrológica reducida. También están presentes acuíferos
prácticamente improductivos en rocas ígneas, metamórficas y sedimentarias. Dicha
información fue obtenida del Mapa Hidrogeológico del Uruguay elaborado por el Ministerio de
Industria, Energía y Minería en el año 2003.

11-2.24 Drenaje Superficial

El Parque estará completamente incluido en las cuencas de los arroyos San Francisco y Pan de
Azúcar y la cañada Zanja del Tigre. El Arroyo San Francisco es afluente del Río Santa Lucía y su
importancia radica en que abastece de agua potable a la ciudad de Minas. El Arroyo Pan de
Azúcar es tributario de la Laguna del Sauce, perteneciente a la cuenca del Río de la Plata, y la
cañada Zanja del Tigre, forma parte de la cuenca del Arroyo Maldonado, que vierte sus aguas
al Océano Atlántico.

En la siguiente figura se muestra un acercamiento a la zona del predio sobre la Carta Fuente
del Puma (G-27) del Servicio Geográfico Militar, donde se puede apreciar dicha particularidad,
distinguiendo las tres zonas correspondientes a cada cuenca.

LKSur S.A. 41
Solicitud de Autorización Ambiental Previa

PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

1I-2.2.5 Suelos

A partir del software Compendio de Suelos del Uruguay, distribuido gratuitamente vía internet
por el Ministerio de Ganadería Agricultura y Pesca, se identifican las Unidades de Suelo que se
encuentran en la zona del emprendimiento. Dichas unidades son; Unidad Santa Clara y Unidad
Sierra de Aiguá. En la siguiente tabla se presentan las características de cada unidad.

G29-09 Brunosol Subéutrico | F24-11  Litosol Subéutrico
Háplico ArFr Melánico ArFr

F24-11 — Litosol  Subéutrico
Melánico ArFr

E19-06 Brunosol Subéutrico
Típico Fr mp E19-06 Brunosol Subéutrico

Típico Fr mp
G09-21 Luvisol Ocrico Albico Ar

USDA 10 Luvisol Umbrico
Típico Ar

42 LKSur S.A
Solicitud de Autorización Ambiental Previa
PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

SANTA CLARA SIERRA DE AIGUA
Basamento cristalino (granitos | Basamento cristalino
y migmatitas). En el Sur Este (ectinitas, granitos y
lavas. magmatitas)

Sierras Sierras

No inundable No inundable

Nula Nula

Rocosa Rocosa

Moderadamente pedregosa Moderadamente pedregosa
2.10

2.11a
2.11a

2.11 b (prioridad forestal)
2.11 b (prioridad forestal)

Tabla jeneralidades de las Unidades de Suelo.

De acuerdo a la Carta de Aptitud General de Uso de la Tierra, los aerogeneradores se ubicarán
sobre “Tierras cultivables en condiciones especiales. Apta para una amplia gama de producción
de pasturas y forestales”.

REFERENCIAS DE APTITUD

Tierras cultivables en condiciones
especiales. Apta para una amplia
gama de producción de pasturas
y forestales

Tierras no cultivables. Sin aptitud
agropecuaria ni forestal. Tierras
de reserva natural de la flora y la
fauna.

Figura lIl-9: Aptitud de Tierras. Fuente SIG RENARE?.

La ley 13.695 (Art 65 al 68) del 24 de octubre de 1968 creó la Comisión Nacional de Estudio
Agronómico de la Tierra (CO.N.E.A.T.) y estableció como su principal cometido el definir las
normas técnicas para fijar la capacidad productiva de cada inmueble rural y el promedio del
país. De esta comisión surge el denominado Grupo CONEAT, los cuales constituyen áreas
homogéneas, definidas por su capacidad productiva en términos de carne bovina, ovina y lana

3 http://www.renare.gub.uy/suelos/map_separate-legend.phtml

LKSur S.A. 43
Solicitud de Autorización Ambiental Previa
PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

en pie (Art. 65 de la mencionada Ley). Esta capacidad se expresa por un índice relativo a la
capacidad productiva media del país, a la que corresponde el índice 100.

A través de consulta en la página web de la Dirección Nacional de Catastro se obtiene, para
cada padrón donde se ubicará el emprendimiento, el distrito catastral, el Índice CONEAT (o
Índice de producción Final) y el área del padrón. Este factor varía en función de la ubicación de
cada padrón dado que la productividad de un campo suele estar influenciado por su
localización al determinar diferentes costos de explotación. Además de esta información, se
presenta el Índice de Valor Real del padrón, para lo cual se afecta el Índice CONEAT del padrón
con la proximidad de éste a los centros poblados y su ubicación con respecto a las rutas,
habiendo casos más específicos de afectaciones especiales.

Departamento N2 Padrón Distrito Sup. Catastral Índice | Índice de Valor
Catastral (Has.) CONEAT Real
Lavalleja 5020 1 1167 58 87
Lavalleja 14956 1 134 78 91
Lavalleja 5035 1 144 79 92
Maldonado 30364 3 49 85 131
Maldonado 20803 4 59 79 104
Maldonado 23538 4 39 51 42
Maldonado 20784 4 38 46 54

Tabla 111-3: Índices de Productividad CONEAT para cada padrón.

Si ponderamos los valores obtenidos según el área de cada padrón, el valor general del Índice
de Valor Real de todo el predio es de 88.

11F-2.2.6 Paisaje

Según el estudio realizado por Gerardo Evia y Eduardo Gudynas “Ecología del Paisaje en
Uruguay”, más del 80 % del territorio nacional constituye paisajes modelados por la
intervención humana. Las zonas de menor modificación se distribuye esencialmente en el
centro, norte y parte este del país, cubriendo casi la totalidad del departamento de Rivera,
Tacuarembó y Durazno, así como gran parte de los departamentos de Artigas, Cerro Largo,
Treinta y Tres, Lavalleja, Rocha, Maldonado y Flores.

La zona del emprendimiento, se caracteriza por las ondulaciones de las sierras. El color
predominante es el verde de la pradera con matices de verde oscuro debido a zonas
forestadas y montes naturales. En este fondo verde de distintas tonalidades (pradera,
forestación y bosquecillos naturales en depresiones del terreno), se observan manchas de
grises producto de los afloramientos rocosos.

En la sección IIl-2.1 Reporte Fotográfico, se presentan distintas fotografías donde se pueden
apreciar las características generales del área donde se localizará el emprendimiento. Se
aprecian las ondulaciones proporcionadas por las sierras y el color característico de las
praderas con manchas discontinuas correlacionado con granitos intrusivos de los
afloramientos rocosos. En la Figura III-10 y Figura 11-11, se ilustra lo antes dicho.

44 LKSur S.A

Solicitud de Autorización Ambiental Previa

PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

Figura I!I-10: Afloramientos rocosos. Figura IlI-11: Praderas.

HI-2.3 Medio Biótico

La región en la que se ubica el emprendimiento, tiene un largo historial de impacto por
actividad humana, producciones agropecuarias, minería, urbanización, etc. No así los padrones
incluidos en el proyecto, que tienen historia fundamentalmente agropecuaria. En los padrones
involucrados se observa producción ganadera (bovina, equina y ovina), agricultura (maíz, etc.),
forestación (monocultivo exótico), residencias rurales de diferente tipo y caminería rural.

En una primera instancia se puede percibir que los ambientes naturales están impactados por
este tipo de actividades tradicionales del campo uruguayo. Están presentes algunos relictos de
campos y bosques serranos, menos afectados y en menores condiciones de conservación,
estos corresponden a zonas menos accesibles para el ganado doméstico y la agricultura e
inapropiados para la forestación. Ocupan partes más altas del terreno y las depresiones, donde
transcurren cauces de pequeño porte (incluidas las nacientes de arroyos que luego, fuera del
área, adquieren porte importante). Esto les otorga importancia y los hace particularmente
sensibles, como protectores de cuencas altas y nacientes.

Para mayor detalle se adjunta en ANEXO 1 el informe completo sobre la fauna tetrápoda.
H11-2.4 Medio Antrópico y Simbólico

111-2.4.1 Población y Viviendas

El sitio de emplazamiento del Parque Eólico Libertador, se encuentra a unos 10 km al Sur de la
ciudad de Minas, sobre la Ruta Nacional N2 12, siendo el centro poblado más cercano al
predio.

La ciudad de Minas se ubica en la primera sección censal del departamento de Lavalleja, y
según datos del Censo 2004-Fase | del INE, cuenta con una población de 39.798 habitantes,
con una densidad de 46 habitantes por kilómetro cuadrado, la tasa de crecimiento intercensal
es de 2,6 por mil. Minas es la ciudad más grande del departamento, concentra el 72 por ciento
de la población urbana del departamento y el 62 por ciento de la población total. El Índice de
primacía de 3.6 indica una importante concentración de la población en esta ciudad sobre las

LKSur S.A. 45
Solicitud de Autorización Ambiental Previa
PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

siguientes tres ciudades más pobladas: José Pedro Varela, Solís de Mataojo y José Batlle y
Ordóñez.

Después de la capital departamental, las localidades de Lavalleja más cercanas son Villa
Serrana (a 18 km hacia el noreste) con 71 habitantes y Solís de Mataojo (31 km al oeste) con
2.676 habitantes.

En lo que refiere al departamento de Maldonado, la localidad más cercana es Pueblo Edén
(13.5 km al sur por Ruta 12), que cuenta con 43 habitantes. Mientras que la ciudad de San
Carlos (24.771 habitantes según Censo 2004), se encuentra a 40 km aproximadamente y la
capital departamental, la ciudad de Maldonado (54.603 habitantes según Censo 2004) a unos
54 km al sur.

Los padrones que comprenden el predio donde se instalará el emprendimiento, se encuentran
incluidos en la primera sección censal del departamento de Lavalleja y en la cuarta sección
censal del departamento de Maldonado.

46 LKSur S.A
LKSur S.A.

Solicitud de Autorización Ambiental Previa

PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

Departamento de LAVALLEJA
Densidad de Población

DEPTO DE TREINTA Y TRES

DEPTO DE FLORIDA

DEPTO DE ROCHA

O csotarooparameos

O oras Locuras
Densidad de

Población um mt Sci
poa pes a)
DIA IOMA Eseacat

De 10250 NOAMZ a

Mapa Elaborado en la Unidad de Cartografía del Insituto Nacional de Estadistica - 2005

Figura 11-12: Secciones Censales de Lavalleja y densidades de población.

47
Solicitud de Autorización Ambiental Previa

PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

Departamento de MALDONADO

Densidad de Población

DEPTO DE ROCHA

Mapa Elaborado en la Unidad de Cartografía del Insttuto Nacional de Estadística - 2005

Figura lII-13: Secciones Censales de Maldonado y densidades de población.

111-2.4.2 Usos de Suelo

En el relevamiento de campo realizado, se determinaron los principales usos del suelo en la
zona, estos son los siguientes:

. Áreas Rurales
. Forestación
. Espacios turísticos y residenciales

48 LKSur S.A
Solicitud de Autorización Ambiental Previa
PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

Áreas Rurales

Los padrones de la zona donde se instalará el emprendimiento son en su gran mayoría rurales.
Predominan pequeños y medianos productores de ganado ovino y bovino. En toda etapa del
emprendimiento, se continuará con la producción ganadera que actualmente se explota en el
predio.

Además de la producción ganadera, en la zona se encuentran también iniciativas de menor
envergadura de producción frutícola (arándonos y olivos), afectando a padrones fuera de los
límites considerados por el emprendimiento.

Forestación

La zona se caracteriza por la presencia forestación. Los padrones incluidos en el proyecto, se
encuentran superficies forestadas, que se agrega como un uso de suelo más al ganadero
extensivo.

Espacios de recreación, turísticos y residenciales

Por la Ruta N? 12 al norte del emprendimiento, se localizan los principales establecimientos
turísticos y de recreación como son; el Parque de Vacaciones de UTE (5 km aproximadamente)
y las cabañas turísticas de San Francisco de las Sierras.

11F-2.4.3 Patrimonio Arqueológico

El departamento de Lavalleja y Maldonado cuenta con un importante registro de antecedentes
arqueológicos que dan a conocer las diferentes manifestaciones culturales de los grupos
prehistóricos que habitaron en la zona.

Este cúmulo de datos está compuesto no sólo por trabajos académicos sino también por
informes de estudios de impacto derivados de controles oficiales medioambientales.

Próximo al predio donde se ubicará el parque eólico, a 5 km al Sur por un camino vecinal que
comienza en el km 346 de la Ruta N?2 12, se encuentra el valle “El Hilo de la Vida”, en el mismo
se localizan estructuras conformadas por acumulaciones de piedras conocidas como “cairnes”.
Sobre su función no existe información arqueológica, aunque datos etnohistóricos parecen
asociarlos a actividades funerarias.

LKSur S.A. 49
Solicitud de Autorización Ambiental Previa

PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

Figura lII-15: “Cairnes” en el Valle el Hilo de la Vida.

Considerando los antecedentes arqueológicos del departamento de Lavalleja y Maldonado y
los cúmulos de piedras encontrados en el valle El hilo de la Vida, se puede establecer que
ninguno de los sitios reportados será afectado por las obras proyectadas. Sin embargo, cabe
aclarar que la inexistencia de información para el área afectada por las obras, no es debido a la
ausencia de sitios, sino a la falta de estudios sistemáticos en la zona. Por lo tanto, como fue
previsto en etapa anterior de Solicitud de Viabilidad Ambiental de Localización, se realizó el
Estudio de Impacto Arqueológico (ElAr), cuyo informe final se adjunta en el ANEXO ll.

Los objetivos específicos del ElAr se centraron en determinar, a través de metodología
arqueológica, la existencia de entidades arqueológicas y patrimoniales en el área a ser
afectada por las obras del emprendimiento y, en el caso de existir, documentar y caracterizar
ese registro. Proponiendo las medidas necesarias para prevenir o minimizar el impacto sobre
las entidades presentes que aseguren una mejor gestión del Patrimonio Cultural. (Marozzi
2011).

50 LKSur S.A
Solicitud de Autorización Ambiental Previa

PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

En términos generales, se diseñó una metodología de prospección arqueológica sistemática,
apoyada fuertemente en estudios de antecedentes y características del terreno. Se realizó una
zonificación y jerarquización del paisaje, realizándose dos estrategias de prospección
específicas y complementarias. Una para las áreas de mayor potencial arqueológico, y otra
para las áreas críticas de afección determinadas en el proyecto de obras. (Marozzi 2011).

El ElAr no determinó ningún grado de afección de entidad arqueológica prehistórica o histórica
en superficie, en los padrones incluidos en el predio a implantarse el Parque Eólico. Asimismo
los estudios de antecedentes arqueológicos y relevamiento realizados en campo, permiten
establecer para el entorno más inmediato al área del emprendimiento, ningún impacto sobre
entidades en superficie de interés arqueológico y patrimonial. (Marozzi 2011).

No obstante la construcción del Parque Eólico involucrará una fase de construcción, que
comprende modificaciones del terreno, a través de excavaciones y movimientos de volúmenes
importantes de tierra. Esto representa un riesgo significativo para el potencial registro
arqueológico en estratigrafía. Considerando los efectos irreparables que representaría la
pérdida de posible registro arqueológico, a través de estas actividades de modificación del
terreno, se recomienda que se realice un seguimiento de obras en la Fase de Construcción
(Marozzi 2011).

nI-3 Identificación de Impactos

Se entiende por impacto ambiental toda modificación o alteración que se espera que el
proyecto produzca en el entorno y que pueda considerarse significativa desde algún punto de
vista.

Los impactos ambientales pueden ser positivos o negativos y las técnicas de gestión que se
aplican son para minimizar los impactos negativos y potenciar los positivos.

El impacto de un proyecto sobre el entorno resulta de la diferencia de impactos que se
producirán en el medio en la situación sin proyecto y en la situación con proyecto.

I1I-3.1 Metodología empleada

Cada actividad del emprendimiento tiene asociado un aspecto ambiental (causa) que genera
un impacto ambiental (efecto).

Cada uno de los medios que forman parte del ambiente receptor, tiene asociado un factor
ambiental. Los factores ambientales a tomar en cuenta serán los siguientes:

MEDIO FÍSICO

— Agua

=- Suelo

= Aire

=  Microclima
- Paisaje

LKSur S.A. 51
Solicitud de Autorización Ambiental Previa

PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

MEDIO BIÓTICO

= Flora
— Fauna (tetrápodos)

MEDIO ANTRÓPICO Y SIMBÓLICO

= Infraestructura

=- Población y economía

—- Percepción social

—- Patrimonio arqueológico

Luego de tener identificados los aspectos y factores ambientales, se crea una matriz de
interacción donde se cruzan los aspectos ambientales de una actividad con los factores
ambientales presentes. Si existe interacción se identifica el impacto ambiental generado y el
mismo se valora posteriormente en una matriz de valoración.

La identificación de impactos se realiza con aportes de todos los integrantes del equipo de EslA
y la integración de equipos de expertos y evaluación ambiental (Ingenieros Hidráulicos,
Biólogos, Arqueólogos, Antropólogo Social, etc.).

III-3.2 Identificación de Actividades Impactantes

La ejecución del Parque Eólico Libertador, se desarrollará cumpliendo las siguientes etapas
sucesivas en el tiempo:

— Fase de Proyecto: actividades de gabinete y campo

- Fase de Construcción: obra de construcción de todos los componentes del
emprendimiento, diseñados en Fase de Proyecto

— Fase de Operación: operación del Parque Eólico

— Fase de Abandono: fin de operación y desmantelamiento del Parque Eólico

A los efectos del Estudio de Impacto Ambiental, la Fase de Proyecto no genera actividades que
impacten sobre el ambiente, por lo que no será tenido en cuenta en el estudio.

Dentro de las restantes fases (construcción, operación y abandono), se determinan las
principales actividades. Cada actividad presenta un aspecto ambiental asociado, el cual es
susceptible de interactuar con el ambiente. En la Tabla Ill-4 se mencionan las actividades
consideradas en cada fase.

52 LKSur S.A
Solicitud de Autorización Ambiental Previa

PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

FASE ACTIVIDADES DESCRIPCIÓN
1-Implantación y o . y A
pales Instalación del o los obradores e instalaciones auxiliares para el

funcionamiento de e
personal de la construcción

campamentos y obradores
Abarca todas aquellas actuaciones contempladas en el proyecto
constructivo del parque eólico que suponen modificaciones en el

2-Excavación y Movimientos de | terreno como ser; adecuación del acceso al parque eólico y

Tierra caminería interior a los aerogeneradores, excavaciones
necesarias para las cimentaciones de las torres de los
aerogeneradores, subestación y edificaciones, entre otros.

. - Zonas previstas para el acopio de materiales para la construcción

3-Acopio de materiales pr p P ate P
y materiales excedentes de los movimientos de suelo

z . 5 5
ó Se incluyen el empleo, y permanencia en el área afectada por el
3 emprendimiento, de la maquinaria necesaria para la ejecución de
> 4-Operación y Circulación de | excavaciones y movimientos de tierra, grúas que intervendrán en
[2 Maquinaria y Camiones el montaje de los aerogeneradores y las demás obras menores,
2 así como los vehículos para el transporte de materiales y
o] personas
Comprende los trabajos pertinentes al acondicionamiento de
o caminería existente y construcción de nueva caminería. En esta
5-Construcción y/o me semi
Srueción actividad, los movimientos de suelos quedan contemplados en la
acondicionamiento de E :

o Actividad 2, por lo que todo el resto de las tareas se incluyen en
esta actividad, como por ejemplo; nivelación, compactación,
construcción de cuentas y alcantarillas, etc.

% o Incluye la construcción de las zapatas de hormigón armado, las
6-Construcción / Instalación de PES bs E So
que serán cimiento para los aerogeneradores y la operación de

Aerogeneradores A A a

grúas para la elevación e instalación de los aerogeneradores.
e Construcción de la Línea de Transmisión desde el Puesto de

7-Construcción de Línea de a a " di

TEE Conexión y Medida, ubicado dentro del predio generador, hasta
Sub Estación de UTE.

1-Operación del Centro de a 2ico (utili ció

pl Actividades del personal del Parque Eólico (utilización de SSHH)

Control
” _ Incluye la presencia y funcionamiento de los aerogeneradores

z 2-Operación y Mantenimiento ye la presencia y fun Loca Ú
No] de las instalaciones auxiliares como caminería interna,
3 de los Aerogeneradores Ad e
q edificaciones de control y para el personal y subestación.
1-4
y 3-Operación y Mantenimiento | Incluye la presencia, operación y mantenimiento de la línea de
(o) de la Línea de trasmisión transmisión

4-Mantenimiento de Caminería | Actividades de mantenimiento de la caminería interna como

Interna limpieza de cunetas, alcantarillas, reparación de baches, etc.

1-Desmantelamiento de Abarca todas las tareas de desmontaje de aerogeneradores, línea

a Aerogeneradores e de transmisión y puesto de conexión y medición, demolición (si

o) Instalaciones Auxiliares corresponde) de instalaciones auxiliares, etc.

l=]

3 Se incluyen el empleo, y permanencia en el área afectada por el
E 2-Operación y Circulación de | emprendimiento, de la maquinaria necesaria para el desmontaje

Maquinaria y Camiones

de los aerogeneradores y las demás instalaciones, así como los
vehículos para el transporte de materiales y personas.

Tabla 111-4: Actividades consideradas para cada fase.

Para estas actividades se identificaron los aspectos ambientales generados por las mismas,
teniendo en cuenta la descripción del emprendimiento y del medio receptor así como los
resultados obtenidos de las actividades de campo.

LKSur S.A.

53

Solicitud de Autorización Ambiental Previa
PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

Los aspectos ambientales considerados se pueden observar en la Matriz de Interacción
presentada en la sección siguiente (IIl-3.3 Matriz de Interacción).

HI-3.3 Matriz de Interacción

La Matriz de Interacción es utilizada para determinar la relación entre los aspectos
ambientales de una actividad con los factores ambientales. Para ello se disponen en las
columnas los factores ambientales y en las filas las actividades con sus respectivos aspectos
ambientales, para luego marcar con una cruz en cada intersección donde el factor ambiental
sea impactado por el aspecto ambiental en cuestión. De esta manera se desprenden los
impactos que serán posteriormente valorados y evaluados de manera de determinar su
significancia ambiental.

54 LKSur S.A
Medio Físico Medio Antrópico y Simbólico
os e
E m0 lo A E
3 - ¿lí - 2
Fase | Actividades ala la lalalala Fl ll E]
E : z El Sje<fdls |;
2 315 -
Aspectos 7|*
A AS ES :
a
A x
E] [kumento en E circulción de vehiculos x x|x x|x x x
o y Camiones. Emisiones sonoras. x x xx xx x|x x
2 [Demanda de servicios y energía x|x x x x
omcosceensiconoesolsyecetes | X x x xpxpxpxpx| o x xx x
Constmeción y/o Acondicionamiento [70 ds sedmmentosa cur de agua x aaa] x Xx x
ocn matón ds [ensonescnons Xx Xx x xx x | x

Medio Físico Medio Antrópico Medio mbólico
Factores ramos
sou pera [A añ ora mm. Población y economia
g o ld, 2
¿ eos ¿lo E 3 2lól3 El mae | Pererción | Patimonio
Fase Actividades alo 22 [3 2lólzlz sí Blsleló E 3 5 se Social Arqueológico.
BS 3135 Elólóla 5 “leléls ¿lol3lsls
ar 2 5 |É E z E 213
SlBl5 Sl sie l3|£ Bl313 Elaje 92
3 z á E El EE 3
: 5 8 Elolá 3
a 3|u
Aspectos s
Euentes qudos baño,cocnae) Xx Xx x
Operación del Cent de Cont!
[Generación de ResduosSbidos Xx xPx Xx x xxx x x
Presencia fica (sa y noche) Xx Xx Xx Xx x
Enisonesanors Xx Xx xx xx x x x
inererencia con Avesy Quiptems Xx Xx x
Z | Oernciónytarmamieno dato [si /Popao Xx x xx x x x
á [Generación de estudies x Xx E ES Xx xx Xx Xx x
E Demanda de sercios xx x x x
E A x x x x
o
Esposción a campos Bectomagnéticos Xx Xx xx xx xx
(Operación y Mantenimiento del Linea |
Martinica Presencia fica Xx Xx Xx Xx Xx x
[Generación de resduosindusiles x Xx xx Xx x xxx x x
Enisoneza la atmáxra de materalpariculado Xx Xx x
Mantenimiento de Camera auema. [tanspore de sedementosa cur de agua x xp x apo x x x
Ensonezanors Xx Xx xx Xx Xx x
Desvartameno de [Generación de Resduos ios mauro | x Xx E ES Xx x x Xx Xx Xx x
Aerogenemdors. Iutlaciones
premia Ensonesanons Xx Xx xx Xx xx x
Presencia Fica Xx xx Xx x
lamento ena ciculción de venicubs Xx DE E xx Xx x
z Emisoneza a atmósera de materalpariculdo
yde co2 x xp x x
Z operación y Creutación de maquinada [Deterioro de la Camera EMO E E xx x
y Camiones Enisonezmnors Xx Xx xx xx xx x
Demanda de semciosy ene EE x Xx x
[Generación de resduosabidosepecales x Xx EE Xx x EE xx x
[accidentes denames wuuas péniidasde
[asanciaspeiomms(combusiesyacetes, | X x xx xpx xpxpx x xp x

Solicitud de Autorización Ambiental Previa
PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

HI-4 Valoración de Impactos Ambientales

III-4.1 Metodología empleada

A partir de las actividades y aspectos ambientales antes determinados, se identifican los
posibles impactos ambientales que pueden producirse y se determinan aquellos impactos
ambientales negativos significativos.

Para valorar los impactos identificados en la matriz de interacción, se utiliza la metodología
propuesta por Vicente Conesa Fdez. — Vitora (1997, Guía Metodológica para la Evaluación de
Impacto Ambiental). Esta metodología califica a cada impacto según su importancia o
significancia “l”.

El valor de “l” para cada impacto, es una expresión numérica que se determina para cada uno
de los impactos identificados, cuyo resultado es la ponderación de los atributos utilizados para
caracterizar los impactos ambientales.

A continuación se presenta la expresión adoptada para la valoración de los impactos
ambientales:

I=+ [314 2EX + MO + PE + RV+SI+ AC+ EF +PR + MC]

Siendo:

Importancia o significancia del impacto

+= Naturaleza (signo)

¡= Intensidad o grado probable de destrucción

EX = Extensión o área de influencia del impacto

MO = Momento o tiempo entre la acción y la aparición del impacto
PE = Persistencia o permanencia del efecto provocado por el impacto
RV = Reversibilidad

SI = Sinergia o reforzamiento de dos o más efectos simples

AC= Acumulación o efecto de incremento progresivo

EF = Efecto

PR = Periodicidad

MC = Recuperabilidad o grado posible de reconstrucción por medios humanos

Para determinar la valoración final, se utiliza una escala definida para cada atributo o variable.
En la Tabla IIl-5 se presentan los valores adoptados para cada atributo.

LKSur S.A. 57
Solicitud de Autorización Ambiental Previa

PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

Naturaleza (Signo) Intensidad (i)
Baja 1
a Media 2
Beneficioso +
Perjudicial Alta 3
1 Muy alta 8
Total 12
Extensión (EX) Momento (MO)
Puntual 1
Largo plazo 1
Parcial 2
Medio plazo 2
Extenso 4
Inmediato 4
Total 8 Crítico 8
Crítica 12
Persistencia (PE) Reversibilidad (RV)
Fugaz 1 Corto plazo 1
Temporal 2 Medio plazo 2
Permanente 4 Irreversible 4
Sinergia (Sl) Acumulación (AC)
Sin sinergismo 1 Simple 4
Sinérgico 2
Semi Acumulativo 4
Muy sinérgico 4
Efecto (EF) Periodicidad (PR)
Indirecto 1 Irregular !
Directo 4 Periódico 2
Continuo 4
Recuperabilidad (MC)
Recuperable inmediato 1 |= + [81 +2EX+MO+PE +RV +SI +AC +EF
Recuperable 2 PR.+MC
Mitigable 4 + +MC]
Irrecuperable 8

Tabla I11-5: Rango de atributos utilizados para valorar los impactos ambientales. Fuente: Vicente
Conesa Fdez. — Vitora (1997, Guía Metodológica para la Evaluación de Impacto Ambiental).

Para establecer la significancia de cada impacto al momento de adjudicarle las anteriores
variables, se tendrá en cuenta la sensibilidad de los diferentes factores ambientales
identificados al realizar el análisis del medio receptor así como las características de las
actividades del proyecto.

Para esta metodología se considera que un impacto es significativo cuando el valor obtenido
sea superior o igual a 50 en valor absoluto.

IIT-4.2 Resultados de la Valoración

En la Tabla IIl-6 se presentan los resultados de la valoración, donde se resaltan los impactos
positivos y los negativos significativos. Esta valoración fue realizada individualmente por
distintos técnicos involucrados en el EslA. Luego se promedia cada valoración para obtener el
resultado final. En la Tabla !Il-6, se presentan aquellos impactos cuya valoración final es
positiva y los negativos menores a -20.

58 LKSur S.A
Solicitud de Autorización Ambiental Previa

PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

IMPACTOS SIGNO EX |MO|PE|RV| SI |AC|EF|PR|MC| 1
Contaminación de Aguas Superficiales por descargas 1 2 4 2 1 2 4 1 4 2 1.27
cloacales
Contaminación de Aguas Subterráneas por descargas
dates -1 1 2 2 2 2 4 1 4 2 |-24
Contaminación del Aire por material particulado -1 4 1 2 1 1 1 |-26
Aumento de la demanda y disponibilidad de servicios 4 1 1 1 1
Nuevos puestos de Trabajo 4 1 1 4 1
Contaminación de Aguas, Aire y Suelos por RSU e 1 2 2 2 2 2 4 2 1 2 26
Industriales
Molestias a la población cercana por ruido -1 4 1 1 4 1 -40
Ahuyentamiento de especies por ruido -1 4 2 2 2 1 -40
Modificación del Paisaje por excavación y acopio de
GEL 1 2 2 4 4 1 1 1 4 4 |-37
Pérdida del suelo natural por excavación -1 2 2 4 4 2 4 4 1 8 |-45
Aumento de la erosión por pérdida de cobertura 1 2 2 4 4 2 4 1 1 2 1-30
vegetal
Modificación de la topografía y del drenaje natural -1 2 2 4 1 1 4 4 |-34
Pérdida de Restos Arqueológicos -1 1 4 1 4 1 8 |-53
Pérdida de especies y cobertura vegetal por 1 2 2 4 4 2 4 2 1 4 35
excavación
Pérdida de especies y cobertura vegetal por acopios -1 2 2 4 4 2 4 1 1 4 |-32
Contaminación de A; Ss ficial
5 |[Centaminaciónide/Aguas Superficiales por 1 212 1lalalz alilalalo
*3 | sedimentos
3
2 | Molestias a la población cercana por presencia física 1 4 4 2 1 4 2 2 4 a l.35
% de máquinas y vehículos
3 | Molestias a los usuarios de caminería por aumento 1 2l2l2l1l2 2 112 lalo
de tránsito
Aumento de probabilidad de accidentes de transito -1 2 4 2 1 1 1 1 1 4 |-22
Contaminación del Aire Por emisiones de material 1 2 4 2 1 2 2 2 a lalo
particulado por circulación vehicular
Cited dal Aire por emisiones de CO2 por 1 4 4 2 2 4 4 2 4 a |-39
circulación vehicular
Reducción del fort de circulació deteri
educción del confort de circulación por deterioro 1 212 12lala lalalala la
del pavimento
Caenieadón de Aguas, Aire y Suelos por 1 2 4 2 2 2 4 1 1 a l-27
accidentes
Afectaciones a los operarios por accidentes laborales -1 1 4 2 4 1 1 1 1 4 |-23
Pérdida cenas y cone tula natural por 1 2 2 4 4 2 2 2 2 a l33
construcción de caminería y aerogeneradores
Bltlestin de hábitats por construcción de 1 2 2 4 4 2 2 2 2 e l-34
caminería y aerogeneradores
Modificación del escurrimiento natural por nueva 1 4 2 4 4 2 1 4 4 a l39
caminería
Molestias a los usuarios de caminería por presencia 1 alal2111 111111214 4132
de obras
Aumento de probabilidad de accidentes por 1 1 4 2 1 2 2 2 1 a |20
presencia de obras
Amaro del confort de circulación por mejora del 1 4 2 2 2 2 2 2 2 2
pavimento
LKSur S.A. 59
Solicitud de Autorización Ambiental Previa

PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

IMPACTOS SIGNO | i | EX|MO|PE|RV| SI |AC| EF |PR|MC| 1
Raeaión social negativa por servidumbre de Línea 1 8 1 4 4 4 4 2 4 4 a loss
de Transmisión
Contaminación de Aguas Superficiales por descargas 1 1 2 4 2 1 2 4 2 1 2 Ll
cloacales
Contaminación de Aguas Subterráneas por descargas 1 1 1 2 2 2 2 4 1 1 21.21
cloacales
Contaminación de A; Ai Suel RSU
ontaminación de Aguas, Aire y Suelos por e 1 atalalal2lz2lalailala lo
Industriales
Modificación del paisaj ia d
Jodificación del paisaje por presencia de 1 e slala alaili lalala ls
aerogeneradores
Molestias a la población cercana por emisiones 1 8 4 4 1 4 4 4 4 4 1 |:58
sonoras de los aerogeneradores
Ahuyentamiento de especies por emisiones sonoras 1 214141214121 112141 14121327
de los aerogeneradores
Aumento de la mortandad de Aves y Quirópteros por 1 8 4 4 4 4 2 4 1 4 1 156
colisión con aerogeneradores
a a ar A
S Molestias a vecinos inmediatos por sombra y efecto 1 8 4 4 1 4 4 2 4 4 2 |.56
3 de parpadeo
3 Modificación del paisaje por sombra y parpadeo -1 1 4 4 1 4 1 4 4 4 2 |-35
O | Aumento de la demanda y disponibilidad de servicios 1 4 2 1 2 2 4 1 2 2
"Reducción" de Emisiones de GEl 1 8 4 2 4 2 4 1 4 2
Diversificación de la Matriz energética 2 8 4 2 4 1 1 4 1 2
Mayer aprobación por parte de la sociedad por 1 3 8 2 2 2 2 2 2 1 2
Energía Renovable
Afectación a Población por exposición a campos 1 2 4 4 4 4 2 4 4 4 2 1.4
electromagnéticos
Modificación del paisaj t de línea di
Jodificación del paisaje por torres de línea de 1 31alalilalala alala lao
trasmisión
Disminución del valor de l; iedad
isminución del valor de la propiedad por 1 atalalalalalalailalalos
servidumbre de línea de trasmisión
Contaminación del Aire por material particulado -1 1 2 4 2 1 2 1 1 2 1 |-21
Cxtamdlesión de Aguas Superficiales por 1 1 2 2 2 4 2 4 2 1 2125
sedimentos
Generación de Residuos Sólidos Industriales de 1 3 2 2 4 4 2 4 4 1 a |-38
desmantelamiento del parque
Recuperación del paisaje natural por 1 3 8 2 4 4 1 1 4 4 2
desmantelamiento de aerogeneradores
Molesti. l blació Isi
olestias a la población cercana por emisiones 1 atalalalalalalailalalo
sonoras por el desmantelamiento de los generadores
O [Ahi ¡tamiento d. 1] isi
£ uyentamiento de especies por emisiones sonoras 1 atalala 2lz2lalilala los
3 | por el desmantelamiento de los generadores
£ 3 7% E
Ss olestas ala población cercana por presencia física 1 1 2 4 2 1 2 2 2 4 1123
< | de máquinas y vehículos
olestas a los usuarios de caminería por aumento 1 1 2 4 2 1 2 2 2 1 1 1.20
de tránsito
Contaminación del Aire por emisiones de material 1 1 2 4 2 1 2 1 1 4 11.23
particulado por circulación vehicular
Contaminación del Aire por emisiones de CO2 por 1 1 4 4 2 2 2 4 2 4 2132
circulación vehicular
60 LKSur S.A
Solicitud de Autorización Ambiental Previa
PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

IMPACTOS SIGNO| ¡ | EX|MO|PE | RV| SI |AC| EF |PR|MC| |

Reducción del confort de circulación por deterioro
del pavimento

Aumento de probabilidad de accidentes y roturas por
deterioro del pavimento

Molestias a la población cercana por ruido -1 2 2 4 1 1 2 1 1 4 1 |-25
Ahuyentamiento de especies por ruido -1 2 2 4 2 2 2 1 1 4 2 |-28
Aumento de la demanda de servicios y mano de obra 1 1 4 4 1 1 2 1 1 4 2

Contaminación de Aguas, Aire y Suelos por

ñ -1 1 1 4 2 2 2 4 1 1 4 |-25
accidentes

Tabla I11-6: Valoración de los Impactos identificados.

11F4.2.1 Impactos Ambientales Positivos

Tanto en la fase de construcción como en la de operación y abandono, el Parque Eólico
Libertador generará nuevos puestos de trabajo. También se obtendrá una mejora de la
caminería interna y de acceso al predio, lo que incide favorablemente en el flujo de tránsito de
la zona. Particularmente en la fase de abandono se tendrá el impacto positivo de recuperación
del paisaje natural, recobrando las características anteriores a la instalación del parque,
además de la ausencia de toda actividad impactante durante la operación del mismo.

Se destaca como favorable la generación de energía eléctrica a partir de la energía eólica. En la
fase de operación, la energía eólica no consume combustibles, no genera emisiones a la
atmósfera, no contribuye al incremento del calentamiento global, no genera efluentes líquido
ni residuos peligrosos. Algunos valores que se manejan respecto a las emisiones que se evitan
con la energía eólica son:

e Por cada KWh generado se evita la emisión a la atmósfera de 1 kg de CO, respecto a
una central de carbón o gas.

+  Unaerogenerador de 750 KW evita la emisión de más de 1500 t/año de CO).

e Un aerogenerador de 750 KW ahorra al año 750 toneladas de carbón, lo que supone
15.000 toneladas en su vida útil.

En la Tabla lIl-7, se resumen los impactos positivos resultantes de la valoración.

FASE IMPACTO POSITIVO
Aumento de la demanda y disponibilidad de servicios

CONSTRUCCIÓN | Nuevos puestos de trabajo

Aumento del confort de circulación por mejora de la caminería

Aumento de la demanda y disponibilidad de servicios

Reducción de emisiones de Gases de Efecto Invernadero

OPERACIÓN Diversificación de la Matriz Energética (disminuye dependencia energética del
país)
Aprobación de la Sociedad por utilización de energías renovables

Recuperación del Paisaje Natural
Aumento de la demanda de servicios y mano de obra
Tabla 111-7: Impactos Positivos.

ABANDONO

LKSur S.A. 61
Solicitud de Autorización Ambiental Previa

PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

11F4.2.2 Impactos Ambientales Negativos Significativos

Según la valoración realizada, existen dos impactos negativos significativos en la fase de
construcción y el resto están asociados con la fase de operación del Parque Eólico. Los

impactos negativos significativos son los siguientes:

FASE DE CONSTRUCCIÓN

Pérdida de restos arqueológicos

En la construcción de un parque eólico resulta imprescindible considerar y evaluar los
efectos de las remociones de tierras, por considerarse el factor más agresivo para el
registro arqueológico. Al mismo tiempo deben considerarse otros factores que
representan un riesgo relativo para la integridad física del patrimonio arqueológico,
como lo es el tránsito de maquinaria por la zona.

Percepción Social negativa por Servidumbre de Línea de Transmisión

Previo a la construcción de la Línea de Transmisión, se realizará la imposición de la
Servidumbre, lo cual puede ocasionar disconformidades de los vecinos y generar una
percepción social negativa del emprendimiento.

FASE DE OPERACIÓN

Modificación del paisaje por la presencia física de los aerogeneradores

Dada la envergadura de los aerogeneradores, que alcanzan hasta los 123 metros de
altura desde la base hasta la punta del aspa, su presencia puede generar un cambio en
la percepción del paisaje.

Molestias por las sombras y efecto parpadeo

Este impacto está relacionado con el efecto de parpadeo que generan las aspas del
rotor en movimiento cuando interceptan la luz solar. Este efecto es apreciable a
distancias menores a 500 metros del aerogenerador y entre 500 y 1000 metros de
distancia el efecto se vuelve menos apreciable. Para distancias mayores a 1 km el
efecto de parpadeo se vuelve imperceptible. Estas distancias dependen de las
dimensiones de las turbinas y de la topografía de la zona.

Mortandad de Aves y Quirópteros

La interferencia de los parques eólicos sobre las aves y murciélagos es el principal, y
posiblemente, el único impacto de la energía eólica sobre la fauna. Esto siempre y
cuando se aplique y mantengan buenas prácticas ambientales, tanto en la construcción
como en la operación, incluyendo un adecuado mantenimiento.

Las aves y murciélagos pueden colisionar con las estructuras que presenten
dificultades de visualización, como las torres y las aspas de los aerogeneradores.
Además existen muertes de aves por causa de las líneas de alta tensión. Por lo general

62

LKSur S.A
Solicitud de Autorización Ambiental Previa

PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

las aves más vulnerables a la electrocución son las de gran porte, como las rapaces y
las carroñeras.

+  Molestias a vecinos de la zona por emisiones sonoras de aerogeneradores

Las emisiones de ruido en los aerogeneradores son debidas al funcionamiento
mecánico y al efecto aerodinámico del viento sobre las aspas de las turbinas. Para
aerogeneradores con diámetro del rotor superior a 20 m, los efectos aerodinámicos
son los que más contribuyen a la emisión de ruidos.

En la Tabla 1-8 se presentan los impactos negativos significativos identificados en la valoración
antes mencionada.

FASE IMPACTO NEGATIVO SIGNIFICATIVO

Pérdida de restos arqueológicos

CONSTRUCCIÓN
Percepción social negativa por servidumbre de línea de transmisión

Modificación del paisaje por presencia física de aerogeneradores

Molestias por las sombras y efecto parpadeo
OPERACIÓN p Y PorP

Mortandad de aves y quirópteros

Molestias a vecinos de la zona por emisiones sonoras de aerogeneradores

Tabla 111-8: Impactos Negativos Significativos.

HI-5 Evaluación y Mitigación de Impactos Negativos Significativos

En el presente apartado se realizará una evaluación de cada impacto ambiental negativo
significativo resultante de la identificación y valoración antes realizada (secciones !1l-3 y 111-4).
Cada evaluación tiene como objetivo determinar la posibilidad de que el impacto negativo
significativo sea admisible o no admisible.

En instancia anterior de Comunicación del Proyecto y Viabilidad Ambiental de Localización
(VAL), se realizó una evaluación preliminar de los impactos negativos significativos. En dicha
etapa se determinó que ninguno de los impactos era de magnitud y relevancias tales que se
pudieran considerar como no admisibles. Sin embargo, en esta instancia la evaluación es más
exhaustiva de manera de predecir con mayor precisión los posibles impactos y así poder tener
una mejor comparación entre la situación natural o actual y la situación futura con la
implantación del emprendimiento.

En evaluación preliminar de los impactos realizados en la VAL, se observaron que la ubicación
de algunos de los aerogeneradores era susceptible de ocasionar problemas a algunas de las
viviendas más cercanas, sobre todo por las emisiones sonoras y molestias por las sombras
proyectadas. A raíz de esto se planteó la reubicación de estos aerogeneradores, de manera de
minimizar y prevenir los posibles impactos. Se destaca que los cambios se realizaron siguiendo
las siguientes premisas:

1. Distancia mínima a viviendas 300 m.
2. Mantener la configuración del layout original.
3. Ubicación relativa a las viviendas considerando la zona de proyección de las sombras.

LKSur S.A. 63
Solicitud de Autorización Ambiental Previa
PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

En las figuras siguientes se muestran los cambios realizados.

Google

Figura lIl-16: Reubicación aerogenerador LV-02.

a Eóogle
: e

Figura lII-18: Reubicación aerogeneradores LV-20 y LV-21.

64 LKSur S.A
Solicitud de Autorización Ambiental Previa

PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

En la tabla siguiente se presenta la planilla con coordenadas de cada aerogenerador en el

sistema Universal Transverse Mercator (UTM) Zona 21 Sur.

Aerogeneradores UTM Zona 21S
Identificador x y x.e y originales
LV-01 671563 6178915
LV-03 672182 6178487
LV-04 672335 6178828
LV-05 672538 6179258
LV-06 672984 6179324
LV-07 672569 6179513
LV-08 672385 6179843
LV-09 672184 6180224
LV-10 671914 6180585
LV-11 671646 6180924
LV-12 671609 6181344
LV-14 671313 6181025
LV-15 670979 6181009
LV-16 670784 6181216
LV-17 670693 6181521
LvV-18 670184 6181524
LV-19 670607 6181895
Lv-22 670084 6182824
LV-23 669884 6183024
LvV-24 669584 6183624
LV-25 669584 6183924
LV-26 669484 6184324
LV-27 669351 6184767
Lv-28 669894 6185181
Lv-29 670250 6185465
LV-30 670484 6185724
LV-31 670190 6185913
LvV-32 669417 6185240
LV-33 669382 6185521
LV-34 669184 6185724

Tabla I11-9: Coordenadas UTM Zona 21S de los aerogeneradores.

LKSur S.A.

65
Solicitud de Autorización Ambiental Previa

PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

TII-5.1 Fase Construcción - Pérdidas de Restos Arqueológicos

Para la evaluación de este impacto se realizó un Estudio de Impacto Arqueológico (ElAr), el
cual se adjunta en el ANEXO ll. A continuación se extrae el Diagnóstico del informe de ElAr.

11F-5.1.1 Diagnóstico de ElAr

A continuación se presenta el Diagnóstico realizado por el especialista Arqueólogo Óscar
Marozzi, incluido en el informe del ElAr adjunto en ANEXO ll.

“El Estudio de Impacto Arqueológico no determinó ningún grado de afección de entidad
arqueológica prehistórica o histórica en superficie, en los padrones rurales N2 5020, 14956 y
5035 de la 12 Sección Judicial del departamento de Lavalleja y padrones rurales N2 30364,
20803, 23538, y 20784 de la 4? Sección Judicial del departamento de Maldonado. Asimismo,
los estudios de antecedentes arqueológicos y relevamientos realizados en campo, permiten
establecer para el entorno más inmediato al área del emprendimiento, ningún impacto sobre
entidades en superficie de interés arqueológico patrimonial. En este sentido, el diagnóstico del
ElAr para el “Parque Eólico Libertador” (Deptos. Lavalleja-Maldonado) es de NO AFECCIÓN.”

11F-5.1.2 Medidas de Mitigación

Aunque el diagnóstico del ElAr resultó en no afección sobre entidades en superficie de interés
arqueológico y patrimonial, la construcción del Parque involucrará modificaciones del terreno,
a través de excavaciones y movimientos de volúmenes importantes de suelo. Esto representa
un riesgo significativo para el potencial registro arqueológico en estratigrafía. Considerando los
efectos irreparables que representaría la pérdida de estos posibles registros arqueológicos, es
que se realizará un seguimiento de las obras en la fase de construcción, sobre todo en las
excavaciones para las fundaciones y cimentaciones de las torres de los aerogeneradores y
plataformas de montaje y en las infraestructuras para el tendido del cableado eléctrico.

III-5.1 Fase Construcción - Percepción Social Negativa por Servidumbre

En la fase de construcción de la línea de transmisión es posible se generen molestias en los
propietarios de los terrenos que se verán afectados por la servidumbre.

Previo a la imposición de la servidumbre de la línea, se tomarán acciones de gestión predial,
independientes de la publicación de los edictos en el Diario Oficial. Estas acciones tienen el fin
de informar a los titulares de los predios afectados sobre la imposición de la servidumbre, las
restricciones de uso y goce del suelo de la misma, los derechos de reclamación que disponen,
así como se discutirán pequeños cambios, muy puntuales, que pudieran realizarse en la traza
de la línea de transmisión.

Estas acciones buscan mitigar la percepción social negativa sobre el proyecto, particularmente
sobre la instalación de la línea de transmisión y los conflictos con la población que pudieran
ocurrir durante la fase de construcción.

66 LKSur S.A
Solicitud de Autorización Ambiental Previa
PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

HI-5.2 Fase Operación - Molestias por las sombras y efecto parpadeo

Los aerogeneradores, al igual que el resto de estructuras altas, proyectarán una sombra en las
áreas vecinas cuando el sol esté visible. Si vive cerca de un aerogenerador es posible que se
vea molestado si las aspas del rotor cortan la luz solar, causando un efecto de parpadeo
cuando el rotor está en movimiento. Según criterio planteado por la Asociación Danesa de la
Industria del Viento, a distancias superiores a 500 — 1000 m, los efectos del parpadeo no serán
observados ya que las turbinas se verán como un objeto fijo, estos límites dependen
principalmente de la inclinación del Sol, las dimensiones del objeto y del relieve del terreno
sobre el cual se proyectará la sombra.

Considerando lo antes dicho, las viviendas que se encuentren a distancias menores a 1 km de
alguno de los aerogeneradores podrán ser afectadas por las sombras que estos generen. Hay
que tener en cuenta, además de la distancia, la ubicación de las viviendas con respecto a las
turbinas. En la Figura IIl-19, se presenta la zona con distancias menores a 1 km de al menos
uno de los aerogeneradores (zona rayada) y las ubicaciones de las viviendas más cercanas. En
la identificación utilizada para las viviendas más cercanas se distinguen con la letra “C”
aquellas casas que se encuentran dentro de los límites establecidos para la localización del
parque eólico, y con la letra “V” aquellas viviendas que se encuentran en padrones ajenos al
predio establecido para el emprendimiento.

Figura lII-19: Zona menor a 1 km de al menos un aerogenerador.

Según la disposición de los aerogeneradores sobre el predio, se tienen ocho viviendas a
distancias menores a 1 km, de las cuales 3 pertenecen a los padrones contratados para la
localización del emprendimiento y las restantes 5 viviendas se encuentran fuera de los límites
del predio.

Uruguay se encuentra en latitudes en las cuales a lo largo del año, las sombras proyectadas por
un objeto barren un ángulo agudo hacia el Oeste y Este del mismo. Suponiendo que los

LKSur S.A. 67
Solicitud de Autorización Ambiental Previa
PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

aerogeneradores estén apoyados sobre planos horizontales, se estima la figura que se
formaría por las sombras proyectadas a lo largo de todo un año. En la Figura IIl-20 se
presentan los patrones de sombras anuales estimados. Se destaca que estos patrones de
sombras anuales, tienen el objetivo de descartar aquellas viviendas que por su ubicación,
garanticen estar fuera de las posibles zonas donde se proyectarán las sombras.

«Google
3

Figura lIl-20: Patrones de sombras proyectadas anualmente.

Se observa que aquellas viviendas potencialmente afectadas por las sombras de los
aerogeneradores son las identificadas como C1, C3, V1, V2, V3 y V4.

Para las viviendas potencialmente afectadas por las sombras, se estima para cada vivienda,
cuanto serán las horas de sombras al año que aportarán los aerogeneradores. Esto se
determina utilizando una modelación de horas de sombra que proyecta un aerogenerador en
la zona del emprendimiento. Las horas de sombra al año, así determinadas, son una cota
superior, dado que se considera el sol brillando desde que sale hasta que se oculta, además de
no considerar el efecto de la topografía y obstáculos naturales.

En la modelación anual de horas de sombras proyectadas por un aerogenerador dado, se
distinguen distintas zonas definidas para rangos de horas de sombras anuales. Estos rangos se
representan por medio de una escala de colores.

En la evaluación de cada situación, se ubicará la vivienda potencialmente afectada por las
sombras y se estimará las horas de sombra al año que percibirá la vivienda en cuestión. Se
utilizará como criterio admisible menos de 30 horas anuales de sombra. Este criterio se fija
partiendo de bibliografía y estudios de impactos para parques eólicos europeos, de los cuales
se obtiene como criterio más estricto el aquí adoptado.

68 LKSur S.A
Solicitud de Autorización Ambiental Previa
PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

11I-5.2.1 Situación sobre viviendas C1 y V1

Para el caso de las viviendas C1 y V1, el aerogenerador que proyecta las sombras sobre una de
estas, es únicamente el LV-03. En la figura que sigue, se representa la superficie que cubren
durante un año las sombras del señalado aerogenerador, en donde se identifica con una escala
de colores las zonas con distintas horas de sombras anuales.

HORAS DE

Figura lIl-21: Horas de sombra anuales para vivienda C1 y V1.

De la figura anterior se desprende que la vivienda V1 recibirá entre 1 y 10 horas de sombra al
año, mientras que C1 se encuentra en la zona de 11 a 30 horas de sombra al año. Por lo que en
ambos casos se está bajo el criterio de admisibilidad adoptado.

LKSur S.A. 69
Solicitud de Autorización Ambiental Previa
PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

111-5.2.2 — Situación sobre vivienda C3, V2, V3 y V4

A continuación se presenta la figura con las zonas de sombras de los aerogeneradores que
proyectan éstas sobre alguna de las viviendas C3, V2, V3 o V4.

Figura lIl-22: Horas de sombra anuales para vivienda C3, V2, V3 y V4.

De la figura anterior se desprende que para la casa C3 y V3 se encuentran en las zonas de 1 a
10 y la vivienda V2 en la zona de 11 a 30 horas de sombra anuales. En el caso de la vivienda V4,
se observa que la zona de 1 a 10 horas de los aerogeneradores LV-21 y LV-24 se superpone, sin
embargo si se considera el caso más desfavorable resultaría en 20 horas de sombra anuales.
Por lo tanto todos los casos son admisibles.

111-5.2.3 Resultado de la evaluación

A partir de la evaluación realizada, se desprende que ninguna de las viviendas se verá afectada
de forma tal que el impacto sea no admisible, siendo para todos los casos menores al criterio
de admisibilidad adoptado de 30 horas anuales de sombra.

En la siguiente tabla se presenta para cada vivienda el aerogenerador involucrado y las horas
de sombra estimadas por año. Se destaca, nuevamente, que las horas determinadas se
encuentran del lado de la seguridad, dado que no se consideran días nublados y obstáculos
naturales.

Vivienda Aerogenerador Horas de sombra por año
c1 LV-03 11-30
C3 LV-22 1-10
v1 LV-03 1-10
v2 LV-13 11-30
v3 LV-18 1-10
V4 LV24 y LV21 máx 20

Tabla 11-10: Horas de sombra por año para cada vivienda.

70 LKSur S.A
Solicitud de Autorización Ambiental Previa
PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

11-5.2.1 Medidas de Mitigación

En el caso que durante la operación del parque, surjan molestias y/o inconvenientes, se deberá
prever la colocación de obstáculos naturales que minimicen el acceso de la luz solar directa a la
zona de las viviendas afectadas, de manera de minimizar el efecto de parpadeo, el cual es
causante de las posibles molestias por las sombras. Se propondrá a los propietarios mejorar
cortinas vegetales existentes y/o implantar nuevos cercos vegetales.

III-5.3 Fase Operación - Molestias por Emisiones Sonoras de los Aerogeneradores

11-5.3.1 Marco Legal aplicable

Actualmente no existe ninguna normativa en los departamentos donde se localiza el
emprendimiento, Lavalleja y Maldonado, que limite las emisiones sonoras para zonas rurales.
Sin embargo, se establecen máximos aceptables de ruido de fondo para algunos lugares de
guía. En la siguiente tabla se presentan estos límites.

LUGARES NIVEL DE RUIDO DE FONDO EN dB(A)
Casa habitación (área de relax) 45
Casa Habitación (dormitorios) 20
Oficinas de administración 50
Aulas de enseñanza 40

Tabla 11-11: Máximos aceptables de ruido de fondo.

Se destaca que estos valores, hacen referencia al interior de distintos tipos de habitaciones,
por lo que no serán tenidos en cuenta a la hora de aplicar límites en el exterior de las
viviendas.

La mayoría de las intendencias departamentales establecen para exteriores en áreas
residenciales, niveles de presión sonora máximos entre 56 y 65 dB(A) en horario diurno.

A nivel nacional no existen estándares para la contaminación sonora, si bien en diciembre del
2004 se sancionó la Ley N2 17.852 de Contaminación Acústica, aún ésta no ha sido
reglamentada.

En los últimos años ha habido un amplio consenso internacional con respecto a los niveles de
exposición al ruido que deben ser considerados inaceptables, y cuáles deben ser los niveles
máximos de exposición para determinadas situaciones específicas. En 1986, la OCDE? presentó
los siguientes valores como umbral de ruido molesto (La: en período diurno):

e  Apartir de 55-60 dB(A) el ruido causa molestia
e Entre 60-65 dB(A) la molestia aumenta considerablemente

e Por encima de 65 dB(A) surgen perturbaciones de los modelos de comportamiento,
sintomáticas del daño grave causado por el ruido.

4 Organización para la Cooperación y el Desarrollo Económico

LKSur S.A. 71
Solicitud de Autorización Ambiental Previa
PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

La Organización Mundial de la Salud ha sugerido un valor estándar de orientación para los
niveles medios de ruido al aire libre de 55 dB(A), que se aplica al período diurno con objeto de
evitar interferencias significativas con las actividades normales de la población local.

La normativa de Chile en su Decreto N2 146/97, establece los niveles máximos permisibles de
presión sonora que se obtengan de la emisión de una fuente fija emisora de ruido, medidos en
el lugar donde se encuentre el receptor. A continuación se presentan estos niveles máximos
permisibles.

NIVELES MÁXIMOS PERMISIBLES DE PRESIÓN SONORA
CORREGIDOS (NPC) EN dB(A) LENTO

de 7a21 horas de 21a7 horas
Zonal 55 45
Zona Il 60 50
Zona lll 65 55
Zona IV 70 70

A continuación se enuncian algunas de las definiciones y conceptos adoptados por la
mencionada norma:

Zona I: Aquella zona cuyos usos de suelo permitido de acuerdo a los instrumentos de
planificación territorial corresponden a: habitacional y equipamiento a escala vecinal.

Zona Il: Aquella zona cuyos usos de suelo permitidos de acuerdo a los instrumentos de
planificación territorial corresponden a los indicados para la Zona l, además se permite
equipamiento a escala comunal y/o regional.

Zona lll: Aquella zona cuyos usos de suelo permitidos de acuerdo a los instrumentos
de planificación territorial corresponden a los indicados para la Zona ll, y además se
permite industria inofensiva.

Zona IV: Aquella zona cuyo uso de suelo permitido de acuerdo a los instrumentos de
planificación territorial corresponde a industrial, con industria inofensiva y/o molesta.

Fuente fija emisora de ruido: toda fuente emisora de ruido diseñada para operar en
un lugar fijo o determinado. No pierden su calidad de tal las fuentes que se hallen
montadas sobre un vehículo transportador para facilitar su desplazamiento.

Respuesta Lenta: Es la respuesta del instrumento de medición que evalúa la energía
media en un intervalo de 1 segundo. Cuando el instrumento mide el nivel de presión
sonora con respuesta lenta, dicho nivel se denomina NPS Lento. Si además se emplea
el filtro de ponderación A, el nivel obtenido se expresa en dB(A) Lento.

Además de los límites antes señalados, la norma establece para las áreas rurales, que los
niveles de presión sonora que se obtengan de una fuente fija emisora de ruido, medidos en el
lugar donde se encuentre el receptor, no podrá superar al ruido de fondo en 10 dB(A) o más. El
ruido de fondo se define como aquel ruido que prevalece en ausencia del ruido generado por
la fuente fija a medir.

7 LKSur S.A
Solicitud de Autorización Ambiental Previa

PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

En ausencia de valores límites para el exterior de viviendas de las Intendencias de Lavalleja y
Maldonado, se adoptará el límite más exigente para horario diurno establecido por la norma
chilena antes mencionada, siendo éste de 55 dB(A).

1H1I-5.3.2 Puntos más vulnerables

En la zona de influencia del emprendimiento, las fuentes emisoras de ruido son principalmente
naturales, aunque existe un aporte de ruido relacionado con el tránsito por la Ruta N? 12, para
aquellos sitios cercanos a ésta.

Las viviendas que se encuentran en las cercanías del predio donde se localizará el
emprendimiento, son los lugares más vulnerables al impacto sonoro que implica la operación
de las turbinas. Estas viviendas son las mismas que se identificaron en la sección !Il-5.2 y se
presentan en la Figura 111-23.

Con el objetivo de obtener la línea de base del ruido de fondo, se escogieron 4 viviendas (C1,
C2, V3 y V6) como representativas y se realizaron las correspondientes mediciones de campo.
Luego se estima cual sería el nivel de presión sonora con los aerogeneradores del parque en
funcionamiento. Si para estas viviendas, el aumento en el nivel sonoro provocado por las
turbinas, no resulta significativo, se puede extrapolar el resultado para aquellas viviendas o
conjuntos de viviendas más lejanas, debido al abatimiento de las emisiones sonoras desde una
fuente fija, que existe naturalmente con el aumento de la distancia.

Las mediciones del ruido de fondo realizadas en C1 se consideran representativas de las
viviendas V1 y V7, las mediciones en C2 representativas de C3, C4, V2 y V5, las mediciones de
V3 representativas de V9 y V10 y las mediciones de V6 representativa de V8 y V4.

En la figura siguiente se presenta la ubicación de las medidas de campo realizadas, y se indica
con el mismo color, las viviendas para las cuales, el ruido de fondo se considera será similar al
medido.

LKSur S.A. 73
Solicitud de Autorización Ambiental Previa
PARQUE EÓLICO LIBERTADOR - Consorcio VENTI

MEDICIÓN
DE CAMPO

MEDICIÓN
DE CAMPO

MEDICIÓN
DECAMPO

MEDICIÓN

7 DECAMPO

Figura lII-23: Mediciones en campo del ruido de fondo y representatividad en demás viviendas.

LKSur S.A

Solicitud de Autorización Ambiental Previa
PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

A continuación se muestran las casas seleccionadas para realizar las mediciones, en las figuras
de la izquierda se presenta una imagen satelital donde se señala cada vivienda en la cual se

realizó la medición, y en las figuras de la derecha se muestra una fotografía del instrumento de
medición en el exterior de cada vivienda.

LKSur S.A. 75
Solicitud de Autorización Ambiental Previa
PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

Google

Google

Figura III-24: Mediciones de ruido en C1, C2, V3 y V6. Figura lII-25: Vistas de las mediciones.

76 LKSur S.A
Solicitud de Autorización Ambiental Previa

PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

11-5.3.3 Ruido de fondo

Para determinar el ruido de fondo, se realizaron mediciones según la norma ISO 1996-2:1987,
la cual es acorde con los procedimientos estándares internacionales para mediciones en el
exterior de recintos.

Los puntos de medición fueron escogidos de manera de representar el ruido de fondo en el
exterior de las viviendas. Las medidas realizadas se observan en la Figura 1Il-23, donde además
se indica, para cada medición, las viviendas cuyo ruido de fondo, se estima no variará
significativamente respecto a las mediciones realizadas, debido a las similares características
de las fuentes emisoras.

El estudio del nivel de presión sonora para el exterior de estas viviendas, fue elaborado por la
empresa R. Tort y asociados, cuyo informe se encuentra adjunto en el ANEXO Il: Medición de
Ruido de Fondo.

Las condiciones meteorológicas en el momento de las mediciones fueron; temperatura 30 *C,
presión atmosférica 1012 mbar, humedad relativa 31 %, velocidad del viento 26 km/h.

A continuación se presentan los niveles de presión sonora equivalente (NPS+¿) medidos para
cada uno de los puntos antes indicados.

[dB(A)]
Muestra | NPS2y NPS.¿ promedio
1 37,0
2 41,1 38,3
3 36,8
1 35,2
2 37,0 36,1
3 36,0
1 35,0
2 33,5 33,9
3 33,2
1 35,1
2 36,4 35,6
3 35,2

Tabla 111-12: Resultado de ruido de fondo en las viviendas medidas.

Debido al poco tránsito de la Ruta N2 12 y las similares características de las viviendas de la
zona, se obtuvieron resultados similares para el ruido de fondo para las 4 mediciones, siendo
el máximo de 38,3 dB(A) y el mínimo de 33,9 dB(A). Las principales fuentes de ruido son el
canto de aves, el viento sobre el follaje, animales domésticos, animales de granja y actividades
propias de las viviendas. Por lo tanto se puede suponer que el ruido de fondo para el resto de
las viviendas cercanas no variará significativamente respecto a los resultados obtenidos en la
campaña de mediciones.

LKSur S.A. 7
Solicitud de Autorización Ambiental Previa

PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

11F-5.3.4 Ruido aportado por los aerogeneradores

Para estimar las emisiones sonoras de cada aerogenerador, se utilizarán los datos aportados
por el fabricante para distintas velocidades de viento, los que se presentan en la siguiente
tabla.

NORMALIZADO PARA VELOCIDAD NIVEL APARENTE DE
DE VIENTO (a 10 m de altura) POTENCIA ACÚSTICA
Vs (m/s) Lua [B(A)]
4,5 - 5,5 97,6
5,5-6,5 101,6
> 6,5 103,3

Tabla 11I-13: Niveles de ruido de los aerogeneradores, según Norma IEC 16400-11:2002.

Según la norma IEC 61400-11:2002, el cálculo de la velocidad de viento a 10 m de altura, está
basado en una longitud de rugosidad del terreno de Z¿=0,05 m. La velocidad del viento real a
una altura de 10 m puede ser distinta dependiendo de la rugosidad real del terreno.

Estos niveles sonoros corresponden a una estimación del ruido producido por el foco emisor,
es decir, en lo alto de la torre del aerogenerador, junto a su turbina, y que pueden servir como
base para el cálculo de la atenuación sonora con la distancia.

Se observa que para velocidades de viento superiores a los 6,5 m/s, el aporte de ruido
generado por la turbina es constante e igual a 103,3 dB(A). Las mediciones de ruido de fondo
fueron realizadas con velocidades de viento en el orden de los 7 m/s, por lo tanto,
corresponde determinar el aporte de ruido por el parque en operación, suponiendo que los 34
aerogeneradores se encuentran funcionando simultáneamente a esa velocidad de viento.

Luego se determina el nivel de presión sonora en el exterior de las viviendas y se compara el
resultado con la situación actual y los límites establecidos en la norma de referencia. Se
destaca lo conservador de este escenario dado que supone todos los aerogeneradores del
parque se encuentran trabajando a máxima potencia y simultáneamente.

Para determinar el aporte de ruido del parque, se utilizó el software libre Open Wind, el cuál a
partir de un Modelo Digital del Terreno? (MDT) y las ubicaciones y características de los
aerogeneradores, el software modela el mapa de ruido, representando para un punto dado el
nivel de presión sonora aportado por el parque en operación.

Para determinar la atenuación sonora, el software Open Wind utiliza la norma ISO 9613-2
“Attenuation of sound during propagation outdoors, Part 2: General method of calculation”.

A continuación se enuncian los datos de entrada para el cálculo del mapa de ruido utilizando el
software Open Wind:

— Modelo Digital del Terreno
= Ubicación de los aerogeneradores
—- Características de los aerogeneradores (altura de torre, diámetro de rotor, NPS, etc.)

* El MDT fue determinado a partir de las curvas de nivel de la Carta G27-Fuente del Puma del Servicio
Geográfico Militar.

78 LKSur S.A
Solicitud de Autorización Ambiental Previa
PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

— Altura de observador (1,75 m)

— Distancia máxima de cálculo para mapa de ruido (2100 m)
— Resolución del mapa de ruido (20 m)

— Temperatura (172C)

— Humedad (50 %)

La distancia máxima y la resolución del mapa son los parámetros de entrada que definen el
tiempo de cálculo.

En las siguientes figuras se presenta la interfaz del software Open Wind, en la primera se
observa la configuración del Parque Eólico con el MDT de fondo, y en la segunda se ilustra el
“setting” del inicio de cálculo de ruido.

File Setinos View Opesetons GPS He.
DRNA e Ec
O Morkspace:
OLÍY capas-Parquetalico o é L
1." ¿1El Aesogeneradores (xyz)shp
20 Caminosintemos.shp
21D EjeCaminosshp 18] ñ
¿ME LimitesParqueshp
22 Caminosintemos_modificado|
(8 EeCominos modificado=hp | L
OMA Layout modificado
¿52 Viviencis cescanesaho.
42 1 NIDTAMPSA CUERDA
OIE] Mapas Ruido_Layout final
-42'[1 Noise [103.348]
42 [1 Noise [101.648]
427 [1 Noise [97.548]

[re

51500

Figura 11-26: Interfaz gráfica de Open Wind.

LKSur S.A. 79
Solicitud de Autorización Ambiental Previa
PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

File Setingz View Operations GPS Help
DAA di RE ag ena

E Workepace
9D Copas Perquefolico

[Treat li Vegetation es Den Folisge
Miscellanecuz Astenuation o Je

Observer Heightis

Default Ground Porosity (D=hard,1=5of1)

Distance Around Terbines To Map Noise

Resolution of Noize Map.

(O) Usesingle A-neighted sound powerlevel (S0ho]
(9) Use altemative method for A-weighted sound pressure level (5O9613-2)
(0) Use A=weighted Octave Ban Spreecing

(9) Spec Se Temperature and Humvciy ASO 9613)
Tenpectue 7 ESE pememay 50 El
O Spec Octuve Bard Atmosphuric-AcsorpionAltration Cocina

Octave Band Atmospheric-Absorption Attenuation Cocfficients [48/km]

Enzo 12Shz 230hz SU0E IZ ZA

zas Juaoss [ras

Jas [es

]
ER)

MECANO

ao

Figura 11-27: Interfaz de Open Wind antes del cálculo del mapa de ruido.

Para resultar coherentes con las mediciones de campo, las cuales fueron tomadas con
velocidad de viento del orden de los 7 m/s, se determina, para esa velocidad de viento, el
mapa de ruido para la operación de los 34 aerogeneradores. Esto resulta ser el caso más
desfavorable, dado que para velocidades de viento mayores a 6,5 m/s el nivel de presión
sonora de las turbinas es el máximo y constante (ver Tabla 111-13).

En la figura siguiente, se presenta el mapa de ruido resultante para el parque en operación con
velocidad de vientos mayores a 6,5 m/s.

80 LKSur S.A
Solicitud de Autorización Ambiental Previa

PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

Upper Color
55
55

Figura III-28: Mapa de Ruido para velocidad de viento > 6,5 m/s.

A continuación se presentan los resultados de mapa de ruido para los casos de operación del
PE con velocidades de viento entre 5,5 — 6,5 m/s y 4,5 -5,5 m/s, para lo cual el ruido emitido
por las turbinas es de 101,6 dB(A) y 97,6 dB(A) respectivamente.

LKSur S.A. 81
Solicitud de Autorización Ambiental Previa

PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

Figura lIl-29: Mapa de Ruido para vel. de viento Figura 1II-30: Mapa de Ruido para vel. de viento
entre 5,5 — 6,5 m/s. entre 4,5 — 5,5 m/s.

En la tabla siguiente se presentan los resultados de NPS para el exterior de cada vivienda,
obtenidos a partir de los mapas de ruidos para las distintas situaciones según la velocidad de
viento en la que opera el PE. Se señalan con igual color las viviendas para las cuales se
consideraron el mismo ruido de fondo, el cual resulta de la medición de campo realizada.

NPS aportado por el PE [dB(A)]

id Viviendas | v>6,5m/s | 5,5<v<6,55 | 4,5<w<5,5
44,5 42,9 38,8
43,2 41,4 37,5
32,7 31,0 27,0
45,1 43,4 39,3
46,2 44,5 40,6
31,2 29,5 25,5
42,7 41,0 37,0
38,8 37,2 33,2
40,7 39,0 35,0
31,8 30,1 26,2
25,7 24,0 20,0
39,0 37,3 33,3
29,1 27,4 23,4
27,8 26,0 22,1

Tabla 11-14: NPS aportado por la operación del PE para distintas velocidades de viento.

Como era de esperar, las viviendas que se encuentren a menores distancias de las turbinas,
son para las cuales se obtienen valores mayores de NPS aportado por el PE.

82 LKSur S.A
Solicitud de Autorización Ambiental Previa

PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

11F-5.3.5 Ruido total a percibirse en el exterior de cada vivienda

Se tiene determinado, por medio de mediciones de campo, el ruido de base para las viviendas
más cercanas al emprendimiento. También se modeló a partir del software Open Wind, los
mapas de ruido que representan el nivel de presión sonora aportado por el parque en
operación. Cabe destacar que el modelo determina el mapa de ruido aportado por el parque,
considerando principalmente, el abatimiento por la distancia y topografía, sin embargo
también considera la absorción atmosférica, aunque ésta es despreciable frente al abatimiento
por la distancia y topografía.

Queda por determinar el nivel de presión sonora resultante en cada uno de los casos, para
poder así concluir con el escenario futuro y poder comparar con los niveles exigidos por la
normativa. Para determinar el Nivel de Presión Sonora que se percibirá en cada vivienda, se
suman energéticamente el Ruido de Base con el aporte del PE en operación.

Para la suma energética de los niveles de presión sonora en un punto dado, se utiliza la
siguiente expresión:

Lror. = 10 x 108,0 (10941019910
Dónde:
Lrb Nivel de Presión Sonora de base medido en el exterior de cada vivienda.
Lpe Nivel de Presión Sonora que aporta el parque eólico en operación.
Ltor Nivel de Presión Sonora esperable para situación futura en dB(A).

plo,

Ecuación [1]

A continuación se presentan los resultados de Nivel de Presión Sonora en el exterior de las
viviendas para; la situación actual (ruido de base medido), el NPS que aporta el PE en
operación y el Nivel de Presión Sonora para la situación futura (ruido de base más el aporte del
PE).

PARQUE EÓLICO EN OPERACIÓN CON VELOCIDAD DE VIENTO > 6,5 m/s

NPSeq [dB(A)]

id Viviendas | Ruido de Base | Aporte del PE | Situación Futura | Diferencia
38,3 44,55 45,4 7,1
38,3 43,2 44,4 6,1
38,3 32,7 39,4 1,1
36,1 45,1 45,6 9,5
36,1 46,2 46,6 10,5
36,1 31,2 37,3 1,2
36,1 42,7 43,6 7,5
36,1 38,8 40,7 4,6
33,9 40,7 41,5 7,6
33,9 31,8 36,0 2,1
33,9 25,7 34,5 0,6
35,6 39,0 40,6 5,0
35,6 29,1 36,5 0,9
35,6 27,8 36,3 0,7

Tabla 11-15: Resultados de NPS en el exterior de las viviendas. Velocidad de viento > 6,5 m/s.

LKSur S.A. 83
Solicitud de Autorización Ambiental Previa

PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

PARQUE EÓLICO EN OPERACIÓN CON VELOCIDAD DE VIENTO ENTRE 5,5 - 6,5 m/s

NPSeq [dB(A)]

Ruido de Base | Aporte del PE | Situación Futura | Diferencia
38,3 42,9 44,2 5,9
38,3 41,4 43,1 4,8
38,3 31,0 39,0 0,7
36,1 43,4 44,1 8,0
36,1 44,5 45,1 9,0
36,1 29,5 37,0 0,9
36,1 41,0 42,2 6,1
36,1 37,2 39,7 3,6
33,9 39,0 40,2 6,3
33,9 30,1 35,4 1,55
33,9 24,0 34,3 0,4
35,6 37,3 39,5 3,9
35,6 27,4 36,2 0,6
35,6 26,0 36,1 0,5

Tabla I11-16: Resultados de NPS en el exterior de las viviendas. Velocidad de viento entre 5,5-6,5 m/s.

PARQUE EÓLICO EN OPERACIÓN CON VELOCIDAD DE VIENTO ENTRE 4,5 - 5,5 m/s

NPSeq [dB(A)]
Ruido de Base | Aporte del PE | Situación Futura | Diferencia

38,3 38,8 41,6 3,3
38,3 37,5 40,9 2,6
38,3 27,0 38,6 0,3
36,1 39,3 41,0 4,9
36,1 40,6 41,9 5,8
36,1 25,5 36,5 0,4
36,1 37,0 39,6 3,5
36,1 33,2 37,9 18
33,9 35,0 37,5 3,6
33,9 26,2 34,6 0,7
33,9 20,0 34,1 0,2
35,6 33,3 37,6 2,0
35,6 23,4 35,9 0,3
35,6 22,1 35,8 0,2

Tabla 111-17: Resultados de NPS en el exterior de las viviendas. Velocidad de viento entre 4,5-5,5 m/s.

Se destaca que en los casos para velocidades de viento inferiores a 6,5 m/s, se consideró el
ruido de base determinado en las mediciones, estando así del lado de la seguridad, dado que
para velocidades de viento menores, el ruido de fondo disminuye.

Dadas las características de la zona y como consecuencia de que la fuente principal del ruido
de fondo es el viento sobre el follaje, se supone que el ruido de base en horario nocturno no
variará significativamente del medido en campo. Por lo tanto se considera que, para horario

84 LKSur S.A
Solicitud de Autorización Ambiental Previa

PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

nocturno el ruido de base es el medido en campo en horario diurno. Si bien esta suposición es
restrictiva, dado que es esperable que el ruido en horario nocturno decaiga respecto al diurno,
se está del lado de la seguridad al momento de predecir el ruido en la situación de operación
del PE.

De las tablas anteriores (Tabla I1I-15, Tabla 111-16 y Tabla 111-17) se desprende que, para horario
diurno, el límite exigido por la normativa de 55 dB(A) no es superado en ninguna ocasión.

En cambio si se considera el límite más exigente de 45 dB(A), correspondiente a horario
nocturno, se tienen las siguientes situaciones:

1. Velocidad de viento > 6,5 m/s: el NPS en el exterior de las viviendas C1 (45,4 dB[A]), C2
(45,6 dB[A]) y C3 (46,6 dB[A]) supera el límite exigido. Se observa que en este caso las
viviendas afectadas se encentran dentro de los padrones pertenecientes al
emprendimiento y cuyos propietarios aceptan la instalación del Parque.

2. Velocidades de viento entre 5,5 y 6,5 m/s: el NPS en el exterior de la vivienda C3 (45,1
dB[A]) supera el límite exigido.

3. Para velocidades < 5,5 m/s: en ninguna situación se superan los 45 dB(A).

En cuanto a la diferencia entre la situación futura y la actual, para la única situación en
particular que se ven superados los 10 dB(A) es para la vivienda C3, cuando la velocidad del
viento supera los 6,5 m/s. Esto último se observa en la celda coloreada de la Tabla l1I-15.

Como fue mencionado antes, los valores obtenidos de ruido se encuentran del lado de la
seguridad, principalmente porque se considera la operación en simultáneo de los 34
aerogeneradores.

Hasta ahora se evaluó y se compararon los resultados con los límites exigidos en la norma
adoptada como referencia en este estudio (Normativa de Chile, Decreto N2 146/97). Sin
embargo existen los límites acordados por 11 Intendencias departamentales en el marco de las
Jornadas de Convergencia en Contaminación Acústica. Ed. 12, Montevideo, MVOTMA —
DINAMA, 2008. Los valores acordados para ser aplicables a todas las actividades de titularidad
pública o privada, personas físicas y jurídicas dentro del territorio nacional, en áreas urbanas,
suburbanas y rurales fueron los siguientes:

Para interior de vivienda:

e  Diurno—45 dB(A)
e Nocturno -—40 dB(A)

El ruido antes determinado corresponde a exteriores de viviendas, por lo que para poder
comparar los resultados con los límites para interior de viviendas, se debe adoptar algún
decaimiento en el ruido exterior que represente el ruido en el interior de éstas.

Según bibliografía, el aislamiento acústico de una construcción pude reducir desde 10 hasta 50
dB el ruido exterior, dependiendo fundamentalmente de la calidad de los materiales y sobre
todo de las aberturas de las viviendas. En este caso se supondrá que el ruido en el interior de
las viviendas será 10 dB menos, valor más restrictivo a la hora de estimar el NPS interior, que

LKSur S.A. 85
Solicitud de Autorización Ambiental Previa

PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

el determinado en el exterior de las mismas. De esta manera se estima el NPS a percibirse en
el interior de las viviendas, lo que se presenta en la siguiente tabla.

NPSeq [dB(A)]

id Viviendas Situaci n Futura Situa n Futura
(exterior) (interior)
45,4 35,4
44,4 34,4
39,4 29,4
45,6 35,6
46,6 36,6
37,3 27,3
43,6 33,6
40,7 30,7
41,5 31,5
36,0 26,0
34,5 24,5
40,6 30,6
36,5 26,5
36,3 26,3

Tabla I11-18: NPS resultante de la operación del PE para velocidad de viento > 6,5 m/s en exterior e
interior de las viviendas.

Se observa que para el caso más desfavorable, el cual corresponde a horario nocturno y
velocidad de viento > 6,5 m/s, las viviendas C1, C2 y C3 superan el límite exigido por la norma
para exteriores, sin embargo para el caso del interior de las viviendas los límites antes
mencionados, no son superados en ninguna ocasión. Esto se debe principalmente al
aislamiento acústico de las construcciones.

Se destaca que las viviendas más susceptibles al ruido del PE en operación, son siempre
viviendas que se encuentran dentro de los límites del emprendimiento. Si a esto le agregamos
que las viviendas de la zona, por lo general en época invernal, permanecen deshabitadas
durante la noche, se puede concluir que el impacto provocado por las emisiones sonoras
durante la operación del PE será admisible. De todas maneras se prevé el monitoreo y medidas
de mitigación que se comentarán más adelante.

111-5.3.6 Medidas de mitigación

Como medidas de mitigación se recomiendas inspeccionar la calidad de las construcciones de
las viviendas más cercanas al emprendimiento, siendo las de principal atención las
identificadas como C1, C2 y C3. En el caso de que se identifiquen aberturas de baja calidad, se
deberá acordar con los propietarios acondicionar las aberturas utilizando materiales y juntas
adecuadas para lograr un buen aislamiento acústico.

El aislamiento acústico es uno de los rasgos principales que describe el confort de las
viviendas. El ruido del exterior que se percibe en el interior de una vivienda, se transmite
fundamentalmente por dos formas:

86 LKSur S.A
Solicitud de Autorización Ambiental Previa

PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

=  Difracción: El sonido incide sobre los elementos que separan dos espacios, como
puertas y ventanas, y hace que esos elementos vibren, transmitiendo dicha vibración
al interior.

= Filtración: El sonido sencillamente se cuela a través de orificios y aberturas.

Por ello, además de la importancia de la utilización de vidrios de espesores adecuados o vidrios
dobles con cámara intermedia para mejorar el aislamiento acústico, es muy importante la
calidad de los materiales y componentes utilizados en la fabricación de las aberturas, tales
como perfilería, herrajes, juntas, etc.

En el caso de registrarse quejas de los vecinos se realizarán mediciones de inmisión en el
interior de las construcciones y se recomendará en el caso que los valores estén por encima de
los exigidos, una mejora en el aislamiento acústico de la vivienda.

TII-5.4 Fase Operación - Modificación del Paisaje por presencia de las Turbinas

Como se describió en la sección !Il-2.2.6, el paisaje de la zona está caracterizado por las
ondulaciones de las sierras con un fondo verde en dos tonalidades bien marcadas (verde suave
de la pradera y verde oscuro de la forestación y montes nativos), además se perciben manchas
discontinuas debido a los afloramientos rocosos característicos de la zona.

El paisaje en general se puede dividir en elementos regulares e irregulares, siendo los
elementos regulares asociados a la componente antropológica y los irregulares a la
componente natural de un paisaje.

El paisaje actual de la zona se encuentra afectado por la intervención humana. En su entorno
inmediato se observan figuras regulares generadas por las superficies forestadas, y en
particular a 2 km al Norte del predio se encuentra una planta cementera abandonada (ver
Figura IIl-31). Además también existen líneas de alta tensión, antenas de telefonía celular y la
presencia de Rutas Nacionales y caminería vecinal. Todo estos elementos integran la
componente antropológica del paisaje de la zona, sin embargo el paisaje se caracteriza por la
presencia predominante de la componente natural, derivado de las sierras y praderas
existentes, bosquecillos naturales y nacientes de cauces, afloramientos rocosos, etc.

LKSur S.A. 87
Solicitud de Autorización Ambiental Previa
PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

Figura lIl-31: Planta cementera abandonada al Norte del emprendimiento

La afección sobre el paisaje derivada de la presencia de un parque eólico conllevará, por un
lado, a la modificación de los componentes intrínsecos y definitorios del mismo como lo son; la
presencia de nueva caminería vial y mejoras de caminos existentes, y por otro, la inclusión de
nuevos elementos ajenos al paisaje original. Debido a la relevancia de los aerogeneradores,
dimensiones y verticalidad, se deberá prestar especial atención a la presencia física de los
mismos, centrando el estudio en las principales cuencas de visualización.

Lógicamente, los principales problemas encontrados a la hora de la evaluación de la afección
sobre esta variable son, por un lado, eliminar la subjetividad, difícil cuando se trata de la
percepción del paisaje, y por otro, predecir y demostrar el alcance del efecto.

Por la gran dimensión, principalmente vertical, de los aerogeneradores, los mismos serán
alcanzados visualmente desde distintas zonas de los alrededores. Esta visibilidad dependerá de
la posición de los aerogeneradores y del relieve. La presencia de las sierras y granjas de árboles
situadas al margen de la Ruta N2 12, proporcionan barreras naturales que impiden que los
aerogeneradores sean visibles desde distintos lugares.

Para evaluar este impacto se determinan las principales cuencas de visualización según su
ubicación e importancia. Para determinar estas cuencas de visualización, se consideran
aquellos lugares que por su ubicación, los aerogeneradores serán más frecuentemente
observados. Estas ubicaciones resultan ser sobre la traza de la Ruta N* 12 limítrofe con el
predio del parque. Aquellas personas que se trasladen por la Ruta N2 12, serán los que
observarán la presencia física de los aerogeneradores a instalarse.

A continuación se presentan las principales cuencas de visualización con su ubicación en planta
y las vistas correspondientes utilizando el fotomontaje como herramienta para ilustrar lo que
será la situación con el emprendimiento (situación futura). De esta manera se compara el
escenario actual sin emprendimiento y el escenario futuro con el parque instalado. Sobre el
trayecto por la Ruta N2 12 se encuentra una cortina de árboles al margen de la misma, lo cual
sirve como barrera visual en gran parte del tramo limítrofe entre la ruta y los predios.

88 LKSur S.A
Solicitud de Autorización Ambiental Previa

PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

Google
3

Figura lII-32: FOTO 1 — vista en planta.

Figura lII-33: FOTO 1 — escenario actual.

Figura lIl-34: FOTO 1 — escenario futuro.

LKSur S.A. 89
Solicitud de Autorización Ambiental Previa

PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

Figura lIl-37: FOTO 2 — escenario futuro.

90 LKSur S.A
Solicitud de Autorización Ambiental Previa

PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

Figura l1I-38: FOTO 3 - vista en planta.

Figura III-39: FOTO 3 — escenario actual.

Figura 11-40: FOTO 3 — escenario futuro.

LKSur S.A. 91
Solicitud de Autorización Ambiental Previa

PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

En las imágenes correspondientes a la FOTO 1, se puede apreciar que, de no existir la barrera
de árboles, se observarían mayor cantidad de aerogeneradores. Esta barrera de árboles se
extiende en gran parte sobre el margen de la Ruta N* 12, por lo que resulta en un obstáculo
visual natural, lo cual mitiga en gran medida el cambio en el paisaje que se percibirá mientras
se transita por ésta. Lo anterior también se observa en la secuencia de imágenes
correspondiente a la FOTO 2, donde los árboles disimulan la presencia de los aerogeneradores.

Por último la FOTO 3, representa el cambio del paisaje, sin la presencia de obstáculos
naturales. Este escenario será observado en zonas donde no existe barrera de árboles, como lo
es la entrada de los caminos vecinales y zonas altas de los alrededores.

Como fue mencionado antes, la zona más susceptible a la presencia física de los
aerogeneradores, corresponde al tránsito sobre la Ruta N2 12. Observando las comparaciones
anteriores, se tiene que los aerogeneradores no pasaran desapercibidos, pero se logra
amortiguar el cambio debido a la presencia de una barrera natural de árboles al margen de
dicha ruta (aproximadamente 4 km de extensión). Es lógico que la presencia de los
aerogeneradores generara un cambio significativo en el paisaje, dependiendo de los lugares
donde se posicione el observador, pero este cambio puede resultar en agrado o rechazo,
debido a la subjetividad inherente al impacto.

No puede desconocerse que la presencia física de los aerogeneradores no pasa desapercibida
en el paisaje de la zona. Pese a su presencia esbelta y a la levedad de su aspecto, el mayor
impacto visual deriva de su altura, dados que las posibilidades de ser vistos son
geográficamente muy amplias, incrementado por su ubicación en zonas altas.

En contrapartida, el hecho de que tanto el mástil como las aspas carezcan de colores vivos (los
aerogeneradores se pintan de color blanco mate) facilita la integración con el entorno dado
que a lo lejos apenas se reconocen como líneas verticales, y en las proximidades no generan
otro efecto visual que la de incorporar un elemento antrópico, poco voluminoso y esbelto,
pero explícito en el paisaje.

Por lo tanto la presencia física de los aerogeneradores no implicará una significativa
modificación del paisaje, por esto se deduce que el impacto es admisible. Se destaca
nuevamente la subjetividad inherente a la percepción del paisaje, y no se desconoce que la
presencia de los aerogeneradores puede resultar agradable para un observador particular y a
su vez generar rechazo para otro observador.

Como medida de mitigación se destaca, de ser necesario, se extenderá la plantación de árboles
sobre todo el margen del predio lindero a la Ruta N2 12, de manera de maximizar la
obstaculización natural que provoca la presencia de un cordón de árboles en toda la extensión
del predio sobre dicha ruta y minimizar así, el cambio en la percepción del paisaje en las zonas
más vulnerables.

92 LKSur S.A
Solicitud de Autorización Ambiental Previa

PARQUE EÓLICO LIBERTADOR — Consorcio VENTI
TII-5.5 Fase Operación - Mortandad de Avifauna y Quirópteros (FO)

1HI-5.5.1 Antecedentes

Las referencias bibliográficas indican que los principales efectos negativos de los parques
eólicos sobre las aves y murciélagos son:

e  Colisiones: Las colisiones con las aspas, con las torres y con las infraestructuras
asociadas, como las líneas eléctricas de evacuación, son causa de mortalidad directa.
Por su parte los rotores pueden causar lesiones por las turbulencias que producen.

+  Molestias: Los aerogeneradores suponen molestias que producen que las aves los

eviten e incluso pueden provocar que eludan utilizar toda la zona ocupada por el
parque eólico. Si las aves son desplazadas de sus hábitats preferentes por esta causa, y
son incapaces de encontrar lugares alternativos, puede disminuir su éxito reproductor
y su supervivencia. Las molestias pueden estar causadas por las presencias de los
aerogeneradores y/o por la presencia de vehículos y personas durante la construcción
o mantenimiento.

e Efecto Barrera: Los parques eólicos suponen una barrera para la movilidad de las aves,
ya que pueden interponerse entre la conexión de las áreas de alimentación, invernada,
cría y muda.

+ Destrucción del hábitat: La instalación de aerogeneradores e infraestructuras
asociadas, como por ejemplo las líneas eléctricas y caminos de acceso, pueden
significar en la transformación o pérdida del hábitat natural.

Existe un alto consenso acerca de la importancia crucial que tiene la localización de un parque
eólico a la hora de producir impactos negativos sobre las aves. Los parques eólicos deben ser
situados, diseñados y gestionados de tal forma que eviten causar impactos adversos sobra las
aves. Por lo tanto debe evitarse, aplicando el Principio de Precaución(, la ubicación de parques
eólicos en los siguientes lugares:

1. Áreas protegidas o particularmente ricas en avifauna
2. Zonas de hábitats de especies sensibles, sobre todo si son de poblaciones reducidas
3. Lugares situados a lo largo de las principales rutas y pasos migratorios

En algunos casos de parques eólicos localizados en zonas de migración de aves, tal como Tarifa
al Sur de España, se ha observado una elevada tasa de muertes de aves a causa de la colisión
con los aerogeneradores. Sin embargo, estos incidentes son evitables, tomando las
precauciones pertinentes a la hora de la localización de los parques.

Merece señalar, que el impacto con las turbinas eólicas, no es la principal causa de muertes de
aves, en comparación con otras causas, como se puede observar en la Figura lII-41, válida para
los países bajos, pero que ilustra esta situación.

6 16 . ñ .
Concepto que respalda la adopción de medidas preventivas y protectoras cuando no existe certeza
científica de las consecuencias para el medio ambiente de una acción determinada.

LKSur S.A. 93
Solicitud de Autorización Ambiental Previa

PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

50,0%

45,0%

40,0%
35,0% 33,2%.

30,0%

25,0% 22,1%

20,0%

15,0%

10,0%

5,0%
0,4%

0,0% -
CAZA LÍNEAS DE TRÁFICO EN TURBINAS EÓLICAS
TRANSMISIÓN CARRETERAS

Figura III-41: Estimación de muertes anuales de aves en los Países Bajos”.

En Alemania, 32 fueron los pájaros muertos por la colisión con aerogeneradores entre los años
1989 y 1990. En comparación, solamente en 1989 murieron 287 aves debido a impactos con
torres de antenas.

Los aerogeneradores modernos presentan bajas velocidades de rotación de sus rotores,
generalmente inferiores a 30 rpm, lo que minimiza bastante el problema de las colisiones con
las aspas en movimiento. Existen registros de grandes bandadas de aves atravesando un
parque eólico, cruzando por las aspas de las turbinas, sin ocurrencia de choques con las
mismas.

Estudios con radares en Tjaereborg, región Oeste de Dinamarca, mostro que en el lugar donde
fue instalada una turbina de 2 MW, con 60 m de diámetro, los pájaros cambiaron su ruta de
vuelo entre 100 a 200 m, pasando por encima o alrededor de la turbina, a distancias seguras.
Este comportamiento ha sido observado tanto durante el día como durante la noche.

1I-5.5.2 Estudio Técnico

Para este impacto, se contrató a especialistas en la materia para realizar los estudios
específicos tendientes a confirmar la presencia de especies con problemas de conservación y
así poder elaborar las medidas de mitigación y minimizar los impactos negativos sobre dichas
especies. Dicho estudio se adjunta en el ANEXO 1. A continuación se extrae del mencionado
informe, las conclusiones y medidas de mitigación para el Parque en Operación.

Durante la operación del Parque Eólico, el principal grupo de aves que puede verse afectado
son las rapaces y los buitres. Durante los trabajos de campo fueron registradas varias especies

? Fuente: ENERGIA EÓLICA PARA LA PRODUGAO DE ENERGÍA ELÉTRICA, RONALDO DOS SANTOS
CUSTÓDIO.

94 LKSur S.A
Solicitud de Autorización Ambiental Previa

PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

como el buitre cabeza roja, el buitre cabeza negra, el halconcito común, el águila cola blanca y
el carancho. Éstas no presentan problemas de conservación, sin embargo son especies
carismáticas y con importantes roles ecológicos. Existe también un registro de águila mora a 20
km de distancia del emprendimiento, especie que es de prioridad para el Sistema Nacional de
Áreas Protegidas (SNAP). Otro de los grupos de aves que podrían verse afectados son el pecho
amarillo y el canario de la sierra (ambas especies registradas en los predios), los cuales realizan
movimientos en bandadas de 40 individuos o más en busca de alimento en pastizales cortos. Si
bien no se registraron murciélagos en los trabajos de campos, es altamente esperable que
existan algunas especies con posibles riesgos de colisión.

MEDIDAS DE MITIGACIÓN (Extraído del Informe Técnico ANEXO 1)

— Los buitres tienen su pico de actividad alrededor del mediodía (Gonzaléz com. pers.),
por lo que si se registran un gran número de los mismos en la zona se podría disminuir
la velocidad de rotación de las aspas durante al menos estas horas.

— Mantener poco desarrollo de la vegetación de los márgenes de los tajamares (hoy por
el efecto de pastoreo). Esto evitará que los mismos funcionen como refugio y sitios de
nidificación para aves acuáticas y pechos amarillos. No realizar tajamares de gran
extensión.

— Una medida que puede beneficiar la conservación de algunas aves que son utilizadas
como aves de jaula, es no permitir su captura en los predios del emprendimiento (esta
actividad no está permitida legalmente).

— Los movimientos migratorios de aves suceden en las estaciones de primavera y otoño.
En este sentido, deberá monitorearse dicho pasaje en estas estaciones y en caso de
constatarse, reducir la velocidad de las aspas. La mayoría de las aves migratorias
migran durante la noche; este comportamiento podría ser considerado para planificar
el funcionamiento de los molinos.

— Se recomienda realizar muestreos de aves y murciélagos de manera periódica, en la
etapa de funcionamiento de los aerogeneradores.

LKSur S.A. 95
Solicitud de Autorización Ambiental Previa

PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

HI-6 Medidas Preventivas - Correctoras

Como resultado las características del emprendimiento y del análisis realizado, se necesitan
establecer medidas preventivas y correctoras en las distintas fases del proyecto.

A continuación se explican las distintas medidas a aplicar según la fase sea de construcción,
operación y abandono.

HII-6.1 Medidas Preventivas - Correctoras durante la Construcción

11I-6.1.1 Prospección y Señalización Previas

Deberá realizarse, con el asesoramiento de técnicos en la materia, un replanteo en campo y
ajuste previo de la localización de infraestructuras, que será recogido en el replanteo
definitivo, de modo que se minimicen las afecciones al medio natural y se eviten afecciones al
potencial registro arqueológico. En estos replanteos de campo se localizarán los elementos de
interés, abordándose su señalización, que deberá llevarse a cabo al inicio de las obras.

Antes del inicio de las obras se prevé la realización de prospecciones de cara a la identificación
en la zona de posibles poblaciones de interés de especies con algún grado de protección.

Durante las obras para garantizar el cumplimiento de lo antedicho se utilizará el siguiente
PROGRAMA DE TRABAJO:

A. Para minimizar los efectos de las obras, el programa de trabajo relativo a las obras
deberá diseñarse siempre según este orden:

L Replanteos previos y estaquillado — se realizará por parte del contratista.

Il. Análisis de condiciones ambientales — se realizará conjuntamente con el
análisis del resto de condicionantes previos a la obra por parte del personal
especializado adscrito a la dirección de obra. Se incluye en general el análisis
de:

o Condicionantes ambientales, incluyendo:

=-  Condicionantes de carácter naturalístico (prospecciones de
vegetación de interés, nacientes cursos de agua, etc.)

=-  Condicionantes arqueológicos (presencia de registros
arqueológicos)

o Condicionantes geotécnicos

JUN Replanteo definitivo: introduciendo de ser necesario los cambios obligados por
los condicionantes detectados.

IV. — Vallado y señalización: se señalizarán por parte del contratista las zonas o
estructuras a proteger, vallándose de ser necesario. Se deberán respetar las
siguientes especificaciones:

o Los postes de vallados y señalización que se encuentren en terreno
natural (entorno del parque eólico, etc.) deberán ser de madera
similares a los existentes en la zona del emprendimiento.

o En zonas ventosas y/o con presencia de ganado no se podrán emplear
cintas de plástico, siendo obligatorio el uso de cuerda balizada.

96 LKSur S.A
Solicitud de Autorización Ambiental Previa

PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

o Antes del comienzo de la obra, por zonas, se deberán instalar las
señales y paneles informativos que indique la Dirección de Obra con
respecto al Medio Ambiente, como necesidades de limpieza, uso de
contenedores, cuidado del entorno, carácter de la zona, etc.

v. En cuanto se prevea se vayan a generar residuos con destino a vertedero,
deberán instalarse contenedores de forma previa a su generación.

B. Esta secuencia debe respetarse en todos los casos para una misma zona, no pudiendo
comenzar un paso hasta finalizar el siguiente; en cambio sí se podrán solapar para
zonas distintas cuando no se interfiera el avance de la obra, con autorización de la
Dirección de Obra, previo asesoramiento de los técnicos de medio ambiente que le
asistan.

11-6.1.2 Medidas de carácter paisajístico

De cara a salvaguardar en la medida de lo posible las características intrínsecas, se habilitarán
una serie de medidas que ayuden a camuflar algunos elementos de origen antrópico que se
introducen en el área. Estas medidas se indican a continuación:

e Uso de tipo de materiales en los caminos internos de similares características que los
ya existentes en el entorno.

e Se cubrirán con tierra las cámaras que se sitúen en las proximidades de los
aerogeneradores.

e Se usarán hitos de señalización de la línea, cuando sea necesario, acordes con el
entorno, no utilizándose elementos metálicos, o colores llamativos.

e Durante la excavación del terreno para las cimentaciones, se aprovechará la orografía
para ocultar el pedestal de hormigón de forma que no sobresalga del suelo más de 20
cm, sobre excavándose de ser necesario, y si el drenaje del terreno lo permite, para
evitar la sub-presión.

11-6.1.3 Medidas de carácter general durante las obras de la instalación

Durante las obras deberán contemplarse buenas prácticas que se pueden resumir en:

e  Replanteo en función de aspectos naturalísticos y patrimoniales de cara a proteger
es de

estos elementos como se ha indicado anteriormente, reduciendo las superfi
actuación al mínimo, en especial las plataformas de montaje y la adecuación de la
pista de acceso y los caminos interiores siempre que la pendiente y condiciones del
terreno lo permitan.

e Se cuidará que la ocupación de terrenos sea la mínima e imprescindible, realizándose
los acopios de materiales en aquellas superficies que se verán afectadas
necesariamente, como accesos y plataformas, o en aquellas que se acondiciones
específicamente para este fin, siendo entonces objeto de recuperación y/o
restauración.

e Se deberá garantizar que los aceites usados y los demás residuos procedentes de la
instalación, ya sea durante la fase de obra, como durante la fase de operación del
propio aerogenerador, sean recogidos y gestionados de acuerdo a lo dispuesto en la
normativa vigente.

LKSur S.A. 97
Solicitud de Autorización Ambiental Previa

PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

e Se deberá contar con un sistema de riegos de las superficies, garantizándose su
empleo con tiempo seco para evitar la emisión de polvo en la zona de obras, cuidando
especialmente los caminos y zonas transitoriamente desnudas.

e La limpieza de los camiones mixer se realizará en zonas establecidas al efecto, que
formarán parte, posteriormente de las superficies a restaurar.

e Se controlará que la ejecución de las obras se efectúe dentro del área mínima
indispensable para la realización del proyecto. Se restringirá al máximo la circulación
de maquinaria y vehículos fuera de las pistas, caminos habilitados para tal fin y áreas
de estacionamiento.

e Los sobrantes de excavación serán gestionados adecuadamente. De poseer las
características requeridas se reutilizarán. De no ser utilizados en la propia obra, se
utilizarán en el acondicionamiento de caminos vecinales de la zona. Si esto no fuera
posible, deberán gestionarse estos materiales adecuadamente, llevándolos a
vertedero o a relleno controlados.

e Por último deberán contemplarse de forma general prácticas respetuosas con el
medioambiente, de forma que se mantenga una correcta pulcritud u mínima
generación de residuos, se realicen campañas de limpieza durante y tras las obras, y se
garantice una adecuada ocupación del espacio.

111-6.1.4 Medias de Vigilancia Ambiental durante las Obras

En la fase de instalación deben arbitrarse las medidas que se indican en el Plan de Vigilancia
(sección IIl-7) de cara a evitar afecciones a las aguas, la fauna y la vegetación, minimizar los
impactos inherentes a las obras, asegurarse de la no existencia de restos arqueológicos
desconocidos que pudieran verse afectados.

11-6.1.5 Medidas de Prevención y Control de Sólidos en Suspensión durante las
Obras

En caso de detectarse escorrentías con arrastre significativo de sólidos, deberán arbitrarse
medidas de corrección en las obras. A este respecto se considera suficiente la realización de
zanjas drenantes en cotas inferiores a las obras que causen la afección, recurriéndose en
último caso a la utilización de geotextiles filtrantes. Su localización y diseño deberá proyectarse
de acuerdo con la dirección de obra en el transcurso de ésta.

111-6.1.6 Medidas de Restauración y Revegetación

Se refieren a las superficies afectadas cuya ocupación no sea necesaria durante la fase de
operación. En el parque eólico se trataría de plataformas, bordes de caminos y parte superior
de la zanja del cableado de energía cuando discurra por terreno natural.

En todos los casos, el tratamiento será de reposición, de forma que las superficies afectadas
queden del modo más similar posible a como se encontraban antes de la realización del
proyecto.

Dado el tipo de actuación prevista, la restauración consistirá en el remodelado y restitución
orográfica y revegetación. Posteriormente a la excavación del terreno de cobertura se deberá
acopiar adecuadamente la tierra vegetal, separada del resto del material extraído, para su
posterior reposición final en las superficies alteradas.

98 LKSur S.A
Solicitud de Autorización Ambiental Previa

PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

Cuando sea necesario, por haberse dado tránsito de maquinaria sobre las superficies a
restaurar, se procederá al descompactado de forma previa al extendido de la tierra vegetal.
Los movimientos de tierra finales, en todo caso tenderán a un remodelado del terreno hacia
las formas originales, evitándose las aristas y formas rectas.

Una vez finalizada la remodelación del terreno se procederá a su revegetación. En principio se
utilizará el método de hidrosiembra en todas las superficies afectadas.

III-6.2 Medidas Preventivas - Correctoras durante la Operación

111-6.2.1 Medidas de Vigilancia Ambiental durante la Operación

Durante la fase de explotación debe seguirse el Plan de Vigilancia que se indica más adelante
(sección 1Il-7), de cara a garantizar el buen desarrollo de las restauraciones y revegetaciones
efectuadas y controlar las posibles colisiones de aves con los aerogeneradores e impedir que la
existencia de carroña atraiga a especies orníticas de interés.

11-6.2.2 Corrección de Aerogeneradores Conflictivos

En el caso de que durante las labores de vigilancias de la fase de operación se detecte la
existencia de algún aerogenerador especialmente conflictivo, en lo que se refiere a muertes de
aves por colisión, deberán tomarse medidas para minimizar la afección.

En cuanto a los sistemas de corrección, existe la posibilidad de modificar la velocidad de
arranque o de realizar paradas técnicas temporales, en determinadas épocas del año, de los
aerogeneradores más problemáticos; o hacer más visibles sus palas, pudiéndose adoptar otras
medidas como su desmantelamiento y en su caso traslado.

11-6.2.3 Implantación de Paradas de Seguridad

Deberá estudiarse la importancia de las condiciones climatológicas (nieblas y nubes bajas) en
las colisiones. Como en el caso anterior, la importancia de la afección y la necesidad o no de
realizar paradas de seguridad y en qué condiciones, vendrá determinada tanto por el número y
resultados de las colisiones como por las especies orníticas afectadas, de acuerdo a los
resultados del Plan de Vigilancia y las indicaciones de la autoridad medioambiental al respecto.

HII-6.3 Medidas Correctoras en Fase de Abandono

1IF-6.3.1  Desmantelamiento Final de Instalaciones y Restauración de Superficies
Abandonadas

Una vez finalizada la vida útil del parque eólico se realizará el desmantelamiento de las
instalaciones, restaurándose las superficies abandonadas. Estas superficies se corresponden
con las ocupadas por los aerogeneradores.

LKSur S.A. 99
Solicitud de Autorización Ambiental Previa

PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

HI-7 Plan de Vigilancia

Tal como se desprende de las secciones anteriores, es necesario establecer un Plan de
Vigilancia, tanto durante la fase de construcción como durante la de operación. Los contenidos
del Plan de Vigilancia se indican a continuación.

HI-7.1 Fase de Construcción

11-7.1.1 Vigilancia de la Calidad de las Aguas

Durante las obras de instalación del Parque Eólico existe la posibilidad de que los movimientos
de tierras provoquen un aumento de finos en las aguas situadas a cotas inferiores a las obras,
en cuyo caso habrá que tomar las medidas establecidas en los capítulos anteriores.

Por ello, se establece en el Plan de Vigilancia la necesidad de realizar tanto inspecciones
visuales como toma de muestras y análisis químicos de las aguas. Se considera suficiente
realizar análisis de rutina de pH, conductividad y sólidos en suspensión, analizándose también
la concentración de hidrocarburos en caso de que se sospechen vertidos accidentales.

Además, de ser necesario, se analizarán la composición de las aguas extraídas de perforación
para abastecimiento a las viviendas que se encuentren cercanas a las obras. Estos análisis
deberán realizarse antes y durante las obras, así como en los primeros meses de
funcionamiento del parque.

En lo referido a la periodicidad de los análisis (tanto de aguas superficiales como
subterráneas), en principio se considera suficiente la realización de muestreos quincenales,
pudiéndose variar en función de los propios resultados de la analítica y del avance de las obras.

11F-7.1.2 Vigilancia y Control Operacional para Minimización de Impactos

Durante la fase de instalación resulta preceptiva la presencia de un técnico medioambiental,
con funciones de vigilancia, control y asesoramiento a la dirección de obra, de forma que se
garantice la no ejecución de innecesarias prácticas agresivas con el medio, como pueden ser;
replanteo inadecuado desde el punto de vista medioambiental, afecciones a nidos, vigilancia
de residuos y buenas prácticas de obra, abandono de objetos diversos por los operarios, etc.
Sus funciones incluirán el asesoramiento para la señalización de los elementos de interés
medioambiental que surjan o se detecten durante las obras, la vigilancia de la calidad de las
aguas de escorrentía en momentos de lluvias y la comprobación del establecimiento de las
medidas de protección a la avifauna en los tendidos eléctricos contemplados en el proyecto y
de unas correctas prácticas de restauración, incluyendo tanto remodelado del terreno como
labores de revegetación. Asimismo, será responsable de anotar las eventualidades o las
posibles modificaciones y su justificación medioambiental en registros específicos.

111-7.1.3 Control del Patrimonio Cultural

De forma paralela al control operacional, se realizará un control del patrimonio cultural
durante las fases de estaquillado y remoción de tierras por parte de un equipo especializado
en control del patrimonio, con labores de identificación, señalización y seguimiento de los
elementos de interés conocidos y vigilancia durante las excavaciones en previsión de nuevos
hallazgos. Asimismo el equipo se encontrará a disposición de la Dirección de Obra para

100 LKSur S.A
Solicitud de Autorización Ambiental Previa

PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

cualquier consulta relacionada con sus disciplinas (arqueología, etnografía, historia, etc.). Al
término del seguimiento, se emitirá el correspondiente informe y los datos se recogerán en la
memoria final.

117.14  Prospecciones y Vigilancias de Carácter Específico

Como refuerzo al control operacional, para conocer y en su caso paliar la posible incidencia
sobre la avifauna se realizarán visitas de inspección periódicas por parte de especialistas. La
metodología propuesta, de uso común en parques eólicos, se basa en la aplicación de dos
metodologías complementarias:

1) Realización de una serie de estaciones de censo ubicadas en el emplazamiento del
parque eólico y su entorno, para caracterizar la composición y estructura de la
comunidad de aves de la zona, comparando el área afectada por las obras con una
parcela de control libre de perturbaciones. Las estaciones de escucha tienen una
duración de 10 minutos durante los que se registran todos los contactos de aves,
visuales o auditivos, sin límite de distancia.

2) Realización de sesiones de una o dos horas de observación desde oteaderos, para
identificar las especies que utilizan la zona en algún momento de su ciclo vital,
prestando especial atención al uso que hacen del espacio y así conocer posibles
cambios de comportamiento u otro tipo de incidencias.

I11-7.2 Fase de Operación

111-7.2.1 Control de Medidas de Restauración

Una vez finalizadas las obras la vigilancia implica el control de las distintas medidas de
restauración, comprobándose el éxito de las siembras, para proceder al resembrado de las
superficies fallidas.

111-7.2.2 Control de la Avifauna

A tenor de los resultados del seguimiento realizado en fases previas, que se debe mantener
durante la instalación del parque, se plantea un programa de vigilancia ambiental con los
siguientes objetivos:

— Con carácter general, analizar la incidencia sobre la avifauna del parque eólico en fase
de operación, en lo referente a la mortalidad producida por colisión con los
aerogeneradores.

=- Con carácter específico, analizar la mortalidad de grandes aves.

Para el muestreo de la mortalidad se plantea una metodología que incluye dos tipos de
prospecciones; parciales y plenas.

Están especialmente encaminadas a encontrar y posteriormente extrapolar al total la
mortalidad de pequeñas aves y quirópteros. Se realiza sobre una selección de
aerogeneradores que permanecerán fijos en el futuro, con periodicidad quincenal. En
este caso, un observador cualificado realizará un rastreo cuidadoso por la base de los

LKSur S.A. 101
Solicitud de Autorización Ambiental Previa
PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

aerogeneradores hasta una distancia de 50 m, recogiendo todos los restos
encontrados, que serán identificados y analizados para conocer la causa de muerte. A
partir de la información se estimarán índices de mortalidad real aplicando los
correspondientes factores de corrección.

Prospecciones plenas

Con el objetivo de que no pase desapercibida la mortalidad de grandes aves, se ha de
realizar una prospección plena del parque eólico con periodicidad bimensual. En este
caso, un observador cualificado realizará un rastreo extensivo por la base de los
aerogeneradores hasta una distancia de 75 metros. Los restos encontrados serán
identificados, recogidos y se les realizarán las correspondientes necropsias para
estimar la causa de muerte.

111-7.2.3 Control de Carroña

En caso de detectarse por parte del personal del Parque Eólico, ganado muerto en las
proximidades de los aerogeneradores, y con el fin de evitar las colisiones de las aves
carroñeras, primeramente se taparán con lonas o similar, avisándose posteriormente para el
retiro de los mismo, por suponer un riesgo para la colisiones.

111-7.2.4 Control de Emisiones Sonoras

Durante la puesta en operación del parque, se realizará un monitoreo del ruido en el exterior e
interior de la vivienda más comprometida en horario diurno y nocturno, de manera de verificar
los resultados obtenidos en la evaluación y constatar con la normativa de referencia u otra
más exigente.

En caso de registrarse quejas de propietarios de viviendas cercanas, se procederá a la medi.
de las inmisiones en el exterior e interior de la vivienda afectada.

En el caso de no cumplir con la normativa y de ser necesario, se tomarán medidas para
minimizar el nivel de presión sonora en las viviendas causado por el funcionamiento de los
aerogeneradores.

Estas medidas pueden constar en la instalación de barreras naturales alrededor de las
viviendas comprometidas, como árboles y arbustos, acondicionar las aberturas de las
construcciones para obtener un mejor aislamiento acústico, y en el peor de los casos, detener
los aerogeneradores que causan el problema. Por ejemplo en caso de horas nocturnas cuando
la vivienda se encuentre habitada. Esto último se debe a que las viviendas que se encuentran
en la zona, no son de habitación permanente, permaneciendo por lo general deshabitadas por
la noche en período invernal.

Luego de efectuadas las intervenciones correspondientes, se realizarán nuevas mediciones
para garantizar que los límites de inmisión están de acuerdo a lo exigido en cada caso.

De ser necesario se instalará en zona a determinar adecuadamente, un puesto de medición de
inmisiones dentro del predio del parque eólico.

102 LKSur S.A
Solicitud de Autorización Ambiental Previa

PARQUE EÓLICO LIBERTADOR - Consorcio VENTI
nI-8 Plan de Contingencias

HI-8.1 Introducción

El control y monitoreo del Parque Eólico Libertador | durante su operación se realizará de
forma telecomandada, lo cual implica una supervisión en tiempo real y remota del
funcionamiento de los aerogeneradores mediante una computadora, garantizándose
continuamente con esto la máxima seguridad y eficiencia. No obstante al correcto
funcionamiento de las medidas de supervisión, es importante considerar en el proyecto un
Plan de Acción frente a posibles eventos que puedan provocar fallas en la operación del
parque y en la salud de las personas y el medio ambiente.

El siguiente documento indica los sistemas de detección, procedimientos de control, flujo de
comunicaciones y medidas de respuesta necesarios para afrontar de manera oportuna,
adecuada y efectiva una situación de emergencia, durante la operación del Parque Eólico
Libertador.

Una vez operativo el Plan, el Titular realizará las actualizaciones permanentemente, a través de
evaluaciones de riesgo continuas al Parque Eólico y sus operaciones. Lo anterior encabezado
por un experto en la prevención de riesgos y en concordancia con las Políticas de Medio
Ambiente, Seguridad y Salud Ocupacional que el Titular definirá una vez iniciada las actividades
del Parque Eólico.

III-8.2 Objetivos

11-8.2.1 Objetivo general

El Plan de Contingencias tiene como objetivo describir la línea de acción inmediata para
controlar las emergencias que se puedan presentar durante la operación del parque eólico, de
manera oportuna y eficaz, y así proteger la integridad y salud de cada persona y evitar daños a
los equipos e infraestructura del parque, como así también a los recursos ambientales.

11-8.2.2 Objetivos específicos

Los objetivos específicos del Plan de Contingencias son:

— Proteger al máximo la vida e integridad del personal brindando una oportunidad y
adecuada atención a las personas lesionadas durante la ocurrencia de una emergencia

— Proteger el medio ambiente

— Capacitar a todo el personal para actuar en caso de emergencias, preparando un
Equipo de Emergencias y asignando responsabilidades

— Asegurar la restricción del acceso al área de emergencia al personal no autorizado

— Asegurar la oportuna comunicación interna entre el personal responsable del parque
eólico y el personal a cargo del control de la emergencia, como así también la
comunicación con las instituciones de ayuda externa, tales como, ambulancia,
bomberos, mutualidad, entre otros

— Establecer zonas de seguridad al interior del parque eólico

— Mantener vigentes y operativos los procedimientos a aplicar en caso de emergencias

LKSur S.A. 103
Solicitud de Autorización Ambiental Previa

PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

III-8.3 Alcance y Estrategia

El alcance del presente Plan de Emergencias, comprende desde el momento de la
identificación de la emergencia hasta el control absoluto de ella.

Por otra parte, y como estrategia general para el funcionamiento óptimo del plan, se considera
la ejecución de las siguientes medidas:

Definición de riesgo al interior del parque eólico

Identificación y demarcación de las zonas de seguridad y vías de evacuación, tanto
internas como externas al área del proyecto

Habilitación de señalización preventiva de seguridad al interior del parque
Evaluaciones periódicas del Plan de Contingencias

Definición de un Flujo de Comunicaciones

Disposición de equipos y elementos de seguridad para los trabajadores

Capacitaciones del personal en temas de emergencia

HI-8.4 Definiciones

A continuación se plasman algunos conceptos claves para la adecuada implementación del
presente Plan de Contingencias:

Evento no deseado: cualquier situación inesperada que interrumpe el funcionamiento
normal de las actividades.

Incidente: evento no deseado que después de ocurrido no presenta lesiones ni daños
a la salud de las personas, ni efectos adversos al medio ambiente o a la comunidad.
Accidente: evento no deseado que da lugar a muerte, lesión, enfermedad, daño a la
salud de las personas, efectos adversos al medio ambiente o comunidad u otra
pérdida.

Peligro: cualquier situación o fuente que tiene un potencial de producir un accidente
de trabajo o una enfermedad profesional.

Riesgo: Combinación entre probabilidad y consecuencia de la ocurrencia de un
determinado evento (Impacto sobre las personas, el medio ambiente, propiedad y/o
comunidad).

Emergencia: se define como un evento no deseado que pone en grave riesgo la
integridad física de las personas, los recursos materiales o el medio ambiente y que
para su control los recursos internos existentes son insuficientes.

Alerta: aviso a través del flujo de comunicaciones que impone el estado de atención
de la organización.

Alarma: aviso a través del flujo de comunicaciones que impone el estado de
emergencia en la organización.

Flujo de comunicaciones: diagrama que indica el curso que debe seguir la información
por los distintos niveles de la organización que opere en el parque eólico.

Coordinador general de la emergencia: supervisor a cargo de la planificación,
organización y control de todas las acciones necesarias para el control de la
emergencia, pudiendo éste ser el jefe del área afectada y/o junto con el administrador
residente.

104

LKSur S.A
Solicitud de Autorización Ambiental Previa
PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

e Zona de seguridad: sector preestablecido, seguro, amplio, señalizado y que no
presente ningún tipo de riesgos para las personas, estando reunidos en ese lugar y una
vez realizada la evacuación.

e Equipo de Emergencia: personal calificado y con las competencias para actuar en
primera instancia ante una emergencia.

III-8.5 Aspectos Claves para la Implementación
1IF8.5.1 Designación de las responsabilidades
A- Funciones del Coordinador General de Emergencia

Todo evento que se produzca en el área de trabajo tendrá una oportuna acción de respuesta
por los responsables de la empresa bajo la supervisión del Coordinador General de
Emergencia. Al respecto, se tendrá en cuenta el siguiente orden de prioridades:

e Garantizar la integridad física de las personas
e Evitar la ocurrencia de daños sobre el ambiente y su entorno
e Garantizar la seguridad en el parque eólico y su área inmediata

La función principal del Coordinador General de Emergencia será manejar las comunicaciones
entre las oficinas de telecomando y el parque eólico, cuando la emergencia sea calificada
como seria o cuando sobrepase el nivel de respuesta de los recursos disponibles.

Por otra parte, se definen las siguientes funciones específicas del Coordinador General:

e Identificar y confirmar el grado de la emergencia

e Asegurar que todas las acciones de respuesta se lleven a cabo bajo medidas de
seguridad extremas. Evaluar y establecer el Plan de Acción a seguir.

e  Responsabilizar las actuaciones que se lleven a cabo durante la emergencia.

e Decidir si es necesaria la ayuda externa (ambulancias, bomberos, etc.) cuando estime
que los recursos disponibles en el parque eólico sean sobrepasados por la emergencia.

e Informar a la oficina central sobre el control de la emergencia hasta la declaración de
finalización de ella.

B- Funciones de la Oficina Central de Contingencia

Oficina ubicada en la sala de telecomando, en la cual se efectuará la coordinación con
bomberos, mutualidad, etc. frente a alguna emergencia.

C- Funciones del Equipo de Emergencia

Un elemento clave en el combate de la emergencia es la definición de un Equipo de
Emergencia, capacitada y preparada en el control de las emergencias. El objetivo de esta
unidad, será liderar las operaciones asociadas a la evacuación del personal hacia zonas de
seguridad y la prestación de los primeros auxilios. Esta unidad estará liderada por el
Coordinador General de Emergencia.

Otras funciones específicas del Equipo de Emergencia son:

LKSur S.A. 105
Solicitud de Autorización Ambiental Previa
PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

e Seguir las órdenes del Coordinador General de la Emergencia.

+ No ingresar a la emergencia hasta estar seguro de que sus equipos de intervención se
encuentran en buenas condiciones.

e Revisar y asegurar la zona (interrumpir sistema eléctrico, etc.) afectada para evitar
mayores daños personales (incluyendo al personal) o materiales.

e Asistencia a los heridos.

e Salvamento de la propiedad para reducir pérdidas.

Para la adecuada preparación de las personas que compondrán este Equipo, se preparará un
Programa de Capacitaciones e inducciones en el uso de equipos de combate de emergencias y
de las medidas a ejecutar para la prestación adecuada de primeros auxilios.

11F-8.5.2 Equipo de comunicaciones

Una vez identificada la emergencia, se activará inmediatamente el Flujo de Comunicaciones.
Este flujo será ejecutado a través del uso de equipos móviles de comunicación, conectados con
la oficina central de contingencias (sala de telecomando) y ésta, a su vez, con las unidades de
auxilio externas (ambulancias, mutualidad, bomberos, etc.).

Los detalles del Flujo de Comunicaciones se indican en el apartado !!!-8.7.2 del presente Plan.

11-8.5.3 Equipos de respuesta

Los equipos de respuesta corresponderán a:

Equipos de Comunicación:

— Radios de largo alcance
— Red de telefonía celular

Equipo de primeros auxilios y apoyo:

—  Botiquines de primeros auxilios
— Equipo de personas preparadas para brindar atención de primeros auxilios

Equipo contra incendio:

—- Extintores portátiles de PQS en la sala de control y vigilancia y en la subestación
concentradora

— Estanque presente en la sala de control

—  Baldes de arena

I1I-8.6 Actividades previas necesarias para la aplicabilidad del Plan de
Contingencias

Para el desarrollo integro de los procedimientos de control de emergencia, la empresa definirá
previamente las siguientes actividades:

1. Capacitación a todos sus trabajadores, respecto de los contenidos de los
procedimientos de control de emergencia y del plan de comunicaciones. Además se
instruirá del rol que cumple cada uno en su ejecución.

106 LKSur S.A
Solicitud de Autorización Ambiental Previa

PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

Se mantendrá un libro de registro, con el nombre, fecha, temática u firma del
trabajador capacitado.

2. Recursos y equipos: necesarios para la correcta implementación de los procedimientos
de control de emergencia y del Flujo de Comunicaciones.

3. Evaluación permanente del Plan: las que permitirán evaluar la aplicabilidad y
efectividad del Procedimiento de Emergencia y del Flujo de Comunicaciones y así
tender a su mejora y optimización.

I11-8.7 Desarrollo del Plan de Contingencias

111-8.7.1 Oportunidad en que se pueden presentar las emergencias
La oportunidad en que se pueden presentar las emergencias y las diferencias de respuesta son:

— Durante el horario normal de trabajo en el cual se dispone de la mayor parte del
personal para constituir y activar la organización de contingencias; y

— Fuera del horario normal de trabajo, durante el cual la detección y comunicación de la
contingencia y eventualmente la toma de acciones iniciales estarán a cargo del
encargado de vigilancia del parque y el encargado de la sala de telecomando
previamente capacitados.

11F-8.7.2 Acciones de control de emergencias

En los procedimientos de respuesta a eventuales situaciones de emergencia se considera una
secuencia de pasos a seguir en la actuación del personal. Entre ellos se considera los sistemas
de detección, el flujo de comunicación a seguir, las medidas de control, los tiempos de
respuesta, y las actividades de finalización de emergencia.

A continuación se detalla cada uno de los pasos
1. Sistema de detección
Los sistemas de detección de emergencias se basan en:

La observación y vigilancia en el predio del Parque Eólico:

El Parque Eólico, contará con una sala de vigilancia o de cuidador. La labor del vigilante será
inspeccionar con una frecuencia diaria las componentes del Parque.

En caso de que la observación arroje como resultado, la detección de alguna falla o evento no
deseado que implique la afectación de uno de los componentes o equipos del Parque, el
vigilante estará capacitado para dimensionar el evento y dar aviso de inmediato al operador de
turno de la central de telecomando, quien procederá a activar el Procedimiento de Control de
la Emergencia (ver Punto 3). Para esto último, el operador del parque informará la localización
de la falla, su magnitud, el día y hora y todos los antecedentes que sean necesarios para la
identificación de la emergencia.

Para una correcta toma de decisiones es de prioridad absoluta que tanto el operador del
parque como el de la sala de telecomando sean capacitados para dimensionar y magnificar

LKSur S.A. 107
Solicitud de Autorización Ambiental Previa
PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

adecuadamente la situación. Para ello, ambos serán capacitados en función de considerar un
evento no deseado bajo las siguientes definiciones:

— Leve: El incidente que produce solo daños materiales y no existen daños a terceros. Es
fácilmente controlado con recursos propios.

—- Serio: Existen personas lesionadas y daños materiales, daños externos leves y efectos
ambientales en áreas limitadas. Para el control del evento es necesario recurrir a
recursos externos. El flujo de comunicaciones debe llegar hasta el encargado de
Prevención de Riesgo y Coordinador General de Emergencia.

— Grave: El evento provoca lesionados graves, o muertes y/o daños materiales graves,
daños externos graves, alteraciones graves del medio ambiente en zonas extensas. Su
control es complejo y se debe contar con todos los recursos propios y externos
necesarios. Es considerado un accidente.

Monitoreo en línea de los equipos que operan el Parque Eólico:

A su vez, en la sala de telecomando, se estarán monitoreando en línea las componentes y
equipos que integran el Parque y las variables que permiten su funcionamiento (condiciones
de viento, entre otras variables meteorológicas). Este monitoreo es permanente durante las 24
horas los 365 días del año.

En caso de detectar alguna falla en los equipos (ya sea por aviso desde la sala de vigilancia o
directamente detectada en el monitoreo en Línea), se procederá a activar el Procedimiento de
Control de la Emergencia (ver Punto 3).

2. Activación de Flujo de Comunicaciones

Se inicia cuando es detectada la emergencia y se alerta al equipo encargado de su control. Esta
referido a las acciones y medidas tendientes a entregar a cada uno de los trabajadores los
procedimientos de transmisión y recepción de información que serán activados. Para mayor
eficiencia en la entrega de información, se establece un Flujo de Comunicaciones de acuerdo a
la clasificación de la emergencia.

En la siguiente figura se ilustra el flujo de comunicaciones ante una situación de emergencia.

108 LKSur S.A
Solicitud de Autorización Ambiental Previa

PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

FLUJO DE COMUNICACIONES

Operador del parque alerta y magnifica el
evento, en caso de que éste ocurra en el área

del parque eólico

I

Operador de la Sala de Telecomando y
Coordinador General magnífica el evento no

deseado

JJ

l

Coordinador
General califica
un evento leve

Coordinador General califica un
evento serio, se informa a
Prevencionista de Riesgo

Prevencionista de riesgo y
coordinador general de
emergencia califican evento
grave

Coordinador general de
emergencia activa
la Alarma de Emergencias

Í

1 Coordinador general de
emergencia activa
la Alarma de Emergencias

ale

Coordinador general de
emergencia alerta evento serio
a la oficina central de la
Empresa Titular

Coordinador general de
emergencia alerta evento grave
a la oficina central de la
Empresa Titular

l

sl
Oficina central de contingencia
Oficina central de contingencia | | [alerta a los servicios de urgencia |. | Erencia General
alerta a los servicios de en salud y a los servicios de | famillares de log
urgencia en salud emergencia externos (bomberos, trabajadores
| mutualista, etc.)
l
1
l ,
Actúa Equipo de
Emergencia
ñ 1
Actúa Equipo de le
Emergencia F y
ús equipa de a L- [actúa serios de urgencia
0 Emergencia
z Actúa servicios de urgencia ]
o en salud
A ! Actúa servicios de
bs] | emergencia externos
«< 1
I
Se controla el evento
L
Se informa, evalúa y registra el evento ocurrido
T T
! 1
LEVE 1 SERIO I GRAVE
Figura 42: Plan de Contingencias — Flujo de Comunicaciones.
LKSur S.A. 109
Solicitud de Autorización Ambiental Previa

PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

3. Procedimiento de Control de la Emergencia

Para el ataque y control definitivo de la emergencia se debe analizar adecuadamente el

escenario y luego definir en conjunto el procedimiento más adecuado para enfrentar la
emergencia, realizando la siguiente secuencia de pasos:

Tal como fue señalado en el punto 1, el personal evalúa el grado de complejidad de la
falla que ocasionó la emergencia, para luego dar el aviso correspondiente al equipo de
control de emergencia, dando con ello inicio al procedimiento para su control. Esta
actividad la realiza el operador de mantención y vigilancia presente en el sitio en
comunicación con los operadores de la central de comando

En caso de que la falla no sea de gran complejidad se procederá a activar el sistema de
frenado de los aerogeneradores y reparar los posibles daños del sistema.

Esta actividad de frenado será realizada por personal autorizado y especializado por la
empresa para la ejecución de las maniobras de reparación, garantizando la máxima
seguridad a sus trabajadores. El evento será registrado.

Por el contrario, en caso de que la falla sea de una complejidad mayor, se dará la
instrucción de aplicar el sistema de freno absoluto, el cual permite detener
completamente las turbinas.

Una vez que las turbinas se encuentren detenidas se procederá a la reparación de los
posibles daños del sistema, la cual será realizada por profesionales especializados y
autorizados por la empresa.

Las acciones de evaluación y reparación de fallas complejas en el sistema serán
supervisadas en terreno por profesionales encargados de la funcionalidad de los
aerogeneradores en compañía de profesionales expertos en seguridad y prevención de
riesgos.

Cabe señalar que se definirá para la operación del Parque, un “Equipo de Emergencia”,

compuesto por integrantes de la sala de telecomando, del puesto de vigilancia y del equipo

encargado del mantenimiento, el cual será conformado a la brevedad en el caso de activación
de la emergencia. Las características de este equipo serán:

Los trabajadores, tendrán claro con anterioridad sus respectivas responsabilidades
para actuar frente a una emergencia.

Se contará con equipo de protección personal para todos los trabajadores que
ejecuten labores de mantenimiento y vigilancia del Parque.

El Parque contará con los debidos sistemas de seguridad y en caso de detectarse algún
evento de incendio, el Parque contará con equipos de control en la zona de la
subestación, que consisten básicamente en extintores. Todo personal de
mantenimiento y vigilancia conocerá la forma de uso de dichos elementos.

110

LKSur S.A
Solicitud de Autorización Ambiental Previa
PARQUE EÓLICO LIBERTADOR — Consorcio VENTI

4. Tiempo de respuesta

Como tiempo de respuesta se considera desde el momento que se da el primer aviso de
emergencia hasta el momento en que la emergencia es controlada y se finaliza mediante la
elaboración de un informe de evaluación.

Los tiempos de respuesta dependerán del grado de emergencia que haya ocurrido.

=- Si se considera una emergencia leve el tiempo de respuesta será menor. Esto debido a
que el personal de mantenimiento sólo informará y dará aviso de una falla para frenar
de forma parcial los aerogeneradores y así poder corregirla.

=- Si se considera una emergencia media el tiempo de respuesta será mayor, ya que el
personal de mantenimiento dará aviso de la falla para el frenado absoluto de los
aerogeneradores. El tiempo de respuesta aumentará debido a que el equipo de
control deberá dimensionar la situación y evaluar las posibles soluciones. En algunos
casos será necesario que parte del personal se di.

a la zona del problema. Luego se
iniciará nuevamente el funcionamiento de los aerogeneradores.

=- Si se considera una emergencia grave el tiempo de respuesta será mayor, dado que el
personal de mantenimiento dará a conocer la falla y se activará el frenado absoluto de
los aerogeneradores. A esto se incluye además, que se dará aviso a recursos humanos
externos.

5. Fin de la Emergencia

Se deben definir las condiciones para decretar el término de la situación que generó la
emergencia y una vez que se cumplan dar la información a quien corresponda. Al respecto se
debe realizar una completa investigación del evento no deseado, recolectando todas las
evidencias posibles, con el fin de hacer las correcciones y evitar una nueva ocurrencia.

Finalmente y luego de controlada la emergencia, se procederá a realizar las siguientes
actividades:

— Restauración de los sistemas eléctricos.

— Limpieza de equipos luego de una emergencia.

—  Rearmar equipamiento contra incendios, reponer extintores, etc.

— Trasladar a la central los extintores descargados u otros elementos.

Finalmente, luego de controlada la emergencia, el personal encargado realizará los informes
de evaluación de emergencia internos e informes de evaluación de emergencia a organismos
externos cuando sea necesario (eventos serios y graves).

LKSur S.A. 111
ANEXO I

Tetrápodos: composición e impacto ambiental
INFORME TÉCNICO:

TETRÁPODOS: composición e impacto ambiental

Proyecto: Parque Eólico “El Libertador 1”

INFORME PARA LKSUR S.A.

Equipo de trabajo:

Profesional responsable: Lic. Joaquín Aldabe

Coordinación y estudio de aves: Bach. Pablo Rocca y Joaquín Aldabe
Estudio de mamíferos: Mastozoólogo Enrique González.

Estudio de anfibios y reptiles: MSc. Andrés Canavero.

15 de Abril de 2011
ÍNDICE

Sección 1: Marco de trabajO....ommcniinnnnninnr cerraran 4
Sección 2: MetodolOgÍA...ococmcicinnnnmrrr riera rara rra 4
AAA 5
NAAA 5
AnFibiOS Y FeptileS.......oononnncininnnnncnonnnninicnonanicanonarc coco cononan anciana rro arrancan 7
Sección 3: Caracterización de ensambles de tetrápodos e impacto sobre cada grupo............ 8
AAA 8
NAAA 9
ANTibiOS Y TeptileS........onnoncinicnonnicninnaninnnncnaccnrcnn conoci ron nr nano ancora ainia 13
Sección 4: Impacto potencial sobre tetrápodos y medidas de mitigación...........amacocnononmmnnos 15
Fase de CONSHUCCIÓN.....occicononononnnnonononcnnnocoroconnnonenenoconanncnenonnnnno rn rnnnnnr nero nn nananaranannos 15
Instalación de infraestructura.....ococicinininnnncnncnnennerrcncnncneneno coro roronnr nero rn nnnanarnc rones 15
Parque eólico en funcionamiento......oocicnnnncnnnncnononicanacanonananc no naciona oncnacor arar 16

Informe Tetrápodos, El Liber

1. MARCO DE TRABAJO

El presente informe presenta los resultados del estudio de tetrápodos encomendado por LKSur
S.A. en el área en donde se ha proyectado el emprendimiento Parque Eólico Libertador | (34* 29
41” S; 55” 8' 18” W) . Se presentan inventarios comentados de especies, resaltando los
principales valores biológicos del área, y se describe la fauna que podría verse afectada por dicho

emprendimiento proponiendo medidas de mitigación.

2. METODOLOGÍA

Para cada grupo de tetrápodo (mamíferos, aves, anfibios y reptiles) se realizó una revisión
bibliográfica y una salida de campo desde el 2 al 4 de abril de 2011 a cargo de un especialista. Se
recorrieron los distintos predios en los cuales se llevará a cabo el emprendimiento. El mayor
esfuerzo de campo se realizó sobre el camino vecinal donde se instalará un importante número de

aerogeneradores (Figura 1).

Figura 1. Áreas principales (círculos punteados) donde se realizó el mayor esfuerzo de muestreo en todos

los grupos de tetrápodos. La línea roja son los límites prediales.

Considerando que las distintas etapas del emprendimiento pueden afectar de manera diferencial a
los tetrápodos, se evalúan los impactos en función de cada una de las mismas:
> fase de construcción (movimiento de tierra y maquinarias)
> instalación de infraestructura (aerogeneradores, plataformas, tendidos eléctricos) y
caminería

> parque eólico en funcionamiento
Metodología específica por grupo de tetrápodos

Mamíferos

Para el estudio de los mamíferos se utilizaron los siguientes métodos:

Método 1: se muestrearon micromamíferos con trampas Sherman, realizándose un esfuerzo de
captura de 160 trampas noche, divididas en dos ambientes (50 % en cada uno); a saber: a)
extensiones de monte lineal ubicados en una matriz de pradera pastoreada (asociados a cercos
de piedra o antiguos alambrados) y b) pastizales ubicados en bordes de caminos (Figura 2).
Método 2: se realizaron recorridas diurnas en búsqueda de huellas, fecas, restos y ejemplares
vivos.

Método 3: se identificaron y colectaron especímenes atropellados en carreteras y caminos
circundantes.

Método 4: se entrevistaron a dos habitantes del lugar consultándolos acerca de las especies de
mamíferos que conocían para la zona.

Método 5: se utilizaron redes de niebla para el muestreo de murciélagos, ubicándose tres redes en

torno a una vivienda rural y una sobre un tajamar.

Figura 2. Trampas Sherman para muestrear micromamíferos, prontas para ser ubicadas dentro del pastizal.

Aves

La primera aproximación a la riqueza (número de especies) esperada en el predio fue obtenida a
partir de Brazeiro et al. (2008), en donde se estima el número de especies potencial en la
cuadrícula G - 27 de la cartografía del Servicio Geográfico Militar (SGM). Brazeiro et al. (2008) es
un abordaje útil cuando se trabaja a gran escala, pero presenta importantes limitaciones cuando

se trabaja a la escala de cuadrícula del SGM.
En este sentido, para incrementar la confiabilidad de la información sobre las especies en
el sitio se realizaron trabajos de campo y una revisión de registros de aves en zonas aledañas
(radio< 25 km) y de características ambientales similares. Las listas de especies consultadas
corresponden a las localidades: Villa Serrana (34? 19' 18,4” S; 54” 59' 9,3” W), Cerro Arequita y
Cerro del Cuervo (34* 17' 13,9” S; 55” 15' 45” W), y el Parque de Vacaciones de UTE (34* 25'
27,5” S; 55* 11 19,8” W). Para la evaluación de la importancia del sitio para la conservación a
nivel nacional e internacional se revisó Cravino et al. (2009) y Aldabe et al. (2009),
respectivamente.

Durante los trabajos de campo se realizó una recorrida inicial para la caracterización de los
distintos ambientes para las aves. Posteriormente se realizó un muestreo por transecta lineal
(siguiendo el protocolo descrito en Gregory ef al. 2004). Se recorrieron seis transectas de 600m,
separadas entre sí por más de 500m, y ubicadas perpendiculares al camino vecinal (Figuras 1 y
3). Fueron recorridas por un único observador y se registraron todas las especies de aves vistas u
oídas.

Para cada especie registrada en los muestreos se calculó la frecuencia de ocurrencia

relativa (F.O.), expresada en porcentaje:

FO.= (e : 100
N7

Siendo ni el número de transectas en que aparece la especie ¡ y Nt el número total de transectas.

El mayor esfuerzo de campo se realizó en la zona del camino vecinal (Figura 1) donde los
principales ambientes son el pastizal pastoreado, pastizal alto (banquina) y parches de monte
nativo. También se recorrió una importante extensión de monte nativo (ver fotos de los ambientes

en anexo).
Informe Tetrápodos, El Libertador l, abril 2011

Hacia/Minas Camino vecinal

Ruta 12

yl
pS

Muestreo monte nativo, *

Figura 3. Ubicación de las transectas de muestreo y monte nativo relevado.

Alos efectos de registrar especies de aves prioritarias para el Sistema Nacional de Áreas
Protegidas (sensu Cravino et al. 2009) y con problemas de conservación a nivel internacional
(sensu Aldabe et al. 2009), se utilizó la técnica del play back' para buscar las siguientes especies
de aves: ratonera aperdizada (Chistotorus platensis), cachirla dorada (Anthus nattereri), coludo
chico (Emberizoides ypiranganus), tachurí canela (Polystictus pectoralis) y cardenal amarillo

(Gubernatrix cristata).

Anfibios y reptiles

Los anfibios y reptiles fueron relevados a través de muestreos diurnos y nocturnos en sitios de
reproducción, alimentación, reposo y refugio. Los muestreos diurnos consistieron en la recorrida
de sitios de refugio y alimentación: pedregales, cuerpos de agua (e.g. cañadas, tajamares) y
praderas, donde se buscaron anfibios y reptiles bajo piedra, tronco y en la vegetación (e.g.
"juncos", "caraguatá”). Estas recorridas diurnas permitieron la ubicación de los sitios de
reproducción de anfibios, los cuales fueron recorridos en salidas nocturnas registrando los
anfibios observados directamente, con el uso de linternas, y a través de sus vocalizaciones (Heyer
et al. 1994). La información obtenida se complementó con entrevistas a dos lugareños a quienes
se les preguntó acerca de su existencia en base a encuentros con organismos de estos grupos
zoológicos. Todos los ejemplares colectados fueron depositado en la colección del Museo
Nacional de Historia Natural, Montevideo, Uruguay, bajo el acrónimo: MNHN.

' Técnica de play back: consiste en reproducir el canto de la especie aves con un reproductor esperando
que las mismas respondan al canto.
3. CARACTERIZACIÓN DE ENSAMBLES DE TETRÁPODOS E IMPACTOS SOBRE CADA
GRUPO

Mamíferos
Se identificaron 22 especies de mamíferos pertenecientes a 6 Órdenes y 12 Familias. La tabla 1
en el anexo resume los resultados.

Entre las especies identificadas se encuentran varias que son prioritarias para la
conservación en Uruguay (mulita, tatú, zorros perro y gris, nutria), pero las mismas fueron
incluidas como tales debido a su potencial productivo.

El gato montés es prioritaria para la conservación en el país debido a que representa un
endemismo regional, cuya distribución abarca buena parte del Cono Sur. El ratón hocicudo de
José es una especie endémica de Uruguay y presenta distribución restringida en el país. Sin
embargo, por tratarse de un roedor relativamente prolífico, ocupar ambientes modificados y, en
base a los últimos adelantos respecto a la sistemática, identificación e historia natural de la
especie, no es de esperarse que su situación implique un riesgo de extinción alto ni medio en el
país.

Si bien no se pudo constatar la presencia de especies de murciélagos durante el trabajo de
campo, la misma es indudable, ya que los quirópteros se encuentran en todos los ecosistemas. La
presencia de las especies señaladas en la tabla 2 del anexo podría considerarse segura en el
área. Es probable asimismo que se registren 4 o 5 especies más. Todas las especies de
murciélagos de Uruguay, salvo el vampiro, son consideradas prioritarias para la conservación.
Entre las de alta probabilidad de ocurrir, el murciélago cola de ratón es una especie migratoria,
resultando pues prioritario el monitoreo de los efectos de los molinos sobre esta especie. Cabe
señalar que la ausencia de registro de colonias importantes de la especie en la zona permite

considerar poco probable un impacto severo sobre la misma.
Sobre los impactos en los mamíferos

En cuanto a los quirópteros (murciélagos) potencialmente presentes en el área, la especie T.
brasiliensis (murciélago cola de ratón), única presumiblemente migratoria en el país, se encuentra
en la región principalmente en edificaciones humanas, y por lo tanto en zonas urbanas o
establecimientos rurales. Los factores que llevaron a considerar a esta especie en su momento
con problemas globales de conservación fueron básicamente la eliminación de colonias (de hasta
30 millones de individuos) en Norteamérica. En América del Sur se reportó la eliminación casi total
de una colonia de 12 millones de ejemplares en Escaba, Tucumán, Argentina. En Uruguay las

colonias conocidas son de algunos cientos de ejemplares. Las migraciones de la especie son
protagonizadas básicamente por hembras y se extienden aproximadamente 1500 km. En este
caso en particular (proyecto Parque Eólico Libertador l), por las características del hábitat,
consideramos improbable que pueda existir una incidencia negativa particular sobre éstos
murciélagos.

No se identifican medidas concretas a ser tomadas en relación a la construcción del parque
eólico con el fin de mitigar el impacto sobre los mamíferos, más allá de las buenas prácticas
generales recomendadas a nivel internacional para la instalación de parques eólicos.

Es altamente recomendable monitorear el efecto de los molinos sobre las poblaciones de

murciélagos en general.

Aves

El Parque eólico El Libertador | se encuentra en el límite sur de un área de importancia para la
conservación de las aves a nivel global, IBA Serranías del Este? (Aldabe et al. in prep.). Dicho
parque representa el 0,3 % de la superficie total de la IBA. Fue designada como tal por presentar
poblaciones de ocho especies de aves amenazadas a nivel global y tres especies restringidas al
bioma pampeano (Aldabe ef al. 2009). Sin embargo, muchos de los ambientes utilizados por estas
aves (pastizales húmedos de alto porte) no están presentes en el predio del emprendimiento, lo
que hace pensar que difícilmente estas especies se encuentren establecidas en el área de interés.

Según Brazeiro et al. (2008) la cuadrícula a la cual pertenece el emprendimiento
potencialmente podría contener una riqueza de especies entre 256 y 269 aves. Lo observado
durante los trabajos de campo y de acuerdo a la revisión de registros (Álvarez y Carriquiry com.
pers.) la riqueza observada (número de especies observado) de la zona es de 130 especies de
aves. De éstas el carpinterito enano y el ñandú presentan problemas de conservación a nivel
global, por lo cual son catalogadas como “casi amenazadas” por UICN?. También se destaca el
águila mora como especie prioritaria para el SNAP (Cravino et al. 2009).

Durante los trabajos de campo fueron registradas 52 especies de aves pertenecientes a 16
Órdenes y 27 Familias, las cuales significan el 12 % de las especies de aves registradas para
nuestro país (Anexo, tabla 3). Cabe destacar que la fecha de realización de los muestreos fue
hacia finales de la temporada en la que están presentes especies migratorias estivales (primavera
y verano) y comenzando la temporada en que arriban especies invernales (otoño e invierno), lo
que en parte puede estar explicando la riqueza de aves observada durante los trabajos de campo.
El ñandú (Rhea americana) fue la única especie con problemas de conservación a nivel
internacional y prioritaria para el SNAP registrada en la zona. Fue observada en un campo lindero
a los predios que integran el emprendimiento del parque eólico. Cabe destacar que el estatus del

ñandú a nivel nacional no esta comprometido (Aldabe obs.pers., Azpiroz 2001).

2 IBA (Important Bird Area) es un programa a nivel internacional para identificar áreas de importancia para la
conservación de las aves.
¿UICN (Unión Internacional para la Conservación de la Naturaleza).
De acuerdo a los muestreos realizados, dos especies (la perdiz y el tero) obtuvieron una
frecuencia de ocurrencia relativa (FO expresada en %) por encima del 80 %?. El tero fue la única
especie registrada en todas las transectas del muestreo (Figura 4). Debido a sus hábitos terrícolas
y a su poca tendencia al vuelo, la perdiz no se verá afectada por las aspas de los generadores. El
tero podría representar un problema en especial durante el invierno cuando tiende a agruparse
formando grupos de varios individuos; sin embargo es una especie abundante y bien distribuida en
nuestro país y la región, dado que se ha visto favorecida por otros usos de la tierra.

Se destacan con una frecuencia de ocurrencia relativa entre 30 % y 50 % especies de
rapaces como el halconcito común, el águila de cola blanca y los buitres (Chatartes aura y
Coragyps atratus). Estas especies se han observado que utilizan tanto para alimentarse como
para reposar la zona donde se instalarán los aerogeneradores. Sin embargo no se sabe con
certeza la magnitud del efecto que puede tener sobre estas poblaciones. Todo el grupo de
rapaces debe ser considerado para evaluaciones de mortalidad una vez en funcionamiento el

parque eólico.

Canario de la sierra
Arañero cara negra
Naranjero

Zorzal

Churrinche
Tiqutiqui común
Tío - tio

Pijuí común
Tepradorcito
Carpintero nuca roja
Carpintero blanco
Lechucita de campo
Pirincho

Torcaza

Becasina

Carancho

Buítre cabeza negra
Pecho amarilo
Ratonera

Cachirla pálida
Carpintero de campo
Aguila cola blanca
Verdón

Calandria

Benteveo

Viudta blanca
Homero

Cotorra

Halconcito

Chingolo

Vida gris
Espinero

Perdz

Tero

3
3
g
3
S
a
3
$
3
3
2
8

100

Figura 4. Porcentaje de la frecuencia de ocurrencia relativa (FO %) de las especies muestreadas.

Se debe tener en cuenta que la FO aquí presentada corresponde a una sola visita al sitio de estudio, por lo
que las mismas pueden no ser representativas de lo que sucede en el área a lo largo del año.

10
No se obtuvieron resultados positivos con la búsqueda de especies prioritarias para el
SNAP y de importancia para la conservación global a través de play back. Tampoco han sido
detectado humedales de grandes dimensiones ni en los predios ni en zonas aledañas a los
mismos que funcionen como grandes atractivos para aves acuáticas (grupo sensible a los
aerogeneradores por su gran tamaño y actividad de vuelo).

A priori el sitio no se encuentra en un pasaje de especies migratorias. Algunas especies de
migratorias de chorlos de pastizal (chorlo pampa y chorlito canela) tienen registros en el norte del
país (departamentos de Paysandú, Salto y Artigas) y sus principales áreas de estadía en nuestro
país son pastizales de las lagunas costeras del este del país (Lanctot et al. 2002). En este sentido
una ruta posible para estas aves puede ser por el interior del país, pero no hay datos publicados al
respecto.

Los principales ambientes identificados para las aves fueron pastizal o pradera, parches de
monte nativo, monte nativo y tajamares. En el pastizal se diferencian claramente especies de aves
que utilizan vegetación de alto porte que se desarrolla en la banquina del camino vecinal (como el
verdón o la monterita cabeza gris) y aquellas que son propias de pastizales pastoreados (como el

tero y la perdiz) (Figura 5).

T——— Pastizal de alto porte —— a] — Pastizal pastoreado —7
(banquina)

Figura 5. Pastizal de alto porte sobre el camino vecinal y pastizal pastoreado en los predios rurales.

Los parches de monte nativo que se desarrollan principalmente en los márgenes del

camino representan sitios de nidificación, alimentación y refugio para varias especies de
paseriformes (Anexo, tabla 3, Orden Passeriformes) y sitios de percha para algunas aves rapaces
(Anexo, tabla 3, Orden Falconiformes). En los tajamares se ha constatado un bajo número y
abundancia de aves acuáticas, por lo que se estima que no funcionan como grandes atractivos

para este grupo de aves.

Sobre los imapctos en las aves

De acuerdo a los resultados obtenidos, los principales impactos del emprendimiento sobre la
avifauna se relaciona con la posible destrucción de parches de hábitat. No obstante, según la
localización de los aerogeneradores, éstos no va a destruir los hábitat más críticos (montes
nativos y pastizales). No obstante, deben tenerse ciertas consideraciones, relacionadas con los
movimientos de tierra y obras de caminería, que se especifican en el punto 4 de este informe. Por
otro lado, existe riesgo de colisión con aves una vez que los aerogeneradores estén en
funcionamiento. Este impacto seguramente será bajo sobre aves acuáticas y aves passeriformes
(con excepción de dos especies, que podrían tener colisiones; ver resultados) debido a la altura de
vuelo de éstas últimas, y a la escacez de hábitats acuáticos para las primeras. No obstante se
identifica un posible impacto sobre las aves rapaces que debería ser minimizado con las medidas

de mitigación sugeridas en el punto 4.

Anfibios y reptiles

El área de estudio se ubica en la cuadrícula G - 27 “Fuente del Puma” del Plan Cartográfico
Nacional del Servicio Geográfico Militar (1:50.000). Esta cuadrícula presenta esfuerzos de colecta
bajos, según los ejemplares depositados en las colecciones nacionales, con colectas que van
entre 1 y 50 ejemplares para los anfibios y entre 45 y 84 ejemplares para los reptiles (Brazeiro et
al. 2008, Canavero et al. 2010a). Estableciéndose que la zona es insuficientemente conocida.
Brazeiro et al. (2008) plantean que potencialmente podemos esperar de 24 a 26 especies de
anfibios y 39 a 41 de reptiles. Durante los trabajos de campo se pudo colectar ejemplares de 9
especies de anfibios (Hypsiboas pulchellus, Leptodactylus gracilis, Leptodactylus ocellatus,
Limnomedusa macroglossa, Odontophrynus americanos, Physalaemus gracilis, Pseudis minuta,
Rhinella dorbignyi, Scinax granulatus) y 4 especies de reptiles (Anops kingii, Cercosaura
schreibersii, Cnemidophorus lacertoides, Tupinambis merianae) (Anexo, tabla 4). Todas estas
corresponden a especies de amplia distribución, que no presentan problemas de conservación y
no han sido consideradas como prioritarias para el Sistema Nacional de Áreas Protegidas (SNAP)
(Arrieta et al. 2009, Canavero et al. 2010b) (Anexo, tabla 1). No desarrollaremos las características
de la mayoría de las especies que potencialmente pueden ser encontradas en el área. Pero sí
sobre siete especies que presentan alguna categoría de amenaza según los criterios de la UICN
(Unión Internacional para la Conservación de la Naturaleza, Canavero et al., 2010b) o son

consideradas como prioritarias para la conservación; e incluyen en su distribución potencial el área

12
de estudio. Ellas son: Scinax aromothyella, Melanophryniscus sanmartini, Melanophryniscus
orejasmirandai, Acanthochelys spixii, Liolaemus wiegmannii, Stenocercus azureus, Crotalus

durissus terrificus (Anexo, tabla 1).

En lo que refiere a los anfibios:

La ranita de las tormentas (Scinax aromothyella) es considerada una especie prioritaria para el
SNAP, sin embargo la carencia de datos existentes al momento de la evaluación por los criterios
de la UICN la llevaron a la categoría de datos deficientes (DD) (Canavero et al. 2010b). Fue
descrita para Uruguay por Prigioni et al. (2005) para la “Quebrada de los Cuervos”, luego Borteiro
et al. (2007) ampliaron su distribución en 170 Km. debido a que encontraron a la especie en la
“Sierra de Carapé” departamento de Maldonado. Por último Kolenc et al. (2007) describen la larva.
Los autores describen el hábitat reproductivo como charcos temporales y semipermanentes con
fondo de piedra en ambientes serranos rodeados de parches de monte. Este tipo de ambientes
son los que encontramos en el área de estudio.

El sapito de San Martín (Melanophryniscus sanmartini) es una de las pocas especies
endémicas de Uruguay. El holotipo corresponde a la localidad de Villa Serrana (Klappenbach
1968) y la descripción de la larva de Sierra de las Ánimas (Prigioni and Arrieta 1992). Considerada
como prioritaria para el SNAP y en peligro (EN) para la UICN (Canavero et al. 2010b), tiene su
historia de vida asociada a los ambientes serranos (e.g. cuerpos de agua con fondos rocosos)
como los correspondientes al área de estudio.

Sapito de Orejas Miranda (Melanophryniscus orejasmirandai), se trata de un micro-
endemismo de la fauna Uruguaya. El holotipo corresponde a la localidad del Cerro de Ánimas
(Prigioni and Langone 1986), pero Kolenc et al. (2003) amplían su distribución en 15 Km hasta el
departamento de Lavalleja siempre en ambientes serranos. Es otra especie considerada como
prioritaria para el SNAP y considerada en peligro crítico (CR) para la UICN (Canavero et al.
2010b). Como M. sanmartini, presenta reproducción en cuerpos de agua someros con fondo

rocoso.

En lo referente a los reptiles:

La tortuga canaleta (Acanthochelys spixif) es una especie que si bien es de hábitos acuáticos
utilizando cuerpos de agua semipermanentes, puede pasar mucho tiempo en tierra. Es
considerada como una especie casi amenazada (NT) tanto a nivel global como nacional (Carreira
et al. 2005, Achaval and Olmos 2007, Canavero et al. 2010b).

La lagartija de la arena (Liolaemus wiegmannii) se trata de una especie típicamente costera
aunque existen registros en el departamento de Lavalleja (Carreira et al. 2005). La lagartija
manchada (Stenocercus azureus), habita en zonas pedregosas y praderas asociadas donde se
refugia. Si bien ninguna de estas especies se encuentra en alguna categoría de amenaza (LC)

para la UICN, son consideradas como prioritarias para la conservación por el SNAP.
La víbora de cascabel (Crotalus durissus terrificus), habita ambientes de monte serrano y
pedregales tanto de quebrada como en zonas altas. Es una especie que si bien su conservación
está considerada como preocupación menor a nivel global, a nivel nacional su categoría es en
peligro (EN) debido a una fuerte reducción de su rango de distribución. Si bien ocupa los
departamentos de Artigas, Tacuarembó, Rivera, Maldonado y Lavalleja, las poblaciones del sur

son las que presentan mayor caída en sus abundancias siendo el último registro del año 1979.

Sobre los impactos en antibios y reptiles

El sitio de instalación de los aerogeneradores se encuentra ubicado en un ambiente serrano
correspondiente a la divisoria de aguas de la cuenca del Río Santa Lucía y Arroyo San Francisco.
Esta característica es de sustancial relevancia debido a que tanto los cursos de agua como los
montes asociados pueden funcionar como corredores de dispersión de la fauna. Si se alteran las
Cabeceras de los cursos de agua, se puede generar un aislamiento entre las poblaciones que se
ubican en las zonas bajas de las cuencas (Duellman and Trueb 1994, Pough ef al. 1998, Well
2007). El área de estudio es una zona escasamente relevada del territorio, pero con gran
importancia para la fauna de anfibios y reptiles. Cabe esperar la presencia de hasta 26 especies
de anfibios y 41 de reptiles, el 52 % y el 62 % del total de la fauna del país respectivamente
(Brazeiro et al. 2008). Existiendo la potencialidad de que este sitio sea habitado por tres especies
de anfibios y cuatro de reptiles que presentan alguna categoría de amenaza según los criterios de
la UICN (Unión Internacional para la Conservación de la Naturaleza, Canavero et al., 2010b) o son
consideradas como prioritarias para la conservación a nivel nacional para el SNAP. En este
contexto los principales sitios considerados como de importancia para la conservación de la
herpetofauna que habita el área de estudio y las zonas bajas de las cuencas antes mencionadas
son los afloramientos rocosos, cuerpos de agua temporales y semipermanentes, pequeñas
cañadas en la cabecera de las cuencas, así como las praderas húmedas y montes serranos

asociados a ellas.

4. IMPACTO POTENCIAL SOBRE LOS TETRÁPODOS Y MEDIDAS DE MITIGACIÓN
En base a los impactos mencionados por grupo de tetrápodo se presentan medidas de mitigación
y/o consideraciones para la etapa de implementación del proyecto. Las mismas están clasificadas

por fase del emprendimiento.

Fase de construcción:
Durante esta etapa del proyecto los tetrápodos podrían verse afectados por la sustitución y
destrucción de su hábitat, debido a los movimientos de tierra, maquinaria pesada y materiales
para la construcción. Un aspecto a tener en cuenta son las obras para mejorar el acceso de

vehículos pesados al parque eólico. Especialmente los trabajos realizados en el “camino
vecinal” en cuyos márgenes (i.e. banquina) se desarrolla una importante vegetación de pastizal
de alto porte albergando especies de aves (como el verdón y la monterita cabeza gris) y

micromamíferos propios de este ambiente.

Propuesta de mitigación:

- Al “mejorar” el camino de acceso al parque eólico alterar lo menos posible el pastizal que se
desarrolla en la banquina.

- Minimizar los movimientos de tierra y preestablecer zonas de descarga de material (arena,
pedregullo, etc.). Se recomienda que estas “zonas de descarga” se realicen en pastizales
pastoreados, evitando las cercanías con cursos de agua, montes nativos, afloramientos

rocosos y pastizales altos.

Instalación de infraestructura:
En el área donde se desarrollará la mayor infraestructura existen pequeños parches de monte
nativo que sirven de refugio, sitios de reproducción para varias especies de tetrápodos y
lugares de percha para las aves. La construcción de infraestructura podría alterar o sustituir
dichos ambientes y tener un impacto, a su vez, en el intercambio de individuos de anfibios y
reptiles entre cuencas. Las líneas de alta tensión que se instalarán pueden ocasionar

mortalidad de aves, particularmente en aves voladoras de porte grande.

Propuesta de mitigación:

- Minimizar la degradación de monte nativo.

— Evitar la instalación de los aerogeneradores sobre afloramientos rocosos, ni cercano a
cursos de agua.

— De ser posible los cables deberían ir bajo tierra.

- Para el problema de las líneas de alta tensión no se han identificado medidas para

minimizar el daño.

Parque eólico en funcionamiento:
Teniendo en cuenta el ensamble de aves observado, el principal grupo de aves que puede
verse afectado en esta etapa es el de las rapaces y los buitres. Durante los trabajos de campo
fueron registradas varias especies como el buitre cabeza roja, el buitre cabeza negra, el
halconcito común, el águila cola blanca y el carancho. Éstas no presentan problemas de
conservación, sin embargo son especies carismáticas y con importantes roles ecológicos.
Existe también un registro de águila mora a 20 km de distancia del parque eólico, especie que
es de prioridad para el SNAP. Otro de los grupos de aves que podrían verse afectados son el

pecho amarillo y el canario de la sierra (ambas especies registradas en los predios), los cuales
realizan movimientos en bandadas de 40 individuos o más en busca de alimento en pastizales
cortos. Si bien no se registraron murciélagos en los trabajos de campo, es altamente esperable

que hayan algunas especies con posibles riesgos de colisión.

Propuestas de mitigación:

- Los buitres tienen su pico de actividad alrededor del mediodía (Gonzaléz com. pers.), por lo
que si se registra un gran numero de los mismos en la zona se podría disminuir la velocidad de
rotación de las aspas durante al menos estas horas.

- Mantener poco desarrollo de la vegetación en los márgenes de los tajamares (hoy por el
efecto del pastoreo). Esto evitará que los mismos funcionen como refugio y sitio de nidificación
para aves acuáticas y pechos amarillos. No realizar tajamares de gran extensión.

- Una medida que pude beneficiar la conservación de algunas aves que son utilizadas como
aves de jaula, es no permitir su captura en los predios del emprendimiento (esta actividad no
esta permitida legalmente).

- Los movimientos migratorios de aves suceden en las estaciones de primavera y otoño. En
este sentido, deberá monitorearse dicho pasaje en estas estaciones y en caso de constatarse,
reducir la velocidad de las aspas. La mayoría de las aves migratorias migran durante la noche;
este comportamiento podría ser considerado para planificar el funcionamiento de los molinos.
- Se recomienda realizar muestreos de aves y murciélagos de manera periódica, en la etapa

de funcionamiento de los aeorgeneradores.

Nota:

Para futuros emprendimientos debería tomarse en cuenta los efectos que pueden provocar
sobre la fauna silvestre la suma de parques eólicos en una región y no sólo evaluar los efectos a
nivel predial. Si bien en nuestro país se reconoce la región costera como un corredor migratorio,
aún no se ha establecido si éstas aves utilizan el interior del país como ruta migratoria. Por lo
tanto, es de gran relevancia tanto para éste emprendimiento como para futuros evaluar su uso por

aves migratorias.

REFERENCIAS BIBLIOGRÁFICAS

ACHAVAL, F., 8 OLMOS, A. 2007. Anfibios y reptiles del Uruguay, 3a edición corregida y
aumentada edition. Biophoto, Montevideo.

ALDABE, J. ROCCA, P. 8 CLARAMUNT, S. 2009. Uruguay. Pp 383 — 392 in C. Devenish, D. F.
Díaz Fernández, R. P. Clay, |. Davidson 4. |. Yépez Zabala Eds. Important Bird Areas
Americas - Priority sites for biodiversity conservation. Quito, Ecuador: BirdLife International
(BirdLife Conservation Series No. 16).
ARRIETA, D., ACHAVAL, F., BORTEIRO, C., CANAVERO, A., CARREIRA, S., ROSA, I. D.,
KOLENC, F., LANGONE, J., MANEYRO, R., 8 PRIGIONI, C. 2009. Especies de anfibios y
reptiles prioritarias para la conservación. Pages Pp en Arrieta, D. 8 Carreira, S., editores.
Especies prioritarias para la conservación en Uruguay. SNAP-Proyecto Fortalecimiento del
Proceso de Implementación del Sistema Nacional de Áreas Protegidas.

AZPIROZ, A. B. 2003. Aves del Uruguay. Lista e introducción a su biología y conservación. Aves
Uruguay — GUPECA, Montevideo.

BORTEIRO, C., NIETO, C., 8 KOLENC, F. 2007. Amphibia, Anura, Hylidae, Scinax aromothyella:
distribution extension and habitat. Check List 3:98-99.

BRAZEIRO A., ACHKAR, M., CANAVERO, A., FAGUNDÉZ, C., GONZÁLEZ, E., GRELA, l.,
LEZAMA, F., MANEYRO, R., BERTHESAGY, L., CAMARGO, A., CARREIRA, S., COSTA,
B., NUÑEZ, D., DA ROSA, |. Y C. TORANZA. 2008. Prioridades geográficas para la
conservación de la biodiversidad en Uruguay. Resúmen Ejecutivo. Proyecto PDT 32-26.
48pp.

CANAVERO, A., BRAZEIRO, A., CAMARGO, A., ROSA, |. D., MANEYRO, R., 8 NÚÑEZ, D.
2010a. Amphibian diversity of Uruguay: background knowledge, inventory completeness
and sampling coverage. Boletín de la Sociedad Zoológica del Uruguay 1:1-19.

CANAVERO, A., CARREIRA, S., LANGONE, J. A., ACHAVAL, F., BORTEIRO, C., CAMARGO, A.,
ROSA, 1. D., ESTRADES, A., FALLABRINO, A., KOLENC, F., MENDILAHARSU, M.,
MANEYRO, R., MENEGHEL, M., NUÑEZ, D., PRIGIONI, C., 8 ZIEGLER, L. 2010b.
Conservation status assessment of the amphibians and reptiles of Uruguay. Iheringia, Sér.
Zoologia 100:5-12.

CARREIRA, S., MENEGHEL, M., 8 ACHAVAL, F. 2005. Reptiles de Uruguay. Facultad de
Ciencias, Universidad de la República, Montevideo.

CRAVINO, J., ALDABE, J., ARBALLO, E., CARRIQUIRY, A., CABALLERO, D. Y P. ROCCA.
2009. Especies de aves prioritarias para la conservación, Pp 32-36. En: SOUTULLO, A.,
ALONSO, E., ARRIETA, D., BEYHAUT, R., CARRERIRA, S., CLAVIJO, C., CRAVINO, J.,
DELFINO, L., FABIANO, G., FAGUNDEZ, C., HARETCHE, F., MARCHESI, E.,
PASSADODRE, C., RIVAS, M., SCARABINO, F., BEATRIZ, S. Y N. VIDAL: Especies
prioritarias para la conservación en Uruguay. Proyecto Fortalecimiento del Sistema de
Áreas Protegidas (URU/05/001), Serie de informes N* 16. 93 pp.

DUELLMAN, W. E., 8 TRUEB, L. 1994. Biology of Amphibians, 2nd edition. The John Hopkins
University Press, Baltimore and London.

FAIVOVICH, J., HADDAD, C. F. B., GARCIA, P. C. A., FROST, D. R., CAMPBELL, J. A., 8
WHEELER, W. C. 2005. Systematic review of the frog family hylidae, with special reference
to hylinae: phylogenetic analysis and taxonomic revision. Bulletin of the American Museum
of Natural History 294:1-240.

FROST, D. R., GRANT, T., FAIVOVICH, J., BAIN, R. H., HAAS, A., HADDAD, C. F. B., DE SÁ, R.
O., CHANNING, A., WILKINSON, M., DONNELLAN, S. C., RAXWORTHY, C. J.,
CAMPBELL, J. A., BLOTTO, B. L., MOLER, P., DREWES, R. C., NUSSBAUM, R. A.,
LYNCH, J. D., GREEN, D. M., 8 WHEELER, W. C. 2006. The amphibian tree of life.
Bulletin of the American Museum of Natural History 297:1-370.

GRANT, T., FROST, D. R., CALDWELL, J. P., GAGLIARDO, R., HADDAD, C. F. B., KOK, P. J.R.,
MEANS, D. B., NOONAN, B. P., SCHARGEL, W. E., 8 WHEELER, W. C. 2006.
Phylogenetic systematics of dart-poison frogs and their relatives (Amphibia:
Athesphatanura: Dendrobatidae). Bulletin of the American Museum of Natural History
299:1-262.

GREGORY R. D., GIBBONS D. W., AND P. F. DONALD. 2004. Bird census techniques, in
Sutherland, W. J., Newton, |. and R. Green Eds. Bird Ecology and Conservation: A
Handbook of Techniques. Oxford Univ. Press, Oxford.

HEYER, W. R., DONNELLY, M. A., MCDIARMID, R. W., HAYEK, L. C., 8 FOSTER, M. S. 1994.
Measuring and monitoring biological diversity, standard methods for amphibians.
Smithsonian Institution, Washington.

KLAPPENBACH, M. A. 1968. 'Notas Herpetológicas IV. El género Melanophrynius (Amphibia,
Salientia) en el Uruguay, con descripción de dos nuevas especies. Comunicaciones
Zoológicas del Museo de Historia Natural de Montevideo 118:1-12.

KOLENC, F., BORTEIRO, C., TEDROS, M., NIETO, M., GUTIÉRREZ, F., 8 PRIGIONI, C. 2003.
Primer hallazgo de Melanophryniscus orejasmirandai PRIGIONI 8, LANGONE, 1986
(ANURA: BUFONIDAE) fuera de su localidad típica y algunos comentarios sobre su
biología. Boletín de la Sociedad Zoológica del Uruguay 14:29-31.

KOLENC, F., BORTEIRO, C., TEDROS, M., 8 PRIGIONI, C. 2007. The tadpole of Scinax
aromothyella (Anura: Hylidae) from Uruguay. Studies on Neotropical Fauna and
Environment 0:16.

LANCTOT, R.B., D.E. BLANCO, J.P. ISACCH, R.A. DIAS, V.A. GILL, L. READ, K. DELHEY, P.F.
PETRACCI,A. AZPIROZ, AND M.M. MARTINEZ. 2002. Conservation status of the Buff-
breasted Sandpiper: historic and contemporary distribution and abundance in South Amer-
ica. Wilson Bulletin 114:44—72.

POUGH, F. H., ANDREWS, R. M., CADLE, J. E., CRUMP, M. L., SAVITZKY, A. H., 8 WELLS, K.
D. 1998. Herpetology. Prentice Hall Eds.

PRIGIONI, C. M., 8 ARRIETA, D. 1992. Descripción de la larva de Melanophryniscus sanmartini
KLAPPENBACH, 1968 (Amphibia: Anura: Bufonidae). Boletin de la Sociedad Zoologica del
Uruguay, (2* época) 7:57-58.

PRIGIONI, C. M., BORTEIRO, C., TEDROS, M., 8 KOLENC, F. 2005. Scinax aromothyella.
[Geographic distribution]. Herpetological Review 36:464.

PRIGIONI, C. M., 8 LANGONE, J. A. 1986. Melanophryniscus orejasmirandai n. sp., un nuevo
Bufonidae (Amphibia, Anura) de Uruguay con una clave para las especies del grupo
tumifrons. Comunicaciones Zoológicas del Museo de Historia Natural de Montevideo 11:1-
11.

WELL, K. D. 2007. The ecology and behavior of amphibians. The University of Chicago Press,
Chicago and London.
ANEXO

Mamíferos

Tabla 1. Lista de especies encontradas durante el trabajo de campo (2 al 4 de abril 2011).

Métodos de registro: 1 (trampas sherman), 2 (restos, huellas, fecas, avistamientos), 3 (ejemplares
atropellados en carretera) y 4 (entrevistas a lugareños)

Nombre científico

ORDEN DIDELPHIMORPHIA

Familia Didelphidae
Didelphis albiventris
Lutreolina crassicaudata
ORDEN CINGULATA
Familia Dasypodidae
Dasypus hybridus
Dasypus novemcinctus
Euphractus sexcinctus
ORDEN CARNIVORA
Familia Canidae
Cerdocyon thous
Lycalopex gymnocercus
Familia Felidae
Leopardus geoffroyi
Familia Mustelidae
Conepatus chinga
Galictis cuja

Familia Procyonidae
Procyon cancrivorus
ORDEN RODENTIA
Familia Caviidae

Cavia aperea

Nombre vulgar

Comadreja mora

Comadreja colorada grande

Mulita
Tatú

Peludo

Zorro perro

Zorro gris

Gato montés

Zorrillo

Hurón

Mano pelada

Apereá

Método de registro

2,4

3,4

2,4

2,4

1,2,4
Familia Myocastoridae
Myocastor coypus
Familia Muridae

Mus domesticus
Oxymycterus josei
Akodon azarae
Scapteromys tumidus
Oligoryzomys nigripes
Oligoryzomys flavescens
ORDEN LAGOMORPHA
Familia Leporidae
Lepus europaeus
ORDEN ARTIODACTYLA
Familia Cervidae
Mazama gouazoubira
Familia Suidae

Sus scrofa

Nutria

Ratón doméstico

Ratón hocicudo de José
Ratón de campo

Rata de pajonal
Colilargo grande

Colilargo chico

Liebre

Guazubirá

Jabalí

2,4

Tabla 2. Lista de especies que no se registraron durante la salida de campo pero que es altamente
probable que se encuentren en el sitio en función de su distribución potencial y la disponibilidad de

hábitat.

Nombre científico

Nombre vulgar

ORDEN CHIROPTERA
Familia Molossidae
Tadarida brasiliensis
Eumops bonariensis

Molossus molossus

Familia Vespertilionidae
Myotis albescens

Myotis levis

Eptesicus furinalis
Histiotus montanus
Familia Phyllostomidae

Desmodus rotundus

Murciélago cola de ratón

Murciélago de orejas anchas

Moloso común

Murciélago de vientre blanco

Murciélago acanelado
Murciélago pardo

Murciélago orejudo

Vampiro

20
ORDEN RODENTIA

Familia Muridae

Calomys laucha Laucha
Reithrodon typicus Rata conejo
Aves

Principales ambientes muestreados:

Pastizal pastoreado

Parches de monte nativo

21
Tabla 3. Lista de especies de aves registradas durante los trabajos de campo y registros de otros

ornitólogos en la zona. Con asterisco (*) se señalan aquellas especies que en función de su
comportamiento, hábitat y presencia en la zona es probable que se vean involucrados en

incidentes con los aerogeneradores.

Nombre científico

Nombre vulgar

Registradas durante
los trabajos de campo

Registradas
previamente en la

zona
ORDEN STRUTHINIFORMES

Familia Rheidae

Rhea americana Ñandú Sl Sl
ORDEN TINAMIFORMES

Familia Tinamidae

Nothura maculosa Perdiz SI SI
Rhynchotus rufescens Martineta El
ORDEN GALLIFORMES

Familia Cracidae

Penelope obscura Pava de monte El El
ORDEN PODICIPEDIFORMES

Familia Podicipedidae

Rollandia rolland Macá común SI
Podiceps major Macá grande

Podilymbus podiceps Macá pico grueso El
Tachybaptus dominicus Macá gris El El
ORDEN PELECANIFORMES

Familia Phalacrocoracidae

Phalacrocorax brasilianus Biguá * El El
ORDEN CICONIFORMES

Familia Ardeidae

Ardea cocoi Garza mora * SI
Syrigma sibilatrix Garza amarilla * El El
Egretta thula Garza blanca chica * El El
Familia Plataleidae

Harpiprion caerulescens Bandurria mora * El
Phimosus infuscatus Cuervillo cara pelada * El
Plegadis chihi Cuervillo de cañada * El

ORDEN ANSERIFORMES

Familia Anatidae

22
Dendrocygna viduata
Cygnus melancoryphus
Anas georgica

Anas flavirostris

Anas platalea

Anas versicolor

Netta peposaca
Amazonetta brasiliensis
ORDEN FALCONIFORMES
Familia Cathartidae
Coragyps atratus
Cathartes aura

Familia Accipitridae
Elanus leucurus

Buteo magnirostris
Geranoaetus melanoleucus
Buteo albicaudatus
Familia Falconidae
Milvago chimango
Polyborus plancus

Falco sparverius
GRUIFORMES

Familia Rallidae
Pardirallus sanguinolentus
Fulica leucoptera

Fulica armillata

Fulica rufifrons

Gallinula chloropus
Gallinula melanops
Aramides ypecaha
ORDEN CHARADRIIFORMES
Familia Jacanidae
Jacana jacana

Familia Charadriidae
Vanellus chilensis

Familia Scolopacidae

Pato cara blanca *

Cisne cuello negro *

Pato maicero *

Pato barcino * SI
Pato cuchara

Pato capuchino *

Pato picazo*

Pato brasilero *

Cuervo cabeza negra * El

Cuervo cabeza roja * El

Halcón blanco *
Gavilán común *

Águila mora *

Águila de cola blanca * Si
Chimango *

Carancho * SI
Halconcito común * SI

Gallineta común
Gallareta ala blanca
Gallareta grande
Gallareta escudete rojo

Polla de agua

Polla pintada

Gallineta grande El
Jacana

Tero * SI

SI
SI
SI
SI
SI
SI
SI
SI

SI
SI

SI
SI
SI
SI

SI
SI
SI

SI
SI
SI
SI
SI
SI
SI

SI

SI

23
Gallingao paraguaiae
Familia Laridae

Larus dominicanus

ORDEN COLUMBIFORMES
Familia Columbidae
Columba picazuro

Columba maculosa
Columbina picui

Leptotila verreauxi

Zenaida auriculata

OREDEN PSITTACIFORMES
Familia Psittacidae
Myopsitta monachus
ORDEN CUCULIFORMES
Familia Cuculidae
Coccyzus melacoryphus
Tapera naevia

Guira guira

ORDEN
CAPRIMULGIFORMES

Familia Caprimulgidae
Hydropsalis torquata
ORDEN STRIGIFORMES
Familia Strigidae

Otus choliba

Athene cunicularia
ORDEN APODIFORMES
Familia Trochilidae
Leucochloris albicollis
Chlorostilbon aureoventris
Hylocharis chrysura
ORDEN PICIFORMES
Familia Picidae
Melanerpes candidus
Colaptes campestris

Colaptes melanochloros

Becasina común * SI

Gaviota cocinera

Paloma de monte * SI
Paloma ala manchada *

Torcacita común *
Paloma montaraz

común *
Torcaza * SI
Cotorra * SI

Cuclillo común
Crespín

Pirincho SI

Dormilón tijereta

Tamborcito común

Lechucita de campo El

Picaflor garganta
blanca

Picaflor verde

Picaflor bronceado

Carpintero blanco * El
Carpintero de campo * El
Carpintero nuca roja * El

SI

SI

SI
SI
SI
SI
SI

SI

SI
SI
SI

SI

SI
SI

SI
SI
SI

SI
SI
SI

24
Veniliornis spilogaster
Picumnus nebulosus
ORDEN CORACIFORMES
Familia Alcedinidae
Chloroceryle amazona
Chloroceryle americana
OREDEN PASSERIFORMES
Familia Dendrocolaptidae
Lepidocolaptes angustirostris
Familia Furnariidae
Furnarius rufus

Lochmias nematura
Phleocryptes melanops
Cranioleuca pyrrhophia
Synallaxis spixi
Phacellodomus striaticollis
Syndactyla rufosuperciliata
Leptasthenura platensis
Anumbius annumbi

Familia Formicariidae
Thamnophilus ruficapillus
Thamnophilus caerulescens
Familila Tyrannidae
Serpophaga subcristata
Pyrocephalus rubinus
Xolmis irupero

Xolmis cinerea
Pachyramphus polychopterus
Pachyramphus viridis
Knipolegus cyanirostris
Myiodynastes maculatus
Serpophaga nigricans
Tachuris rubrigastra
Satrapa icterophrys
Tyrannus melancholicus

Tyrannus savana

Carpinterito manchado

Carpinterito enano

Martín pescador
mediano

Martín pescador chico

Trepador chico

Hornero
Macuquiño
Junquero
Trepadorcito
Pijuí común
Tiotío común
Titirí

Coludito copetón

Espinero

Batará parda

Batará plomiza

Tiquitiqui común
Churrinche

Viudita blanca común
Escarchero

Anambé negro
Anambé verdoso
Viudita negra común
Benteveo rayado
Tiquitiqui oscuro
Sietecolores de Laguna
Vinchero

Benteveo real

Tijereta

SI

SI
SI
SI

SI

SI
SI
SI
SI

SI
SI

SI
SI

SI

SI
SI
SI
SI
SI
SI
SI
SI
SI

SI
SI

SI
SI
SI
SI
SI
SI
SI
SI
SI
SI
SI
SI
SI

25
Myiarchus swainsoni
Myiophobus fasciatus
Phylloscartes ventralis
Elaenia parvirostris
Camptostoma obsoletum
Machetornis rixosa
Pitangus sulphuratus
Familia Hirundinidae
Progne chalybea
Tachycineta leucorrhoa
Pygochelidon cyanoleuca
Alopochelidon fucata
Progne tapera

Familia Motacillidae
Anthus hellmayri
Familia Troglodytidae
Troglodytes aedon
Familia Mimidae

Mimus saturninus
Familia Musicapidae
Turdus amaurochalinus
Turdus rufiventris
Polioptila dumicola
Familia Emberizidae
Zonotrichia capensis
Danacospiza albifrons
Poospiza lateralis
Poospiza nigrorufa
Embernagra platensis
Thraupis bonariensis
Thraupis sayaca
Stephanophorus diadematus
Geothlypis aequinoctialis
Basileuterus leucoblepharus

Basileuterus culicivorus

Burlisto común
Mosqueta estriada
Ligerito

Fiofío común
Piojito silbón
Picabuey

Benteveo SI

Golondrina azul
grande*

Golondrina ceja blanca*

Golondrina azul chica

Golondrina cara rojiza
Golondrina parda

grande * el
Cachirla pálida El
Ratonera SI
Calandria SI
Sabiá SI
Zorzal común SI
Piojito azulado

Chingolo El
Monterita cabeza gris El
Monterita rabadilla roja El
Sietevestidos

Verdón SI
Naranjero El
Celestón SI
Cardenal azul SI
Arañero cara negra El
Arañero oliváceo SI

Arañero chico

SI
SI
SI
SI
SI
SI
SI

SI
SI
SI
SI
SI

SI

SI

SI
SI

SI
SI
SI
SI
SI
SI
SI
SI
SI
SI
SI

26
Cyanoloxia glaucocaerulea
Sicalis luteola

Sicalis flaveola

Parula pitiayumi
Pipraeidea melanonota
Piranga flava

Tangara preciosa
Familia Vireonidae
Vireo olivaceus
Cylcarhis gujanensis
Familia Icteridae
Pseudoleistes virescens
Pseudoleistes guirahuro
Molothrus rufoaxiliaris
Molothrus bonariensis
Agelaioides badius
Fringillidae

Carduelis magellanica

Anfibios y reptiles

Azulito
Misto
Dorado
Pitiayumí
Viuva
Fueguero

Achará

Chiví

Juan chiviro SI

Pecho amarillo * SI
Canario de las sierras * SI
Tordo pico corto

Tordo común

Músico

Cabecitanegra

Tabla 4: Lista sistemática de las especies de anfibios y reptiles encontradas durante los trabajos
de campo. La nomenclatura y sistemática sigue en los anfibios a Faivovich et al. (2005), Frost et
al. (2006) y Grant et al. (2006) y en los reptiles sigue a Carreira et al. (2005). Los nombre vulgares
de anfibios y reptiles siguen a Achaval 8 Olmos (2007). Las categorizaciones de estatus de
amenaza correspondientes al SNAP (Sistema Nacional de Áreas Protegidas) a Arrieta et al.
(2009) y a la UICN (Unión Internacional para la Conservación de la Naturaleza) a Canavero et al.
(2010b). C = colectada, P = potencial, E = encuesta, Sl = incluida en el SNAP, CR = en peligro
crítico, EN = en peligro, NT = casi amenazada, LC = preocupación menor, DD = datos deficientes.

Estatus de amenaza

Nombre científico Nombre vulgar ipo/ds Categoría
registro SyAp nacional
UICN

ANURA
Familia HYLIDAE
Pseudis minuta Rana boyadora Cc Lc
Hypsiboas pulchellus Ranita del zarzal Cc Lc
Scinax granulatus Rana roncadora Cc Lc
Scinax aromothyella Ranita de las P sI DD
Familia BUFONIDAE

Melanophryniscus
sanmartini
Melanophryniscus
orejasmirandai

Rhinella dorbignyi

Familia
LEPTODACTYLIDAE
Leptodactylus ocellatus

Leptodactylus gracilis

Familia LEIUPERIDAE
Physalaemus gracilis
Familia

CYCLORAMPHIDAE
Limnomedusa macroglossa

Odontophrynus americanos

REPTILIA

Familia
AMPHISBAENIDAE

Anops kingii

Familia TENDAE
Cnemidophorus lacertoides

Tupinambis merianae

Familia TROPIDURIDAE
Liolaemus wiegmannii

Stenocercus azureus

Familia
GYMNOPHTHALMIDAE
Cercosaura schreibersii

Familia VIPERIDAE

Bothrops alternatus

tormentas

Sapito de San Martín P
Sapito de Orejas

Miranda

Sapito de jardín Cc
Rana criolla Cc
Rana saltadora Cc
Rana gato Cc
Rana de las piedras Cc
Escuerzo chico Cc

Víbora ciega de
cabeza en cuña

Lagartija verde de
cinco dedos

Lagarto overo

Lagartija de la arena

Lagartija manchada

Camaleón marrón Cc

Víbora de la cruz,
crucera

EP

Si

Si

Si
Si

NT

CR
LC

LC
LC

LC

LC

LC

LC

LC
LC

LC
LC

LC

LC

28
Bothrops pubescens Yarará EP Lc
Crotalus durissus terrificus Víbora de cascabel (P Si EN
Familia DIPSADIDAE
tophis poscilogyrus Culebra de Peñarol EP LO
sublineatus
Oxyrhopus rhombifer Gltacal EP Lc
rhombiter
Phylodryas festiva SITOEEO EP Le
esmeralda
Phylodryas patagoniensis Parejera EP Lc
Thamnodynastes hypoconia Culebra del arena EP Lc
Tomodon ocellatus Falsa yarará P sI Lc
Xenodon histricus eEocaclcolEses P si DD
respingado
Pseudablabes agassizii Culebra verde listada P sI Lc
Familia CHELIDAE
Acanthochelys spixii Tortuga de canaleta P sI NT
Indeterminada E
Número de colectas 13
Entrevista 8

29
ANEXO II

Estudio de Impacto Arqueológico

NOTA: El Estudio de Impacto Arqueológico fue presentado en la Comisión Nacional del
Patrimonio Cultural (Ministerio de Educación y Cultura) el 10 de abril de 2011. El mismo se
encuentra a espera de su aprobación.
PARQUE EÓLICOLIBERTADOR I

INFORME FINAL
ESTUDIO DE IMPACTO
ARQUEOLÓGICO

PARQUE EÓLICO LIBERTADOR 1

Óscar Marozzi
Arquéologo Responsable

10 de abril de 2011

1
Índice

1. Introducción

2. Metodología de intervenciÓN.......cccninonnnncececcrerecrnr rca rco anno rerranari cra os 4

2.1 Prospección arqueológica

2.1.1 Trabajos en zOnas dltdS.....cncinnioninnnnnnncnncacccreca cerraron cercos 9
2.1.2 Trabajos en pidemonte y praderaS.....ccccnnionononnnnonninniececss 10
3. DiagNÓStiCO...ccocncionioniconocnocionionionconinnonorcnnr cre cno con coran aora rar are craneo rarr ara carcraaorerarari ni 18
4, ReferenCiAS ..oonccncannonncnonnccnnorencnrenrerrrrrre rene rara ron rara 19
1. Introducción

Se informa sobre las actividades de campo realizadas en torno al Estudio de Impacto
Arqueológico" (en adelante ElAr) “Parque Eólico Libertador !”, a ubicarse entre los
departamentos de Lavalleja y Maldonado. Los objetivos específicos del estudio se
centraron en determinar, a través, de metodología arqueológica, la existencia de
entidades arqueológicas y patrimoniales en el área a ser afectada por las obras del
emprendimiento y, en el caso de existir, documentar y caracterizar ese registro.
Proponiendo las medidas necesarias para prevenir o minimizar el impacto sobre las

entidades presentes y aseguren una mejor gestión del Patrimonio Cultural.

El desarrollo del ElAr siguió los lineamientos metodológicos propuestos en el proyecto
de actuación (Marozzi 2011). En términos generales, se diseño una metodología de
prospección arqueológica sistemática, apoyada fuertemente en estudios de
antecedentes y características del terreno. Se realizó una zonificación y jerarquización
del paisaje, realizándose dos estrategias de prospección específicas y
complementarias. Una para las áreas de mayor potencial arqueológico y, otra, para las
áreas críticas de afección determinadas por el proyecto de obras. La prospección
arqueológica fue complementada con la realización de 13 sondeos en sectores
documentados como críticos por los movimientos de tierra previstos (i.e., fundaciones
para los aerogeneradores, cableado y otras infraestructuras de tipo logístico). Esta
estrategia permitió lograr una cobertura de alta densidad del terreno, que permitió
lograr una adecuada aproximación al panorama patrimonial del área, sustentando

adecuadamente las decisiones de tipo patrimonial a ser implementadas.

El ElAr no permitió detectar la existencia de entidades arqueológicas de interés
patrimonial en el área. A continuación se realiza la descripción de los trabajos de
campo realizados, en función, del diseño de prospección elaborado. Se realizan

observaciones sobre la situación de entidades históricas (no de valor patrimonial)

l Información referida al proyecto de obras, ubicación del emprendimiento, objetivos de la
intervención, diseño metodológico y fases de trabajo definidas, exposición de antecedentes
arqueológicos y cronogramas de trabajo, entre otros, se exponen en detalle en el
anteproyecto técnico “Estudio de Impacto Arqueológico Parque Eólico Libertador I”,
presentado ante la Comisión del Patrimonio Cultural de la Nación (Marozzi 2011)
ubicadas en el interior y proximidades al área. Por último, se realizan algunas
recomendaciones, vinculadas al seguimiento de las obras, en etapas específicas del
proyecto (“Fase de Construcción”), como forma de minimizar potenciales riesgos de

impacto.

2. Metodología de intervención

En el diseño metodológico propuesto en el ElAr (op. cit. 2011:29 y ss.) se planteó un
sistema integrado de fases para determinar la existencia de entidades arqueológicas y
patrimoniales en el área (prospección indirecta y directa), el procesado y gestión
preliminar de la información relevada, su sistematización, análisis y valoración para

apoyar las decisiones de tipo patrimonial y estratégicas a ser implementadas.

El análisis de las fases 1 y 2, determinó el diseño de la fase de prospección
arqueológica. Durante la Fase 1 se realizó el estudio y evaluación arqueológica del
proyecto de obras y actuaciones previstas para la construcción, puesta en marcha y
explotación del “Parque Eólico Libertador !”. El emprendimiento involucra una fase de
construcción y otra de operativa (LKSur S.A. 2011) vinculada a la instalación y
funcionamiento de los 34 aerogeneradores y la construcción de un conjunto de
instalaciones complementarias para la operación del parque. Cada una de estas
etapas, comprenden distintas actividades de modificación del terreno que podrían

causar afecciones específicas a entidades patrimoniales.

El estudio del proyecto determinó que en la Fase de Construcción se concentrarían
varios trabajos de remoción de tierra. Entre las actividades potencialmente agresivas
para el registro arqueológico y entidades patrimoniales se encontrarían: (a)
adecuación de los accesos al parque y caminería interior, (b) excavaciones para las
fundaciones y cimentaciones de las torres de los aerogeneradores y plataformas de
montaje, (c) infraestructuras para el tendido del cableado eléctrico y (d) colocación de

subestación y edificaciones (Marozzi 2011:10 y ss.).
Durante la Fase 2 se realizó el estudio de antecedentes arqueológicos de la región,
orientados a la evaluación primaria del potencial arqueológico y patrimonial. El
estudio no permitió establecer antecedentes arqueológicos relevantes en las
inmediaciones al área; posiblemente, originado en la propia inexistencia de estudios
sistemáticos en esta zona del país. A nivel regional (50 km en adelante), se estableció
la presencia de distintos tipos de estructuras y sitios arqueológicos prehistóricos e
históricos, que podrían ser ubicados en la misma unidad paisajística (sierras
cristalinas-metamórficas asociadas al Sistema de la Cuchilla Grande) del área del
emprendimiento. Siguiendo el tipo y características de esta unidad paisajística y
unidades asociadas a ellas (colinas y lomadas cristalinas del sureste del país) se
ubicaron distintos antecedentes de relevancia: (a) estructuras de piedra del período
indígena (cairnes); (b) petroglifos y pictografías; (c) sitios arqueológicos prehistóricos
estratificados y superficiales y (d) estructuras del paisaje histórico rural (op. cit.

2011:14 y ss.).

En esta fase, conjuntamente, se realizó trabajos de foto-lectura de imagen satelital y
aérea, como análisis cartográficos; orientados a reconocer las características del
terreno, condiciones de visibilidad y posibilidades de accesos a los predios. Además, la
foto-lectura estuvo dirigida a examinar zonas con probabilidad de potencial
arqueológico y la documentación de estructuras históricas presentes, determinándose

su emplazamiento, arreglo espacial y dimensiones.

Consistente con la información de base generada en las fases 1 y 2, se realizó el diseño
de la Fase 3 de prospección sistemática superficial. Se adecuaron los tiempos y ritmos
de intervención arqueológica, a las limitaciones de tiempo y recursos propios de un
ElAr, realizando la zonificación metodológica del terreno y definiendo el tipo de

estrategias de prospección según el caso.
2.1. Prospección arqueológica

La prospección, como metodología, permite integrar un conjunto de técnicas no
destructivas de los sitios arqueológicos, orientadas a obtener datos de distinta
resolución, con el objetivo de identificar, caracterizar, valorar e interpretar el registro
arqueológico. En este caso, la prospección, fue dirigida a evaluar, dentro del área del
emprendimiento y sus inmediaciones, el posible impacto de las obras planificadas
sobre potenciales entidades de interés patrimonial (prehistóricas e históricas) y sus
contextos ambientales, para poder apoyar las decisiones de tipo patrimonial y

estratégicas a ser implementadas.

El paisaje del área se caracteriza por una topografía marcada por ondulaciones de
sierras cristalinas-metamórficas, asociadas al Sistema de la Cuchilla Grande (altitudes
oscilan entre los 300m). Las sierras constituyen plegamientos emergidos en épocas
antiguas y actualmente erosionados, con efectos de hundimientos tectónicos, que han
originados sectores con valles. La información de base generada, permitió establecer
con fines estrictamente operativos (no paisajísticos-ambientales) la zonificación del
terreno en: (a) zonas altas, incluye las cimas o interfluvios de colinas y pendientes
altas y sus laderas medias (Fig. 1 y 2), y (b) las zonas de piedemonte que articulan con

los valles y ambientes de praderas (Fig. 3).

En cada una de ella, se realizó una prospección superficial y sistemática de forma
pedestre, con un equipo compuesto por cuatro personas. Como forma de cubrir mejor
el terreno, se emplearon dos estrategias de prospección: la modalidad intensiva-
selectiva e intensiva (sensu Barreiro 2001). La primera, permite dirigir la trayectoria
del recorrido (el sentido y dirección) a puntos del paisaje perceptibles, que pueden
albergar sitios arqueológicos. Permite abarcar un ámbito amplio del terreno, con
alcance medio. Esta estrategia fue utilizada para las áreas de mayor potencial
arqueológico: las cimas de colinas y “mares de piedra” en búsqueda de cairnes y
petroglifos. La segunda modalidad, es más restringida, estableciéndose distancias de
intervalos y regularidad constantes entre el equipo de prospectores. La trayectoria es
sistemática, de forma de abarcar visualmente una amplia superficie prospectada. Es

de alta intensidad y permite documentar cualquier tipo de sitio, estructuras e
identificación de materiales en superficie. Esta estrategia fue empleada en todo los
sectores del predio, haciéndose más intensiva (menores intervalos entre equipo de

prospectadores) en las áreas señaladas como críticas debido a las obras del proyecto.

Fig. 1. Zonas altas del terreno, cimas de colinas o interfluvios y laderas medias.
Fig. 2. Zonas altas del terreno, cimas de colinas con afloramientos (“mares de piedra”)

Fig. 3. Zonas de piedemonte que articulan con ambientes de pradera.
2.1.1 Trabajos en zonas altas

Este sector del paisaje, se caracteriza por las ondulaciones de las sierras cristalinas-
metamórficas. Se desarrollan interfluvios aplanados -debido a la erosión- con suelos
superficiales con pedregosidad e interfluvios con afloramientos rocosos (mares de
piedras) y desarrollo de suelos superficiales con rocosidad y pedregosidad. Este tipo
de paisaje se presenta modelados por la intervención humana, con ambientes
naturales impactados en diferente grado por las distintas actividades tradicionales del
campo uruguayo. Se registraron residencias rurales, accesos de caminería rural,
producción ganadera de pequeños y medianos productores (bovina, equina y ovina) y

forestación (monocultivo exótico).

Hacia el sector centro y sur del área del emprendimiento, sobre los interfluvios se
presentan extensiones de afloramientos rocosos en superficie (“mares de piedras”),
en algunos casos con islas de piedras rodeada de densa vegetación arbustiva. El
desarrollo del suelo es superficial con pedregosidad. Su uso predominante es pecuario
extensivo, con preponderancia ovina. Se registran extensiones de pradera estival de
tapiz ralo y abierto; dominada por comunidades xerófitas (espinas de la cruz) y
chircales (cardos, caraguatá) originados en el manejo de la ganadería y corte de
bosque nativo. En tanto, en el sector norte del área y sureste, destacan las grandes

extensiones de monocultivos forestales.

De acuerdo al estudio de antecedentes arqueológicos, las expectativas eran poder
ubicar cualquiera de los cuatro tipos de sitios definidos. La estrategia de prospección
empleadas en esta zona fueron de modalidad intensiva-selectiva e intensiva;
orientada a de identificar y caracterizar sitios, estructuras y materiales arqueológicos
en superficie. Modalidad intensiva-selectiva: Se recorrieron en forma selectiva, cada
una de las cimas de las colinas buscando identificar la presencia de estructuras de
piedra del período indígena (cairnes), arrojando resultados negativos. Asimismo, se
inspeccionó cada uno de los pedregales y afloramientos presentes en estas lomadas
intentando identificar la presencia de paneles con petroglifos y pictografías, arrojando
también resultados negativos. Modalidad intensiva: Se recorrieron las cimas y

pendientes altas buscando identificar la presencia de estructuras de sitios
arqueológicos prehistóricos superficiales. Se inspeccionó con mayor intensidad
aquellos sectores calificados áreas críticas de afección por las obras del proyecto y los
espacios de visibilidad arqueológica alta (cortes del terreno, perfiles erosionados,

trillos de animales). No se logró ubicar ningún material arqueológico en superficie.

La prospección arqueológica fue complementada con la realización de 13 sondeos de
0,50 x 0,50m realizados en forma aleatoria, en sectores documentados como críticos
por las fundaciones para los aerogeneradores y cableado (ver: Tabla 1). Todos los
sondeos fueron estériles, presentando, en general, alta pedregosidad y rocosidad,
entre sedimentos limosos pardo-claros, con algo de arena, de textura poco agregada

(Fig. 4 y 5)

En este sector del paisaje se ubicaron antiguas residencias rurales, de construcciones
en base a piedra y, posiblemente, tan tempranas como fines del siglo XIX y principios
del siglo XX. Relacionadas a ellas se pueden observar galpones de piedras y pequeños
corrales de piedra en buen estado de conservación, aún de uso pecuario. Una de las
viviendas se encuentra ocupada por residentes y se mantienen en buen estado de
conservación. La otra vivienda, presenta un estado de abandono marcado, con

construcciones modernas que la suplantaron.

2.1.2 Trabajos en pidemonte y praderas

Este sector del paisaje, se caracteriza por la articulación contigua de colinas y lomadas,
extendiéndose en ambientes de praderas. En algunos casos muy específicos, se
originan cortes abruptos en la litología, que origina sectores de valles con quebradas
pedregosas y depresiones del terreno donde nacen pequeños cursos de agua y que
llegan a presentar relictos de campos y monte serrano. Son las áreas menos afectadas
por la intervención humana, debido a su poca accesibilidad para el ganado y la

agricultura e inapropiados para la forestación.

En estos sectores del paisaje se desarrollan suelos más profundos, con pedregosidad.

Su uso predominante es pecuario extensivo, con preponderancia vacuna y ovina. Se
registran extensiones de pradera estival de tapiz ralo y abierto; dominada por

comunidades xerófitas (espinas de la cruz) y chircales (cardos, caraguatá).

De acuerdo al estudio de antecedentes arqueológicos, las expectativas eran poder
ubicar cualquiera de los cuatro tipos de sitios definidos. La estrategia de prospección
empleadas en esta zona fue la de modalidad intensiva; orientada a de identificar y
caracterizar sitios, estructuras y materiales arqueológicos en superficie. Se recorrieron
las áreas inter-colinas en trayectorias sistemática -en orientación norte-sur y este
oeste, dependiendo el caso-. Los intervalos entre el equipo de prospectores siempre
fue menor a 30m de forma de abarcar visualmente toda la superficie prospectada
entre colinas. Conjuntamente, se realizó la observación de perfiles, movimientos de
tierra provocados por la construcción de pequeños tajamares y zonas de cultivo (Fig 6
y 7). Tampoco fue posible documentar la presencia de sitios, estructuras o materiales

arqueológicos en superficie.

Sólo se documentó para el sector suroeste del área la presencia de una manguera de
piedra seca de más de 1km de longitud, de doble hilera asociada a una antigua
estancia (posiblemente siglo XIX) que se ubica en los límites exteriores del área del
emprendimiento (Fig. 9-11). Según información de familiares, la manguera
pertenecería, en realidad, a un viejo cerco levantado hace tres o cuatro generaciones,
para proteger la huerta y cultivos del ganado criado a monte en la vieja estancia. El
cerco de piedra, presenta un mal estado de preservación, debido a sucesivos
desmontes para venta de la piedra como material de construcción. Por otra parte, la
falta de mantenimiento ha originado que la vegetación arbustiva nacida al reparo del

mismo, comience a derruirlo en ciertos tramos (Fig. 11 y 12)

Al igual que en el caso de las anteriores estructuras del paisaje histórico rural, este
tipo de estructura no ha sido adecuadamente abordada con metodologías
arqueológicas. Hasta que no se realice una jerarquización adecuada de esta
problemática y un estudio pormenorizado sobre este tipo de entidad histórica, poco lo

que se puede adelantar sobre ellas, más allá de su documentación.
Fig. 4. Sondeos realizados en zonas altas. Arriba izquierda Sondeo 1 (LV-06), Arriba derecha
Sondeo 2 (LV-07). Abajo izquierda Sondeo 3 (LV-08), Abajo derecha Sondeo 5 (LV-13).

12
Fig. 5. Sondeos 11 (LV-25) Arriba proceso
de trabajo. Abajo sondeo terminado.

13
Aerogenerador | Coordenada x Coordenada y Ssondeo
Lv-01 671563 6178915
Lv-02 671693 6178648
Lv-03 672182 6178487
Lv-04 672335 6178828
LV-05 672538 6179258
LV-06 672984 6179324 Sondeo 1
LV-07 672569 6179513 Sondeo 2
Lv-08 672385 6179843 Sondeo 3
Lv-09 672184 6180224
Lv-10 671914 6180585 Sondeo 4
Lv-11 671646 6180924
Lv-12 671609 6181344
Lv-13 671584 6181924 Sondeo 5
Lv-14 671313 6181025
Lv-15 670979 6181009 Sondeo 7
Lv-16 670784 6181216 Sondeo 6
LV-17 670693 6181521
Lv-18 670184 6181524
Lv-19 670607 6181895
Lv-20 670556 6182290 Sondeo 8
Lv-21 670430 6182563
Lv-22 670084 6182824
Lv-23 669884 6183024 Sondeo 10
Lv-24 669584 6183624
LV-25 669584 6183924 Sondeo 11
Lv-26 669484 6184324
LV-27 669351 6184767
Lv-28 669894 6185181 Sondeo 13
Lv-29 670250 6185465
Lv-30 670484 6185724 Sondeo 12
Lv-31 670190 6185913 Sondeo 9
Lv-32 669417 6185240
LV-33 669382 6185521
LV-34 669184 6185724

Tabla 1. Ubicación posible de aerogeneradores. Coordenadas UTM

Zona 21. Se señalan los sondeos realizados
Fig.6. Zona de piedemonte. Área de cultivo en sector central de área del
emprendimiento

Fig.7. Zona de piedemonte. Área de cultivo en sector central de área del
emprendimiento

15
Fig. 8. Vivienda rural de fines del siglo XIX, ubicada en el límite exterior sur del área del
emprendimiento.

Fig. 9. Cercos de piedra seca asociadas a la vivienda rural.

Fig. 10. Detalle de cerco de piedra seca en dos hileras con espacio interior.

16
Fig. 12. Detalle de cerco de piedra desmontado y vegetación arbustiva.

17
3. Diagnóstico

El Estudio de Impacto Arqueológico no determinó ningún grado de afección de
entidad arqueológica prehistórica o histórica en superficie, en los padrones rurales N2
5020, 14956 y 5035 de la 12 Sección Judicial del departamento de Lavalleja y padrones
rurales N2 30364, 20803, 23538 y 20784 de la 42 Sección Judicial del departamento de
Maldonado. Asimismo, los estudios de antecedentes arqueológicos y relevamiento
realizados en campo, permiten establecer para el entorno más inmediato al área del
emprendimiento, ningún impacto sobre entidades en superficie de interés
arqueológico y patrimonial. En este sentido, el diagnóstico del ElAr para el “Parque

Eólico Libertador 1” (Depto. Lavalleja-Maldonado) es de NO AFECCIÓN.

No obstante, la construcción del Parque Eólico involucrará una fase de construcción,
que comprende modificaciones en el terreno, a través, de excavaciones y
movimientos de volúmenes importantes de tierra. Esto representa un riesgo
significativo para el potencial registro arqueológico en estratigrafía. Considerando los
efectos irreparables que representaría la pérdida de posible registro arqueológico, a
través, de estas actividades de modificación del terreno -y atendiendo lo voluminosas
de algunas de las mismas- se recomienda que se realice un seguimiento de obras en la

Fase de Construcción sujetas a:

1. Excavaciones para las fundaciones y cimentaciones de las torres de los
aerogeneradores y plataformas de montaje

2. Infraestructuras para el tendido del cableado eléctrico
4. Referencias

Barreiro, David

2001. Sistemas de prospección arqueológica. Gestión Arqueológica del Patrimonio
Cultural. Curso de Especialización. Módulo 3 Inventario y Catalogación del Patrimonio
Cultural, Amado Reino (coord.); pp 57-61. Laboratorio de Arqueoloxía e Formas

Culturais. Universidade de Santiago de Compostlea. España.

LKSur S.A.
2011. Informe “Parque Eólico Libertador |. Comunicación del Proyecto y Solicitud de
Viabilidad Ambiental de Localización”. Informe técnico presentado ante la Dirección

Nacional de Medio Ambiente (DINAMA), pp. 1-79.

Marozzi, Óscar
2011. Estudio de Impacto Arqueológico Parque Eólico Libertador |. Anteproyecto
técnico presentado ante la Comisión del Patrimonio Cultural de la Nación; Exp. N2

01/0087; pp. 1-35.
ANEXO lll Aerogeneradores IMPSA - IV77
DESCRIPCIÓN DE LA MODIFICACIÓN / MODIFICATION DESCRIPTION FECHA/DATE FIRMA / SIGN

Emisión inicial IMPSA Wind

Adecuación de la salida de los transformadores y suministros de la

IMPSA Wind
pala

Modificaciones indicadas IMPSA Wind

Modificaciones indicadas IMPSA Wind

Modificaciones indicadas IMPSA Wind

Modificaciones generales IMPSA Wind

Modificaciones generales IMPSA Wind

Modificaciones generales IMPSA Wind

9000 - -

PROYECTO N* CANT. OBSERVACIONES PLANO / RAWING N.?__— POS.
WORK N.* ar. COMMENTS PEDIDO EN / ORDERED ON
NOMBRE / FIRMA / FECHA/
NAME INITIALS DATE

Pr tado / 4
proyectado! IMPSA WIND SET '07

REVISADO / :
CHECKED. IMPSA WIND SET '07

APROBADO / 4
IRA IMPSA SET '07

AEROGENERADOR IV-77

TITULO DEL DOCUMENTO:
DOCUMENT TITLE:

DESCRIPCIÓN TÉCNICA

DOCUMENTO N?

p REVISIÓN /
DOCUMENT N REVISION

9000-00-25-MD8802 07

9000-00-25-MD8802
ESA Y
IMPSA-V 2de22
Revisado por: IMPSA WIND Descripción Técnica er REVISION:
Aprobado por: IMPSA WIND. SET'09 07

INDICE:

OBJETIVO

INFORMACIÓN GENERAL
ESQUEMA DE LA GÓNDOLA .....
ROTOR ...

PALA...

HUB...

GENERADOR ...

ESTATOR DEL GENERADOR
ROTOR DEL GENERADOR ..
ROTOR LOCK Y SISTEMA DE FRENO.

SISTEMA DE REFRIGERACIÓN
CONTROLADOR DE POTENCIA ..
SISTEMA DE PITCH....
SISTEMAS DE CONTROL .....
SISTEMA DE YAW ..
TORRE ...
DATOS TÉCNICOS IMPSA-V77 ....

CURVA DE POTENCIA - IMPSA-V77

DOC.:
mpSAS

wind 2 Aerogenerador Faja
á IMPSA-V 3 de 22

Revisado por: IMPSA WIND Descripción Técnica Fechas REVISION:
Aprobado por: IMPSA WIND SET'09 07

OBJETIVO

Presentar una descripción técnica general del Aerogenerador IMPSA-V.
En este Documento se describen las partes mecánicas y los sistemas eléctricos y de control.

Figura 1 - Aerogenerador IMPSA-V

DOC:
MESA
IMPSA-V 4 de 22
Revisado por: IMPSA WIND Descripción Técnica
Aprobado por: IMPSA WIND

INFORMACIÓN GENERAL

El IMPSA-V es un aerogenerador sin caja multiplicadora. Está equipado con un rotor de tres palas, control
de pitch y posee una potencia nominal de salida de 1500 kW (Máxima 1580 KW).

Figura 2 - Aerogenerador IMPSA-V

El generador eléctrico es del tipo síncrono de imanes permanentes y velocidad variable con transmisión
directa que genera energía eléctrica con frecuencia variable. Puede trabajar con velocidades de viento
entre 3 m/s a 22 m/s. El generador tiene un sistema de refrigeración por circulación de aire natural, no
forzado, lo que reduce la complejidad eléctrica y mecánica, reduciendo también los tiempos de
mantenimiento.

Un conversor de frecuencia regula la potencia eléctrica del generador y la frecuencia de salida de la
corriente, la cual se inyecta en la red a través de un transformador.

El equipo posee dos sistemas de freno independientes. El primero es el freno aerodinámico que varía el
ángulo de ataque de cada pala con movimientos independientes entre si, y el segundo es el freno
mecánico que se utiliza para realizar el mantenimiento de la máquina.

DOC:
MESA
IMPSA-V 5de 22
Revisado por: IMPSA WIND Descripción Técnica
Aprobado por: IMPSA WIND

3 ESQUEMA DE LA GÓNDOLA

La Góndola transmite a la torre todas las cargas estáticas y dinámicas del rotor y del generador, además
de alojar los gabinetes de control, el sistema de control de Yaw y el sistema de monitoreo (anemómetro y
veleta). Consiste de una estructura principal, una plataforma y una cubierta hecha de materiales
compuestos, cuyo objetivo es el de otorgar protección a los componentes contra la intemperie.

Los sensores localizados en la parte superior de la góndola miden las condiciones de viento y le envían
los datos al sistema de control para que éste oriente la góndola según la dirección del viento y así
garantizar un funcionamiento eficiente y seguro.

Figura 3 - Góndola y sus principales componentes.

Ultra Capacitores y Controles
Sistema motor de los controles de Pitch
Pala

Carenado de la Góndola
Instrumentos de medición
Panel de Control.

Sistema Yaw.

Torre.

Estructura principal / Eje fijo
Estator

Rotor

Hub

DOC.:
9000-00-25-MD8802

Aerogenerador haa:

IMPSA-V
Revisado por: IMPSA WIND Descripción Técnica
Aprobado por: IMPSA WIND

4 ROTOR

El generador eólico tiene un rotor de tres palas que está equipado con tecnología de ajuste del ángulo de
ataque de la pala (control de pitch). El tiene un diámetro de 77 metros y un área de barrido de 4657 m.

Cada pala del rotor posee un rodamiento de pitch que conecta la pala al cubo rotor. Las palas se orientan
automáticamente de acuerdo a la velocidad del viento y a la potencia de salida. En caso de necesidad de
mantenimiento, el rotor puede inmovilizarse.

Cuando la velocidad del viento alcanza la mínima velocidad de generación — cut in speed — el sistema de
control comanda las palas para tomar la posición de generación. Cuando el viento recorre el perfil de las
palas, se genera una diferencia de presión entre los lados de cada pala, originando una fuerza que se
distribuye a lo largo de sus superficies originando el movimiento de rotación del rotor y del generador.

La rotación del componente motor-inductor hace que el campo magnético creado por los polos genere
una fuerza electromotriz (FEM) en los circuitos inducidos del componente estructural-inducido. Ésta, a su
vez, genera una corriente eléctrica que se extrae para enviarse a la red.

E
Figura 4 - Rotor del Aerogenerador

DOC.:
9000-00-25-MD8802

Aerogenerador
IMPSA-V

Revisado por: IMPSA WIND Descripción Técnica
Aprobado por: IMPSA WIND

5 PALA

La pala se construye en fibra de vidrio y resina con protección contra la radiación ultravioleta y descargas
atmosféricas.

El V77 está homologado con pala LM, modelo LM 37.3 P2, que posee una longitud de 37,25 metros y un
peso de 5530 kg.

Estas palas, de amplia aplicación en equipamientos similares, son fabricadas por la empresa dinamarquesá
LM.

Figura 5 - Palas
6 HUB

El HUB es el dispositivo mecánico que transfiere el trabajo de las palas al rotor del generador y además
actúa como un soporte estructural para el dispositivo de control y de seguridad del sistema pitch.

Figura 7 - Hubs

DOC.:
9000-00-25-MD8802

Aerogenerador haa:
IMPSA-V

Revisado por: IMPSA WIND Descripción Técnica
Aprobado por: IMPSA WIND

7 GENERADOR

El generador transforma la energía de rotación del rotor de la turbina en energía eléctrica. Se trata de un
generador multipolo síncrono directamente acoplado, con excitación hecha a través de imanes
permanentes.

Como el generador se encuentra directamente acoplado al rotor, no es necesario el uso de una caja
multiplicadora, disminuyendo de esa manera la necesidad de mantenimiento y el tiempo de parada de la
máquina.

Los rodamientos del rotor conforman una parte integral del generador, lo que también disminuye la
necesidad de mantenimiento.

El generador se refrigera por circulación natural del aire, reduciendo la complejidad mecánica del sistema
y los tiempos de mantenimiento.

El diseño de este generador asegura una alta eficiencia y significativos aumentos en el rendimiento
eléctrico del sistema.

Figura 8 — Generador

DOC.:
9000-00-25-MD8802

Aerogenerador

IMPSA-V
Revisado por: IMPSA WIND Descripción Técnica
Aprobado por: IMPSA WIND

DESENHO DO GERADOR

IMANES PERMANENTES
ENROLAMENTO Es

ESTATOR ROLAMENTO

E
> IMANES PERMANENTES
ALTA EFICIÉNCIA

> ROTOR EXTERNO
DIÁMETRO REDUZIDO

> SISTEMA DE REFRIGERACÁO PASSIVO
CONFIABILIDADE
NÁO CONSOME ENERGIA.

> ROLAMENTO INTEGRADO

ROLAMENTO DO GERADOR É TAMBÉM O
PRINCIPAL KOLAMENTO DO KOTOR

Figura 9 — Corte transversal del generador y principales componentes

7.1Estator del Generador

Carcaza del Estator

La carcaza del estator fue proyectada para cumplir con las siguientes funciones:

Soportar y situar correctamente al núcleo magnético, el cual aloja al bobinado.
Asegurar la transmisión de las fuerzas axiales del circuito magnético.
Transmitir a la góndola el torque normal y accidental.

Contener las fuerzas de expansión térmica del circuito magnético.

Núcleo Magnético
Las funciones del núcleo magnético son:
+ Conducir el flujo magnético producido por los polos con un mínimo de pérdidas.

+ Permitir la ventilación necesaria en las partes activas.
+ Asegurar la colocación adecuada del bobinado.

El núcleo se construye a través del apilado de segmentos de chapa magnética, de gran
permeabilidad y bajas pérdidas, alrededor de la carcaza del estator.

DOC.:
9000-00-25-MD8802

Aerogenerador haa:
IMPSA-V 19 de 22

Revisado por: IMPSA WIND Descripción Técnica
Aprobado por: IMPSA WIND

Figura 10 — Apilado de la chapa magnética

Bobinado

Las funciones y características del bobinado son:

Generar potencia eléctrica en determinado nivel de voltaje y transmitirla a los
terminales de la máquina.

Permitir la creación de tres fases y un sistema de fuerzas electromotrices simétrico.
Asegurar el absoluto aislamiento del circuito eléctrico del resto de la máquina.

El bobinado posee dos sistemas de tres fases conectados en estrella. El número de circuitos
paralelos y la cantidad de espiras en el bobinado se definen de modo a obtener una corriente que
resulte en una adecuada temperatura y reactancia en las espiras. Éstas se aíslan y luego se
introducen en el núcleo que se impregna con resina clase F. El espesor de la cinta del material
aislante se selecciona de modo a resistir la tensión de operación.

DOC.:
MPA

Aerogenerador Hoja
IMPSA-V 12

Revisado por: IMPSA WIND Descripción Técnica Fechas REVISION:
Aprobado por: IMPSA WIND SET'09 07

La aislación se controla durante todo el proceso de producción y de montaje de las bobinas. Las
cabezas de las bobinas se fijan firmemente, formándose de esa manera un sólido conjunto capaz
de resistir los esfuerzos electrodinámicos.

Figura 11 - Estator del Generador

9000-00-25-MD8802
Aerogenerador Hoja
IMPSA-V 12 de 22
Revisado por: IMPSA WIND Descripción Técnica E REVISIO!
Aprobado por: IMPSA WIND. SET'09 07

7.2 Rotor del Generador

El rotor del generador se ubica por fuera del estator. La utilización de imanes permanentes permite
un diámetro externo menor y un generador más liviano.

El rotor tiene las siguientes funciones:

Contener los imanes permanentes.

Asegurar el flujo magnético de un polo a otro.

Transmitir el torque y oponerse, por inercia, a los torques accidentales y alternativos y
a cualquier otro esfuerzo que pueda provenir de las palas.

Contrarrestar la propia fuerza centrífuga y la de lo polos a máxima velocidad.

Contener la pista de frenado.

Imanes Permanentes

La excitación del generador se produce por medio de imanes permanentes de alta calidad, fijados
directamente al rotor, protegidos del ambiente externo y con protección permanente contra la
corrosión.

Gracias al uso de imanes permanentes no existe la necesidad de disponer de corriente continua
para la excitación del generador. También se prescinde de dispositivos rotativos de transmisión de
energía al rotor (anillos deslizante) y se eliminan las pérdidas asociadas.
Los imanes permanentes tienen las siguientes funciones:

Producir el flujo de inducción y distribuirlo apropiadamente en el entrehierro.

Oponerse a su propia fuerza centrífuga.
Transmitir el torque desde el anillo del rotor hacia el entrehierro.

Figura 12 — Imanes permanentes

DOC.:
Aerogenerador Hoja.
IMPSA-V 13 de 22
Revisado por: IMPSA WIND Descripción Técnica
Aprobado por: IMPSA WIND

7.3 Rotor Lock y Sistema de Freno

El sistema de seguridad de la turbina cuenta con tres sistemas independientes de control de
posición de las palas. Las paradas normales y de emergencia se consiguen moviendo las palas a la
posición (ángulo) de frenado. Los tres sistemas independientes le otorgan redundancia al freno
aerodinámico ya que la turbina puede ser llevada a un estado seguro a pesar de la falla de uno de
ellos.

La máquina cuenta además con un sistema de freno hidráulico para las maniobras de
mantenimiento.

El Rotor Lock es una traba mecánica que consiste en un perno operado mecánica oO
hidráulicamente. Está equipado con sensores en dos puntos (cerrado o abierto).

8 SISTEMA DE REFRIGERACIÓN

El sistema pasivo de refrigeración, hace que el flujo de aire fresco sea guiado directamente hacia las
partes calientes del generador, a través de ductos especialmente proyectados. No se necesitan
ventiladores o unidades de control adicionales.

Con este proyecto, el grado de enfriamiento suministrado corresponde directamente a la potencia de
salida de la máquina, por lo tanto, mantiene al generador a una temperatura siempre constante.

El bobinado del generador se encuentra protegido de las sustancias nocivas contenidas en el aire, lo cual
es de extrema importancia, principalmente para generadores instalados en el litoral y con alto nivel de
corrosión.

11] Rotor Externo com
imanes permanentes

(2) Estator interno
(3) Duto de Ar

Figura 13 — Modelo esquemático del sistema de refrigeración

9 CONTROLADOR DE POTENCIA

Una característica importante del generador eólico es el control del controlador de potencia con salida
SVPWM (Space Vector Pulse Width Modulation ) y componentes especiales IGBTs, para controlar las
tensiones, corrientes y los ángulos de desfasaje entre ellos.

Se utilizan diodos semiconductores para rectificar la corriente del lado del generador del controlador de
potencia, aumentando la confiabilidad del sistema, reduciendo las pérdidas de energía y previniendo

DOC.:
9000-00-25-MD8802
Aerogenerador Hoja
IMPSA-V 14 do 22
Revisado por: IMPSA WIND Descripción Técnica E o E
Aprobado por: IMPSA WIND
picos de tensión en los bobinados del generador, además de reducir las interferencias electromagnéticas
(EMI).

El generador IMPSA-V también puede operar en redes con capacidad de alimentación limitada, ya que la
salida puede controlarse en respuesta a una señal externa. La potencia reactiva de salida puede ser
totalmente controlada en función de la necesidad de la red para mantener la tensión de la red lo más
estable posible.

El controlador de potencia (conversor de frecuencia) y el transformador son los principales componentes
del sistema eléctrico de potencia y se encuentran instalados en el interior de la base de la torre.
Opcionalmente, el transformador puede instalarse en la parte externa para mejorar las condiciones de
refrigeración.

La conexión indirecta del generador a la red, a través del conversor de frecuencia, torna la operación de
variación de velocidad posible, lo cual es una característica ventajosa que permite aumentar la potencia
de salida cuando el generador eólico esté operando con una carga parcial y genere una potencia de
salida más constante con una carga completa.

El controlador de potencia, el filtro de línea y el transformador de energía, efectúan la conexión del
generador eólico con la red de transmisión.

En la salida del generador, el módulo de alimentación rectifica la tensión variable generada. Luego de esa
rectificación, el nivel de la Corriente Continua se aumenta a través de una fuente conmutadora elevadora
(Boost-up Switching Power Supply). La Corriente Continua obtenida se conduce hasta el mecanismo de
control donde el módulo inversor realiza la transformación de la Corriente Continua en Corriente Alterna.

El filtro de línea limita la interferencia emitida por el módulo controlador a valores permitidos para el
suministro de energía

DOC.:
MESES

; y Aerogenerador Hoja:
eo IMPSA-V 542

Revisado por: IMPSA WIND Descripción Técnica Fechas REVISION:
Aprobado por: IMPSA WIND SET'09 07

DESENHO DO SISTEMA CONTROLADOR

Porco

Figura 14 — Diagrama esquemático del Sistema Inversor.

La temperatura ideal para el funcionamiento de los conversores de energía se mantiene por medio de un
sistema de refrigeración a aire, diseñado y patentado por Vensys, garantizando una alta eficiencia y
eliminando las fallas de operación.

1-Controlador de
potencia

2-Filtro de línea
3-Transformador
4-Extractor de aire
5-Torre de aire interna

Figura 15 — Diagrama esquemático del flujo de aire del sistema de refrigeración.

DOC.:
9000-00-25-MD8802

IMPSA%S

win da(2 Aerogenerador Hojas
IMPSA-V 16 de 22
Descripción Técnica Fecha: REVISION:
SETOS

DOC.:
9000-00-25-MD8802

Aerogenerador haa:

IMPSA-V 17 de 22
Revisado por: IMPSA WIND Descripción Técnica
Aprobado por: IMPSA WIND

10 SISTEMA DE PITCH

El sistema de control de paso (Pitch) permite controlar cada pala de forma independiente. Esto otorga al
aerogenerador control de potencia y freno aerodinámico. A determinada velocidad del viento por encima
de las condiciones de potencia de entrada del rotor, esta potencia será limitada por el sistema de pitch a
1500kW. Esta configuración impide la sobrecarga del generador y del sistema conversor. El controlador
monitorea la potencia de salida, ángulos de paso y las condiciones de viento así como la operación de
velocidad variable para asegurar un rendimiento óptimo.

El sistema de control de paso de las palas controla la captación de energía del generador eólico. Caso
sea necesario, actúa como un freno aerodinámico, disminuyendo o parando la rotación de la turbina,
modificando el ángulo de captación de energía de las palas.

Este sistema consiste de tres servomotores eléctricos independientes. Los motores se conectan al rotor
de las palas a través de correas dentadas que no requieren lubricación y dejan al sistema inmune a la
humedad y a la suciedad. El funcionamiento de los motores se monitorea a través del control principal del
sistema y, en el caso de que ocurra alguna falla en su operación, el control ordena una operación de
seguridad, iniciando un inmediato movimiento de las palas hasta la posición de bandera.

El sistema de pitch posee un sistema de energía de emergencia compuesto por ultra-capacitores
independientes en cada pala. Este sistema se utiliza para garantizar la parada segura del equipamiento

incluso ante una falla en el suministro eléctrico. La ventaja del uso de ultra-capacitores radica en la
necesidad de mínimo mantenimiento y a la rápida recuperación en el caso de utilización, permitiendo el
inmediato reinicio del equipamiento.

Figura 16 — Montaje del Sistema Pitch

DOC.:
Aerogenerador Hoja.
IMPSA-V 18 de 22
Revisado por: IMPSA WIND Descripción Técnica
Aprobado por: IMPSA WIND

11 SISTEMAS DE CONTROL

El IMPSA-V tiene un control basado en PLC que ajusta y controla en forma autónoma los parámetros de
de operación de la turbina, sin requerir control externo.

La unidad de control utiliza sensores para recibir las informaciones de las condiciones externas (velocidad
del viento y dirección) y de todos los parámetros operacionales del generador eólico (potencia, velocidad
del rotor, posición de las palas, etc.) Basado en estos datos, el sistema supervisor controla la turbina para
optimizar su producción de potencia y de esa manera garantizar una operación segura del generador
eólico.

Con una carga parcial, la velocidad del rotor se ajusta por medio del control, lo cual modifica la salida del
generador. Con el aumento de la carga, la potencia nominal se controla a través del control de paso de
las palas. El control de paso ha sido proyectado para ser lo suficientemente rápido como para responder
antes que la velocidad del rotor alcance niveles peligrosos, sobretodo frente a posibles ráfagas de viento.

El monitoreo externo del rendimiento de la operación del aerogenerador es posible mediante una
conexión a Internet y un sistema SCADA. Todos los datos de operación y condiciones de la turbina
pueden ser calculados y almacenados.

12 SISTEMA DE YAW
El sistema de Yaw, a través de motores eléctricos, alínea el rotor con la dirección del viento, que se

determina a través del sistema de medición de viento instalado en la parte superior de la góndola. Estos
motores se localizan sobre el rodamiento de Yaw que conecta la torre y la base de la góndola.

Figura 18 — Detalle del Sistema Yaw

9000-00-25-MD8802
Aerogenerador Hoja
IMPSA-V 19 de 22
Revisado por: IMPSA WIND Descripción Técnica er REVISION:
Aprobado por: IMPSA WIND. SET'09 07

13 TORRE

La torre de acero ofrece sustentación tanto a la góndola como al rotor. Consiste en segmentos conectados
entre si por medio de bridas. La torre se conecta eléctricamente a tierra a través de un circuito
especialmente proyectado y colocado en la fundación del generador eólico. Este circuito puede
modificarse de acuerdo con las características del suelo en el que se instalará.

El rodamiento de Yaw está directamente fijado en el extremo superior de la torre. Los gabinetes de control,
el controlador, el transformador y el interruptor de media tensión están ubicados en la base de la torre. La
torre está equipada con una escalera interna que permite el ascenso a la góndola y un sistema de
seguridad contra caídas. Plataformas de seguridad se encuentran instaladas en el interior de la torre.
Tanto la torre como la góndola, cuentan con sistemas de iluminación normal y de emergencia.

En el interior de la torre están los cables de potencia y de fibra óptica. Los cables están dispuestos de
forma que permitan que la góndola gire tres vueltas completas. Luego del giro de estas tres vueltas, el

sistema de control gira la góndola en el sentido contrario para posicionar los cables en su posición original.

El equipamiento IMPSA—V posee diferentes alturas de torres dependiendo de las características del viento
del lugar en donde se instalará. El equipamiento dispone de torres de 60, 65, 85 y 100m de altura.

Figura 20 — Segmentos de las torres

DOC:
Hoja.:
20 de 22
Fecha: REVISION:

IMPSA
wi Sa

Revisado por: IMPSA WIND
Aprobado por: IMPSA WIND

14 DATOS TÉCNICOS IMPSA-V77

Aerogenerador
IMPSA-V

Descripción Técnica

IMPSA-V77
Datos
Generales

Generador

Sistema Yaw

Controle Pitch

Potencia Nominal

1500 KW

Velocidad de Arranque

3 m/s

Velocidad Nominal

13 m/s

Velocidad de Corte

22 m/s

Velocidad de Supervivencia

52,5 m/s

Clase
Diámetro

IEC lla
77m

Area de Barrido

4657 m'

Sentido de Rotación

Horario

Velocidad

Variable: 9 — 17,3 rpm

Cantidad de palas

3

Longitud da pala

37,25 m

Material de la Pala

Fibra de vidrio y resina con
protección contra rayos UV

Perfil de la Pala

Wortmann / Naca

Posición

Barloviento

Control de Potencia
Tipo

Pitch
Tubular

Altura en el Eje del generador

61.5m, 85 m e 100m

Diámetro de la Base

4000 mm - 4200 mm

Diámetro en el Extremo Superior

2570 mm

Secciones

2,4y5

Longitud de la Sección

22.5 m (aprox)

Material

Acero

Protección Anti-corrosiva

Tipo

Pintura

Generador multipolo,
síncrono, de imanes
permanentes

Transmisión

Direct drive

Potencia Nominal Max.

1580 KW

Tensión

Y 690 V

Refrigeración

Aaire

Categoría de Aislamiento
Tipo

F
Sistema activo

Concepto de Proyecto

Motor eléctrico.

Rodamiento

Con engranaje exterior

Cantidad de Mecanismos

3

Velocidad de Movimiento

0.5 %/s

Rango de operación
Concepto de Proyecto

3x360*
Con correa dentada

Rodamiento

Sin engranaje

DOC.:
MPA

; A Aerogenerador Hoja:
2. IMPSA-V ne.

Revisado por: IMPSA WIND Descripción Técnica Fechas REVISION:
Aprobado por: IMPSA WIND SET'09 07

Tres sistemas

Sistema de Freno Aerodinámico independientes de control
Sistema de Freno de paso.

Freno Mecánico Hidráulico

Rotor Lock Mantenimiento

Tipo Trafo con carcaza de resina
Tensión de Entrada 0.620 KV

Tensión de Salida 34,5 KV (ajustable)
Sistema de Monitoreo del control
Función microprocesado

Transformador
(+MT)

Control

DOC.:

IMPSA 9000-00-25-MD8802
AA Aerogenerador ha

IMPSA-V 22 de 22

Revisadi : IMPSA WIND ioció écni Fecha: REVISION:
evisado por: Descripción Técnica SETOO

DO
34567891011 1213 14 15 16 17 18 19 20 21 22

Vhub [m/s]

Figura 23 — Potencia generada en función de la velocidad del viento.

IMPSA%
wind 4?

34 567809101112 13 14 15 16 17 18 19 20 21 22

Figura 24 — Curva del coeficiente Ct.

ANEXO IV Medición de ruido de fondo
RT

Página 1 de 15

20 de enero de 2011

MEDICIÓN DE RUIDO DE FONDO
LINEA DE BASE DE RUIDO

PROYECTO DE CONTRUCCIÓN DE PARQUE EÓLICO

DEPARTAMENTO DE LAVALLEJA

PREPARADO PARA

R.Tort y asociados wewwstcomay
Página 2 de 15

INTRODUCCIÓN:

El presente trabajo fue solicitado por el Ing. Nicolás Rehermann, de la firma LKSUR.

El siguiente informe corresponde a la determinación de la línea de base de ruido, para el estudio de
impacto acústico, bajo el marco del estudio de impacto ambiental para el proyecto de construcción de un
parque de generación eólica, a instalarse en las cercanías de la ciudad de Minas en el departamento de
Lavalleja.

Los cuatro puntos de medición fueron seleccionados por LKSUR, y se corresponden con zonas sensibles en
las cercanías de los lugares de emplazamiento de los aerogeneradores.

Aunque no es objeto de este trabajo, establecer si los niveles medidos cumplen con la normativa, se
examinó la legislación vigente y los máximos permitidos para fijar un nivel de referencia.

En Uruguay el marco general jurídico en cuanto a la protección del ambiente es la ley N2 17283, si bien en
diciembre de 2004 se sancionó la ley N2 17852 de Contaminación Acústica, aun no existe un reglamento
nacional sobre este tema, por lo que cada uno de los departamentos en que se divide administrativamente
el país tiene ordenanzas propias.

Para el departamento de Lavalleja rige el decreto 1224/1993, el cual aunque establece los límites
admisibles de inmisión para distintas actividades, no establece los límites admisibles en exteriores, según
uso del suelo.

La mayoría de las intendencias departamentales establecen para exteriores en áreas residenciales, niveles
entre 56 y 65 dB(A) en horario diurno, por lo que en ausencia de valores específicos de la intendencia de
Lavalleja, adoptaremos como nivel de referencia los 60 dB(A) lo cual es la media a nivel departamental y
coincide con la mayoría de las reglamentaciones a nivel internacional, lo cual lo indica como el nivel de
referencia más adecuado.

R.Tort y asociados wit com.uy
Página 3 de 15

MEDICIONES REALIZADAS

e  Confecha 18 de enero de 2011 se realizaron mediciones de ruido en horario diurno entre las 14 y
las 18 hs., en los sectores seleccionados, completando cuatro puntos de medición.

e Los puntos de medición fueron seleccionados por LKSUR, e indicados a los técnicos que realizaron
las mediciones.

e Los puntos seleccionados corresponden a establecimientos rurales asociados a viviendas,
distribuidos en los alrededores de los lugares de emplazamiento de los aerogeneradores.

e Las mediciones se realizaron de conformidad con la norma ISO 1996-2:1987, la cual es acorde con
los procedimientos de los estándares internacionales para mediciones al exterior de recintos.

e Las determinaciones se basaron en una integración registrada durante un intervalo de tiempo que
varió entre 5 y 10 minutos, dependiendo de las fluctuaciones de nivel observadas para cada
registro, realizando para cada punto tres series de medidas, totalizando un tiempo de medición
superior a 15 minutos para cada punto, según se establece en el procedimiento de medición de las
normas utilizadas.

e Se registraron los siguientes descriptores: Nivel de Presión Sonora Equivalente en dBA en
respuesta lenta (NPSeq.) , Nivel de Presión Sonora Mínimo (NPSmin) y Nivel de Presión Sonora
Máximo (NPSmáx).

e El equipo de medición fue ubicado a 1,3 m. de altura sobre el nivel del suelo y a más de 3 m. de
cualquier superficie reflectante a nivel horizontal, según lo estipulado por las normas aplicadas.

e Las mediciones se realizaron con un sonómetro del tipo ll marca TENMARS TM-101 según la
norma IEC 61672, con el calibrador TM-100 según la norma IEC 942 1988.

e El sonómetro fue calibrado antes y después de cada serie de mediciones registrándose la
desviación, asegurando que la misma sea inferior al máximo establecido por la norma.

e Las condiciones meteorológicas en el área fueron: Temp. 30%C, Presión atmosférica 1012 mbar. ,

Humedad 31% Velocidad del viento 26 Km/hora, datos obtenidos de la estación meteorológica
Capitán Carlos A. Curbelo, en su reporte del 18/01/11 de la hora 15.

R.Tort y asociados wit com.uy
Página 4 de 15

UBICACIÓN Y DESCRIPCIÓN DE LOS PUNTOS DE MEDICIÓN

Eo sale

Figura 1.

Fotografía satelital mostrando la ubicación de los puntos de medición seleccionados, el área se
encuentra a lo largo de la ruta 12 cercana a la ciudad de Minas en el departamento de Lavalleja.

R.Tort y asociados weww.tcom.uy
RT

Página 5 de 15

PUNTO C1

Ubicación: LAT. 342 -31' - 17,74 SUR, LONG. 552 - 7” - 41,97” OESTE

Figura 2,3,4,5

Establecimiento rural, ubicado junto a la ruta 12, compuesto por galpones y vivienda, las principales
fuentes de ruido son el canto de aves, animales domésticos, animales de granja, ruido del viento
sobre el follaje, no se detectó actividad en la zona.

R.Tort y asociados weww.tcom.uy
RT

Página 6 de 15

PUNTO C2

Ubicación: LAT. 342 -29'- 32,19 SUR, LONG. 552 -7'- 50,15” OESTE

Figura 6,7,8,9

Establecimiento rural con vivienda, ubicado a 800 m. en línea recta de la ruta 12, las principales
fuentes de ruido son el canto de aves, animales domésticos, ruido del viento en el follaje, actividades
propias de la vivienda, no se registro el paso de vehículos por el camino de acceso.

R.Tort y asociados wwrticom.uy
RT

Página 7 de 15
PUNTO V3

Ubicación: LAT. 342 -29'-50,79” SUR, LONG. 552 - 9” - 1,98” OESTE

Figura 10,11,12,13

Establecimiento rural con vivienda situado a 250 m. en línea recta de la ruta 12, las principales
fuentes de ruido son el canto de aves, animales domésticos, animales de granja, actividades propias
de la vivienda, ruido del viento sobre el follaje, no se registró actividad en el área, no se registró en
ingreso de vehículos por el camino de acceso.

R.Tort y asociados www. comuy
RT

Página 8 de 15

PUNTO V6

Ubicación: LAT. 342-27'-46,78 SUR, LONG. 552 - 10” - 40,02” OESTE

Figura 14,15,16,17

Establecimiento rural con vivienda situado a 500 m. en línea recta de ruta 12, las principales fuentes
de ruido son el canto de aves, ruido del viento sobre el follaje, la vivienda estaba desocupada en el
momento de la medición, no se registró actividad en el área, no se registró pasaje de vehículos por el
camino de acceso.

R.Tort y asociados www. comuy
Página 9 de 15

RESULTADOS

Los resultados de las mediciones efectuadas se resumen en tablas 1 a 4.

Los valores de NPSeq se determinaron mediante la siguiente fórmula:

Leq = 10 log (( E ti-104Li/10)/T) BA

Los valores se tomaron en el horario comprendido entre las 14 y las 18 Hs.

El instrumento se ajustó en dBA respuesta lenta.

R.Tort y asociados wit com.uy
Tabla 1. Niveles de presión sonora en dB(A).

Página 10 de 15

PUNTO N2 MUESTRA NPS eq NPS min NPS max
Cc1 1 37,0 34,1 41,2
2 411 37,1 45,6
3 36,8 34 42
CALIBRACION CALIBRADOR LECTURA DESVIACION
INICIAL 94 dB 94 o
FINAL 94 dB 93,4 -0,6
MUESTRA N? 1
42
40
38
36
34
32
30
1 2 3 4 5 6 7 8 El 10 1 12 13 14 15 16 17 18 19 20
to

MUESTRA N2 2

MUESTRA N?2 3

(084)
== Log (dBA)

R.Tort y asociados

Www.rti.com.uy

Tabla 2. Niveles de presión sonora en dB(A)-Respuesta lenta, período diurno.

Página 11 de 15

PUNTO N2 MUESTRA NPS eq NPS min NPS max
C 2 1 35,2 31,2 40,1
2 37,0 31,8 45,7
3 36,0 32,6 41,4
CALIBRACION CALIBRADOR LECTURA DESVIACION
INICIAL 94 Db 93,7 -0,3
FINAL 94 dB 93,3 -0,7
MUESTRA N2 1
42
40
387
36
34
327
30
1102.03. 0.4. 5 6 7 8 9 10 11 12 13 14 15 16 17 18 19 20
A Li(oBA)
8 Log (d8BA)
MUESTRA N2 2

Li (BA)
0 Loq (d8A)

42
40
38
36
34
32

30
11.2 3

(084)
== Log (dBA)

R.Tort y asociados

4

MUESTRA N?2 3

5 6 7 8 9 40 141 12

wWww.rt.com.uy

Tabla 3. Niveles de presión sonora en dB(A)-Respuesta lenta, período diurno.

Página 12 de 15

PUNTO N2 MUESTRA NPS eq NPS min

NPS max

31,6

V 3 1 35,0

40,1

2 33,5 31,6

36,9

3 33,2 31,7

34,6

CALIBRACION CALIBRADOR LECTURA

DESVIACION

INICIAL 94 dB 93,4

-0,6

FINAL 94 dB 93,5

-0,5

MUESTRA N2 1

42
40
38
36
34
32

30

110.2. 3. 4. 5 6 7 8 9 410 411 12 13 14 15 16

Li (08)
== Log (dBA)

MUESTRA N2 2

38

37

36

35

34

33

32

31

30

110.2. 3. 4. 5 6 7 8 9 410 4141 12 13 14 15 16
(08M)
8 Log (d8A)

MUESTRA N23

110.2. 3. 4. 5 6 7 8 9 410 411 12 13 14 15 16

(08M)
8 Log (dBA)

10

R.Tort y asociados

Www.rti.com.uy

Tabla 4. Niveles de presión sonora en dB(A)-Respuesta lenta, período diurno.

Página 13 de 15

PUNTO N2 MUESTRA NPS eq NPS min

NPS max

31,6

43,2

V 6 1 35,1

2 36,4 33,5

39,8

3 35,2 32,4

41,3

CALIBRACION CALIBRADOR LECTURA

DESVIACION

INICIAL 94 dB 93,5

-0,5

FINAL 94 dB 9,3

-0,7

MUESTRA N2 1

44
42
40
38
36
34
32

30
112.03. 04 5 6 7 8 9

Li (dB)
8 Log (dBA)

MUESTRA N2 2

42

40
38
36
34

32

30

110.2. 3. 4 5 6 7 8 9

Li (BA)
== Log (dBA)

MUESTRA N?2 3

42
40
38
36
34
32

30
110.2. 3. 4 5 6 7 8 9

(08M)
8 Log (dBA)

R.Tort y asociados

Www.rti.com.uy

Página 14 de 15

Gráfico 1 Resumen comparativo entre los puntos de medición

45
40
35
30

DMuestra 1
MMuestra 2
OMuestra 3

Punto Punto Punto Punto
Cc1 C2 V3 v6

R.Tort y asociados weww.tcom.uy
Página 15 de 15

ANÁLISIS DE LOS RESULTADOS

Las principales fuentes de ruido provienen del viento sobre el follaje, canto de aves, sonidos emitidos por
animales de granja, sonidos emitidos por animales domésticos, actividades propias de las viviendas o el
paso de algún vehículo por los caminos.

En general se puede observar niveles de ruido estable con fluctuaciones que no superan los 5 dB(A), con
algunos picos producidos por eventos puntuales, como sonidos emitidos por animales o producido por
actividades de las personas que viven en los lugares estudiados.

Los niveles de NPSeqg encontrados registraron un máximo de 43,3 dB(A) encontrándose en todos los casos
por debajo de los límites establecidos por la normativa vigente para ruido de fondo en exteriores.

Tec. Sergio Clavelli

R.Tort y asociados wit com.uy
ANEXO V_ Documentos y Certificados Notariales
O

PAPEL NOTARIAL DE ACTUACIÓN

NT
SERA y,

ESC. EDUARDO ANTONIO SOUTO HERNANDEZ - 08190/6

CARTA DE COMPROMISO DE CONSORCIO.

En Montevideo, Republica Oriental del Uruguay, a los 12 días del mes de Julio de
2010 entre la empresa INNOVENT $.A., con domicilio constituido a éstos efectos en
Uruguay N* 399, apartamento n* 101, de la ciudad de Rivera, representada en este acto
por el señor Pablo Federico Blanchet Nogués titular de la cedula de identidad
1.881.657-6 en su calidad de Presidente del Directorio con igual domicilio que la
mandante, y la empresa VENTI ENERGIA S$.A., (en adelante “VENTI”), con
domicilio constituido a éstos efectos en Avenida Daniel Fernández Crespo N* 2442,
EP, representada en este acto por Juan Carlos Fernández titular del DNI 11.243.519,
y por Daniel Rocca Balea titular de la cedula de identidad 1.610.658-3, en calidad de
mandatarios con igual domicilio que la mandante; convienen en celebrar un
COMPROMISO DE CONSTITUIR UN CONSORCIO en los términos de la Ley
No. 16.060 de acuerdo a las siguientes cláusulas.

PRIMERA: ANTECEDENTES y OBJETO

1.1. La Administración de Usinas y Transmisiones Eléctricas (UTE) en el marco de
los decretos del Poder Ejecutivo N* 403/2009 y 041/2010, realizó un Llamado de
Contratación Directa identificado con el número K 39607 que tiene por objeto la
celebración de Contratos Especiales de Compra Venta de Energía Eléctrica.

1.22 INNOVENT S. A. y VENTI ENERGIA S.A, expresan su mutuo interés en
participar conjuntamente en la presentación de una propuesta en el marco del referido
llamado y se comprometen EN FORMA EXPRESA a constituir un CONSORCIO en
los términos de los artículos 501 a 509 de la Ley No. 16.060, en caso de resultar
adjudicatarios.

SEGUNDA: DURACION Y DOMICILIO

El consorcio a constituirse tendrá la misma duración por la cual se celebren los
contratos de compra venta de energía eléctrica o, dado el caso, el plazo de las
sucesivas prorrogas que pudieran producirse con UTE.

El consorcio constituirá domicilio en Av. Daniel Fernández Crespo 2442 EP,

Montevideo, Republica Oriental del Uruguay.
¿ERA: DENOMINACIÓN

El Consorcio se denominará “Consorcio VENTL.”.

CUARTA: SOLIDARIDAD-INDIVISIBILIDAD

De conformidad con lo establecido en el inciso C4 y CS del artículo 4.3 de la Parte II
de las Condiciones Particulares de la Contratación Directa identificado con el numero
K 39607, convocado por UTE, las partes se obligan a constituir el CONSORCIO en
caso de resultar adjudicatarios, así como a quedar obligados en forma indivisible y
solidariamente por las obligaciones establecidas en los respectivos pliegos y en la
legislación vigente, tanto en la etapa del procedimiento licitatorio como en el posterior
cumplimiento del contrato.

Asimismo, las partes se obligan a no modificar la presente carta compromiso de
consorcio que en definitiva se forme, en caso de ser adjudicatarios, sin la previa
autorización de UTE.

QUINTA: DIVISION DE TAREAS

VENTI ENERGIA S.A. toma a su cargo, entre otras que puedan ir surgiendo atento
los requerimientos del llamado de UTE, el aporte de capital y la búsqueda de la
financiación necesaria para el desarrollo de los parques eólicos.

INNOVENT S.A., por su parte, toma a su cargo, entre aquellas otras que pudieran ir
surgiendo en virtud de las necesidades en caso de resultar las consorciadas
adjudicatarias, el puntual desarrollo de los parques eólicos como así también, las
contrataciones con las diferentes empresas que brindarán sus servicios para el
desarrollo, contratos, entre otros, por la ubicación de los aerogeneradores,
implementación, mantenimiento, operación de los parques, etc.

SEXTA: PARTICIPACION

La participación de las PARTES en el Consorcio será:

VENTI ENERGIA S.A. 90%

INNO VENT S.A 10%

SEPTIMA: DESIGNACION DE REPRESENTANTES HABILITADOS

Las partes comparecientes acuerdan que en calidad de representantes habilitados para
obligarse en nombre del Consorcio “VENTT”, convienen en designar, para que actúen
en forma indistinta o conjunta, a los señores Juan Carlos Fernández; Jorge Daniel
Andri; Daniel Rocca Balea; Hernan Horacio Iglesias y Waldo Vázquez Guijo, con las

mas amplias facultades.

PAPEL NOTARIAL DE ACTUACIÓN

MENTAL
Se %

ESC. EDUARDO ANTONIO SOUTO HERNANDEZ - 08190/6
OCTAVA:

Las partes convienen en designar a VENTI ENERGIA S.A. como responsable

autorizado para contraer obligaciones y recibir instrucciones para y en representación

de ambas sociedades.-

NOVENA: DELIBERACION DE TEMAS COMUNES

Cada una de las sociedades tendrá el mismo número de votos para la deliberación de
todo asunto de interés común atinente a los fines que motivaran la celebración del

consorcio.

SN (2 DECIMA: ADMISIÓN DE NUEVOS INTEGRANTES- CESION

Soi :> a y ES

EN ya Las partes convendrán en autorizar la cesión de los derechos y obligaciones que
| i pr pudieran corresponder a cada una de ellas, en forma conjunta y/o individualmente
3 y e E consideradas, sea en parte o en todo, previa aprobación por parte de UTE.

E hd al “ Enccaso de cesión total o parcial de una de las sociedades consorciadas, se procederá a
Y il notificar a UTE, previa expresa autorización por escrito de la sociedad que
DE

23 permanece en el consorcio.

DECIMO PRIMERA: Para constancia se firman tres ejemplares del mismo tenor en
el lugar y fecha indicados uno de los cuales lo es a los efectos de su presentación ante
UTE en el marco del Llamado K 39607 y en cumplimiento de lo establecido en el
inciso c del punto 4 de la Parte II del Pliego de Condiciones de la Contratación Directa
identificada con el numero K 39607. Y solicitan al Escribano Eduardo A. Souto la

certificación de sus firmas.

Por INNOVENTS.A

Por VENTI [NERGIA S.A.

Juan Carlos Fernánd£z

DNI: 11.243.6

OuRQ Los

OINOS “Y OGUVNII

AA

AS

al Pame

PAPEL NOTARIAL DE ACTUACIÓN e
ES
Se

ESC. EDUARDO ANTONIO SOUTO HERNANDEZ - 08190/6

NT
A

13 F- EDUARDO A. SOUTO. ESCRIBANO PUBLICO, CERTIFICO QUE: 1) Las
Ane
¡firmas que anteceden que lucen en Carta de Compromiso de Consorcio, son

autenticas, pertenecen y fueron puestas en mi presencia por las persona hábiles,

mayores de edad y de mi conocimiento Pablo Federico Blanchet Nogues actuando en

FE calidad de Presidente del Directorio en nombre y representación de INNOVENT
227905* S.A., y por Juan Carlos Fernández y Daniel Rocca Balea, actuando en calidad de
xs

3% mandatarios en nombre y representación de VENTI ENERGIA S.A; cuyos demás
datos identificatorios surgen del documento que antecede, a quienes leí el mismo y así

lo firmaron en señal de otorgamiento. II) INNOVENT SOCIEDAD ANONIMA, es

= persona jurídica vigente, inscripta en el Registro Único Tributario de la Dirección
ES General Impositiva con el número 215344630014, fue constituida en Montevideo el
3 = día 16 de marzo de 2006, su Estatuto fue aprobado por Auditoria Interna de la Nación
<Áí el 2 de abril de 2006, inscripto en el Registro de Personas Jurídicas Sección Comercio
E E el 24 de mayo de 2006 con el número 6355 y publicado en Diario Oficial y el Periódico

Montevideo Judicial en ambos el 8 de junio de 2006. Del artículo 22 del Estatuto resulta
que el Administrador, el Presidente, o cualquier vicepresidente indistintamente o dos
directores actuando conjuntamente representarán a la sociedad, teniendo ilimitadas
facultades para la administración de la Sociedad, pudiendo conferir poderes generales o
especiales. Del Libro de Actas de Directorio y Asambleas y Copiador de Cartas, resulta
que en asamblea general extraordinaria de accionistas celebrada en Montevideo el 26 de
junio de 2006, según acta que luce a fojas 3, fue designado Presidente del Directorio
Pablo Federico Blanchet Nogués y Eckart Weise como Vicepresidente. Y por acta de la
misma fecha que luce a fojas 4 del citado Libro tomaron posesión de sus cargos, no
existiendo actas posteriores que modifiquen dicha designación. Y según escritura de

Declaratoria que en Montevideo el día 31 de agosto de 2007 autorizó la Escribana
Julia Benaderet, cuya primera copia fue inscripta en el Registro de Personas Jurídicas
sección Comercio con el número 20390 el 4 de setiembre de 2007, quedando
definitiva el 4 de octubre de 2007, la Sociedad dio cumplimiento con lo dispuesto por
la ley 17904. Todo según documentación que tuve a la vista. TI) Los firmantes por
Venti Energia S.A. acreditan la representación que invocan con Mandato otorgado en
San Pablo, Brasil, que legalizado y traducido fue protocolizado por el suscrito
Escribano, cuyo primer testimonio de Protocolización de Poder Otorgado en el
Extranjero expedido por el suscrito Escribano en Montevideo el cinco de julio del
año dos mil diez, tengo a la vista y al cual me remito. El referido Mandato conferido
por Venti Energia S.A. a favor de los comparecientes- entre otras personas- actuando
indistintamente, con facultades suficientes, se encuentra vigente. IV) Pablo Federico
Blanchet Nogues y Daniel Rocca Balea votaron elección de octubre de 2009 y
segunda elección de noviembre de 2009. Juan Carlos Fernández no votó por ser de
nacionalidad argentina y no estar inscripto en el Registro Cívico Nacional EN FE DE
ELLO, a solicitud de los firmantes y para su presentación ante la

ADMINISTRACIÓN NACIONAL DE USINAS Y TRANSMISIONES

ELÉCTRICAS (UTE) expido el presente que sello, signo y firmo en Montevideo

ARANCEL OSICIAL
Arancel Art: Ep.
: ZE.

día doce de julio del año dos mil diez.
$

A Loi

EDUARDO A. SOUTO

Escribano Público

CONCUERDAN bien y fielmente las fotocopias que anteceden, con original de su mismo
tenor que tengo a la vista y al cual me remito. EN FE DE ELLO a solicitud de parte
interesada y para su presentación ante oficinas públicas y privadas, expido el presente

que sello, signo y firmo en Montevideo el día veintiocho de enero del año dos mil once.

ibano Público eS
Escrib: E
LKSur S.A.
Bv. Artigas 990
11300 Montevideo, Uruguay

Teléfono/Fax +598-2-708 12 16
www.Iksur.com.uy

